[ex1072-basic_planxdocume001.jpg]
VOLUME SUBMITTER DEFINED CONTRIBUTION PLAN FIDELITY BASIC PLAN DOCUMENT NO. 17
Fidelity Management & Research Company and its affiliates do not provide tax or
legal advice. Nothing herein or in any attachments hereto should be construed,
or relied upon, as tax or legal advice. IRS CIRCULAR 230 DISCLOSURE: To the
extent this document (including attachments), mentions or references any tax
matter, it is not intended or written to be used, and cannot be used by the
recipient or any other person, for the purpose of (1) avoiding penalties under
the Internal Revenue Code or (2) promoting, marketing or recommending to another
party the matter addressed herein. Please consult an independent tax advisor for
advice on your particular circumstances. Volume Submitter Defined Contribution
Plan Basic Plan Document 17 © 2014 FMR LLC All rights reserved.



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume002.jpg]
VOLUME SUBMITTER DEFINED CONTRIBUTION PLAN PREAMBLE.
..............................................................................................................................................................................
1  ARTICLE 1.  ADOPTION AGREEMENT.
.......................................................................................................................
1  ARTICLE 2.  DEFINITIONS.
.............................................................................................................................................
1  2.01.  DEFINITIONS.
..........................................................................................................................................
1  2.02.  INTERPRETATION AND CONSTRUCTION OF TERMS.
..............................................................................
9  2.03.  SPECIAL EFFECTIVE DATES.
..................................................................................................................
9  ARTICLE 3.  SERVICE.
....................................................................................................................................................
10  3.01.  CREDITING OF ELIGIBILITY SERVICE.
.................................................................................................
10  3.02.  RE-CREDITING OF ELIGIBILITY SERVICE FOLLOWING TERMINATION OF
EMPLOYMENT. .............. 10  3.03.  CREDITING OF VESTING SERVICE.
.......................................................................................................
10  3.04.  APPLICATION OF VESTING SERVICE TO A PARTICIPANT'S ACCOUNT FOLLOWING A
BREAK IN VESTING SERVICE.
...............................................................................................................................................
10  3.05.  SERVICE WITH PREDECESSOR EMPLOYER.
.........................................................................................
10  3.06.  CHANGE IN SERVICE CREDITING.
........................................................................................................
11  ARTICLE 4.  PARTICIPATION.
.....................................................................................................................................
11  4.01.  DATE OF PARTICIPATION.
....................................................................................................................
11  4.02.  TRANSFERS OUT OF COVERED EMPLOYMENT.
...................................................................................
11  4.03.  TRANSFERS INTO COVERED EMPLOYMENT.
.......................................................................................
11  4.04.  RESUMPTION OF PARTICIPATION FOLLOWING REEMPLOYMENT.
..................................................... 11  ARTICLE 5. 
CONTRIBUTIONS.
....................................................................................................................................
12  5.01.  CONTRIBUTIONS SUBJECT TO LIMITATIONS.
......................................................................................
12  5.02.  COMPENSATION TAKEN INTO ACCOUNT IN DETERMINING CONTRIBUTIONS.
................................... 12  5.03  DEFERRAL CONTRIBUTIONS.
...............................................................................................................
12  5.04.  EMPLOYEE CONTRIBUTIONS.
...............................................................................................................
14  5.05.  NO DEDUCTIBLE EMPLOYEE CONTRIBUTIONS.
..................................................................................
14  5.06.  ROLLOVER CONTRIBUTIONS.
...............................................................................................................
14  5.07.  QUALIFIED NONELECTIVE EMPLOYER CONTRIBUTIONS.
.................................................................. 15  5.08. 
MATCHING EMPLOYER CONTRIBUTIONS.
...........................................................................................
15  5.09.  QUALIFIED MATCHING EMPLOYER CONTRIBUTIONS.
........................................................................ 16 
5.10.  NONELECTIVE EMPLOYER CONTRIBUTIONS.
......................................................................................
16  5.11.  VESTED INTEREST IN CONTRIBUTIONS.
...............................................................................................
17  5.12.  TIME FOR MAKING CONTRIBUTIONS.
..................................................................................................
18  5.13.  RETURN OF EMPLOYER CONTRIBUTIONS.
...........................................................................................
18  5.14.  FROZEN PLAN.
......................................................................................................................................
18  ARTICLE 6.  LIMITATIONS ON
CONTRIBUTIONS..................................................................................................
18  6.01.  SPECIAL DEFINITIONS.
.........................................................................................................................
18  6.02.  CODE SECTION 402(G) LIMIT ON DEFERRAL CONTRIBUTIONS.
......................................................... 24  6.03.  ADDITIONAL
LIMIT ON DEFERRAL CONTRIBUTIONS ("ADP" TEST).
............................................... 25  6.04.  ALLOCATION AND
DISTRIBUTION OF "EXCESS CONTRIBUTIONS".
................................................... 25  6.05.  REDUCTIONS IN
DEFERRAL CONTRIBUTIONS TO MEET CODE REQUIREMENTS. ..............................
26  6.06.  LIMIT ON MATCHING EMPLOYER CONTRIBUTIONS AND EMPLOYEE CONTRIBUTIONS
("ACP" TEST). 26  6.07.  ALLOCATION, DISTRIBUTION, AND FORFEITURE OF "EXCESS
AGGREGATE CONTRIBUTIONS". ..... 27  Volume Submitter Defined Contribution Plan
Basic Plan Document 17 © 2019 FMR LLC All rights reserved. i



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume003.jpg]
6.08.  INCOME OR LOSS ON DISTRIBUTABLE CONTRIBUTIONS.
.................................................................... 27  6.09. 
DEEMED SATISFACTION OF "ADP" TEST.
..........................................................................................
28  6.10.  DEEMED SATISFACTION OF "ACP" TEST WITH RESPECT TO MATCHING EMPLOYER
CONTRIBUTIONS. 29  6.11.  CHANGING TESTING METHODS.
..........................................................................................................
30  6.12.  CODE SECTION 415 LIMITATIONS.
.......................................................................................................
31  ARTICLE 7.  PARTICIPANTS' ACCOUNTS.
...............................................................................................................
32  7.01.  INDIVIDUAL ACCOUNTS.
.......................................................................................................................
32  7.02.  VALUATION OF
ACCOUNTS...................................................................................................................
32  ARTICLE 8.  INVESTMENT OF CONTRIBUTIONS.
..................................................................................................
32  8.01.  MANNER OF INVESTMENT.
...................................................................................................................
32  8.02.  INVESTMENT DECISIONS.
.....................................................................................................................
33  8.03.  PARTICIPANT DIRECTIONS TO TRUSTEE.
............................................................................................
34  ARTICLE 9.  PARTICIPANT LOANS.
...........................................................................................................................
34  9.01.  SPECIAL DEFINITION.
...........................................................................................................................
34  9.02.  PARTICIPANT LOANS.
...........................................................................................................................
34  9.03.  SEPARATE LOAN PROCEDURES.
...........................................................................................................
34  9.04.  AVAILABILITY OF LOANS.
....................................................................................................................
34  9.05.  LIMITATION ON LOAN AMOUNT.
.........................................................................................................
34  9.06.  INTEREST RATE.
...................................................................................................................................
34  9.07.  LEVEL AMORTIZATION.
.......................................................................................................................
34  9.08.  SECURITY.
.............................................................................................................................................
35  9.09.  LOAN REPAYMENTS.
.............................................................................................................................
35  9.10.  DEFAULT.
..............................................................................................................................................
35  9.11.  EFFECT OF TERMINATION WHERE PARTICIPANT HAS OUTSTANDING LOAN BALANCE.
.................. 35  9.12.  DEEMED DISTRIBUTIONS UNDER CODE SECTION
72(P)...................................................................... 35 
9.13.  DETERMINATION OF VESTED INTEREST UPON DISTRIBUTION WHERE PLAN LOAN IS
OUTSTANDING.36  ARTICLE 10.  IN-SERVICE WITHDRAWALS.
..............................................................................................................
36  10.01.  AVAILABILITY OF IN-SERVICE WITHDRAWALS.
.................................................................................
36  10.02.  WITHDRAWAL OF EMPLOYEE CONTRIBUTIONS.
.................................................................................
36  10.03.  WITHDRAWAL OF ROLLOVER
CONTRIBUTIONS..................................................................................
36  10.04.  AGE 59 1/2 WITHDRAWALS.
.................................................................................................................
36  10.05.  HARDSHIP WITHDRAWALS.
..................................................................................................................
37  10.06.  ADDITIONAL IN-SERVICE WITHDRAWAL RULES.
...............................................................................
38  10.07.  RESTRICTIONS ON IN-SERVICE WITHDRAWALS.
................................................................................
38  10.08  QUALIFIED DISASTER DISTRIBUTIONS.
...............................................................................................
38  10.09.  QUALIFIED RESERVIST DISTRIBUTIONS.
.............................................................................................
39  10.10.  AGE 62 DISTRIBUTION OF MONEY PURCHASE BENEFITS.
.................................................................. 39  ARTICLE
11.  RIGHT TO BENEFITS.
.............................................................................................................................
39  11.01.  NORMAL OR EARLY RETIREMENT.
......................................................................................................
39  11.02.  LATE RETIREMENT.
..............................................................................................................................
39  11.03.  DISABILITY RETIREMENT.
....................................................................................................................
39  11.04.  DEATH.
..................................................................................................................................................
39  11.05.  OTHER TERMINATION OF EMPLOYMENT.
...........................................................................................
40  11.06.  APPLICATION FOR DISTRIBUTION.
.......................................................................................................
40  11.07.  APPLICATION OF VESTING SCHEDULE FOLLOWING PARTIAL DISTRIBUTION.
.................................. 40  11.08.  FORFEITURES.
.......................................................................................................................................
40  11.09.  APPLICATION OF FORFEITURES.
..........................................................................................................
41  11.10.  REINSTATEMENT OF FORFEITURES.
....................................................................................................
41  Volume Submitter Defined Contribution Plan Basic Plan Document 17 © 2019 FMR
LLC All rights reserved. ii



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume004.jpg]
11.11.  ADJUSTMENT FOR INVESTMENT EXPERIENCE.
...................................................................................
41  ARTICLE 12.  DISTRIBUTIONS.
......................................................................................................................................
41  12.01.  RESTRICTIONS ON DISTRIBUTIONS.
.....................................................................................................
41  12.02.  TIMING OF DISTRIBUTION FOLLOWING RETIREMENT OR TERMINATION OF
EMPLOYMENT. .......... 42  12.03.  PARTICIPANT CONSENT TO DISTRIBUTION.
........................................................................................
42  12.04.  REQUIRED COMMENCEMENT OF DISTRIBUTION TO PARTICIPANTS.
................................................. 43  12.05.  REQUIRED
COMMENCEMENT OF DISTRIBUTION TO BENEFICIARIES.
................................................ 43  12.06.  WHEREABOUTS OF
PARTICIPANTS AND BENEFICIARIES.
................................................................... 44  ARTICLE
13.  FORM OF DISTRIBUTION.
.....................................................................................................................
44  13.01.  NORMAL FORM OF DISTRIBUTION UNDER PROFIT SHARING PLAN.
.................................................. 44  13.02.  CASH OUT OF SMALL
ACCOUNTS.
.......................................................................................................
44  13.03.  MINIMUM DISTRIBUTIONS.
..................................................................................................................
45  13.04.  DIRECT ROLLOVERS.
............................................................................................................................
47  13.05.  NOTICE REGARDING TIMING AND FORM OF DISTRIBUTION.
............................................................. 48  13.06. 
DETERMINATION OF METHOD OF DISTRIBUTION.
..............................................................................
48  13.07.  NOTICE TO TRUSTEE.
...........................................................................................................................
49  ARTICLE 14.  SUPERSEDING ANNUITY DISTRIBUTION PROVISIONS.
.............................................................. 49  14.01. 
SPECIAL DEFINITIONS.
.........................................................................................................................
49  14.02.  APPLICABILITY.
....................................................................................................................................
49  14.03.  ANNUITY FORM OF PAYMENT.
.............................................................................................................
49  14.04.  "QUALIFIED JOINT AND SURVIVOR ANNUITY" AND "QUALIFIED PRERETIREMENT
SURVIVOR ANNUITY" REQUIREMENTS.
...................................................................................................................................
50  14.05.  WAIVER OF THE "QUALIFIED JOINT AND SURVIVOR ANNUITY" AND/OR
"QUALIFIED PRERETIREMENT SURVIVOR ANNUITY" RIGHTS.
............................................................................................................
50  14.06.  SPOUSE'S CONSENT TO WAIVER.
.........................................................................................................
51  14.07.  NOTICE REGARDING "QUALIFIED JOINT AND SURVIVOR ANNUITY".
............................................... 51  14.08.  NOTICE REGARDING
"QUALIFIED PRERETIREMENT SURVIVOR ANNUITY". ....................................
51  14.09.  FORMER SPOUSE.
..................................................................................................................................
52  ARTICLE 15.  TOP-HEAVY PROVISIONS.
....................................................................................................................
52  15.01.  DEFINITIONS.
........................................................................................................................................
52  15.02.  APPLICATION.
.......................................................................................................................................
53  15.03.  MINIMUM CONTRIBUTION.
..................................................................................................................
53  15.04.  DETERMINATION OF MINIMUM REQUIRED CONTRIBUTION.
.............................................................. 54  15.05. 
ACCELERATED VESTING.
.....................................................................................................................
54  15.06.  EXCLUSION OF COLLECTIVELY-BARGAINED EMPLOYEES.
................................................................ 54  ARTICLE 16.
AMENDMENT AND TERMINATION.
.....................................................................................................
55  16.01.  AMENDMENTS BY THE EMPLOYER THAT DO NOT AFFECT VOLUME SUBMITTER
STATUS. ............... 55  16.02.  AMENDMENTS BY THE EMPLOYER ADOPTING
PROVISIONS NOT INCLUDED IN VOLUME SUBMITTER SPECIMEN PLAN.
...................................................................................................................................
55  16.03.  AMENDMENT BY THE VOLUME SUBMITTER SPONSOR.
....................................................................... 55 
16.04.  AMENDMENTS AFFECTING VESTED INTEREST AND/OR ACCRUED BENEFITS.
................................... 55  16.05.  RETROACTIVE AMENDMENTS MADE BY
VOLUME SUBMITTER SPONSOR. ......................................... 55  16.06. 
TERMINATION AND DISCONTINUATION OF CONTRIBUTIONS.
............................................................. 56  16.07. 
DISTRIBUTION UPON TERMINATION OF THE PLAN.
.............................................................................
56  16.08.  MERGER OR CONSOLIDATION OF PLAN; TRANSFER OF PLAN ASSETS.
............................................. 56  ARTICLE 17.  AMENDMENT AND
CONTINUATION OF PRIOR PLAN; TRANSFER OF FUNDS TO OR FROM OTHER QUALIFIED PLANS.
.................................................................................................................................
56  17.01.  AMENDMENT AND CONTINUATION OF PRIOR PLAN.
........................................................................... 56 
Volume Submitter Defined Contribution Plan Basic Plan Document 17 © 2019 FMR LLC
All rights reserved. iii



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume005.jpg]
17.02.  TRANSFER OF FUNDS FROM AN EXISTING
PLAN..................................................................................
57  17.03.  ACCEPTANCE OF ASSETS BY TRUSTEE.
................................................................................................
58  17.04.  TRANSFER OF ASSETS FROM TRUST.
...................................................................................................
58  ARTICLE 18.  MISCELLANEOUS.
...................................................................................................................................
59  18.01.  COMMUNICATION TO PARTICIPANTS.
..................................................................................................
59  18.02.  LIMITATION OF RIGHTS.
......................................................................................................................
59  18.03.  NONALIENABILITY OF BENEFITS.
.........................................................................................................
59  18.04.  QUALIFIED DOMESTIC RELATIONS ORDERS PROCEDURES.
............................................................... 59  18.05. 
APPLICATION OF PLAN PROVISIONS FOR MULTIPLE EMPLOYER PLANS.
.......................................... 60  18.06.  VETERANS REEMPLOYMENT
RIGHTS.
.................................................................................................
60  18.07.  FACILITY OF PAYMENT.
.......................................................................................................................
60  18.08.  INFORMATION BETWEEN EMPLOYER AND/OR ADMINISTRATOR AND TRUSTEE.
............................... 61  18.09.  EFFECT OF FAILURE TO QUALIFY UNDER
CODE.
...............................................................................
61  18.10.  DIRECTIONS, NOTICES AND DISCLOSURE.
...........................................................................................
61  18.11.  GOVERNING LAW.
................................................................................................................................
61  18.12.  DISCHARGE OF DUTIES BY FIDUCIARIES.
............................................................................................
61  ARTICLE 19.  PLAN ADMINISTRATION.
......................................................................................................................
61  19.01.  POWERS AND RESPONSIBILITIES OF THE ADMINISTRATOR.
............................................................... 61  19.02. 
NONDISCRIMINATORY EXERCISE OF AUTHORITY.
.............................................................................
62  19.03.  CLAIMS AND REVIEW PROCEDURES.
...................................................................................................
62  19.04.  NAMED FIDUCIARY.
..............................................................................................................................
62  19.05.  COSTS OF ADMINISTRATION.
...............................................................................................................
62  ARTICLE 20.  TRUST AGREEMENT.
.............................................................................................................................
62  20.01.  ACCEPTANCE OF TRUST RESPONSIBILITIES.
.......................................................................................
62  20.02.  ESTABLISHMENT OF TRUST FUND.
.......................................................................................................
62  20.03.  EXCLUSIVE BENEFIT.
............................................................................................................................
62  20.04.  POWERS OF TRUSTEE.
..........................................................................................................................
62  20.05.  ACCOUNTS.
...........................................................................................................................................
63  20.06.  APPROVAL OF ACCOUNTS.
...................................................................................................................
63  20.07.  DISTRIBUTION FROM TRUST FUND.
.....................................................................................................
64  20.08.  TRANSFER OF AMOUNTS FROM QUALIFIED PLAN.
..............................................................................
64  20.09.  TRANSFER OF ASSETS FROM TRUST.
...................................................................................................
64  20.10.  SEPARATE TRUST OR FUND.
.................................................................................................................
64  20.11.  SELF-DIRECTED BROKERAGE OPTION.
...............................................................................................
65  20.12.  EMPLOYER STOCK INVESTMENT OPTION.
..........................................................................................
66  20.13.  VOTING; DELIVERY OF INFORMATION.
...............................................................................................
70  20.14.  COMPENSATION AND EXPENSES OF TRUSTEE.
....................................................................................
70  20.15.  RELIANCE BY TRUSTEE ON OTHER PERSONS.
.....................................................................................
70  20.16.  INDEMNIFICATION BY EMPLOYER.
......................................................................................................
70  20.17.  CONSULTATION BY TRUSTEE WITH COUNSEL.
....................................................................................
70  20.18.  PERSONS DEALING WITH THE TRUSTEE.
.............................................................................................
71  20.19.  RESIGNATION OR REMOVAL OF TRUSTEE.
..........................................................................................
71  20.20.  FISCAL YEAR OF THE TRUST.
...............................................................................................................
71  20.21.  AMENDMENT.
........................................................................................................................................
71  20.22.  PLAN TERMINATION.
............................................................................................................................
71  20.23.  PERMITTED REVERSION OF FUNDS TO EMPLOYER.
............................................................................ 71 
20.24.  GOVERNING LAW.
................................................................................................................................
71  20.25.  ASSIGNMENT AND SUCCESSORS.
..........................................................................................................
72  ADDENDUM RE: AMERICAN TAXPAYER RELIEF ACT OF 2012 AND CODE SECTIONS 401(K) &
401(M) FINAL REGULATIONS
..............................................................................................................................................
73 ADDENDUM RE: CODE SECTIONS 401(K) & 401(M) PROPOSED REGULATIONS
............................................................ 75 Volume Submitter
Defined Contribution Plan Basic Plan Document 17 © 2019 FMR LLC All rights
reserved. iv



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume006.jpg]
ADDENDUM RE: ERISA SECTION 503 FINAL REGULATIONS …………………………………………..…………… 76
ADDENDUM RE: THE DISASTER TAX RELIEF AND AIRPORT AND AIRWAY EXTENSION ACT OF
2017, THE TAX CUTS AND JOBS ACT OF 2017, THE BIPARTISAN BUDGET ACT OF 2018, AND
CODE SECTIONS 401(K) AND 401(M) 2019 FINAL HARDSHIP REGULATIONS
………………………………………………………….77 Volume Submitter Defined Contribution Plan Basic Plan
Document 17 © 2019 FMR LLC All rights reserved. v



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume007.jpg]
Preamble. This volume submitter plan consists of three parts: (1) an Adoption
Agreement that is a separate document incorporated by reference into this Basic
Plan Document; (2) this Basic Plan Document; and (3) a Trust Agreement that is a
part of this Basic Plan Document and is found in Article 20. Each part of the
volume submitter plan contains substantive provisions that are integral to the
operation of the plan. The Adoption Agreement is the means by which an adopting
Employer elects the optional provisions that shall apply under its plan. The
Basic Plan Document describes the standard provisions elected in the Adoption
Agreement. The Trust Agreement describes the powers and duties of the Trustee
with respect to plan assets. The volume submitter plan is intended to qualify
under Code Section 401(a). Depending upon the Adoption Agreement completed by an
adopting Employer, the volume submitter plan may be used to implement a profit
sharing plan with or without a cash or deferred arrangement intended to qualify
under Code Section 401(k). Provisions appearing on the Additional Provisions
Addendum of the Adoption Agreement, if present, supplement or alter provisions
appearing in the Adoption Agreement and Basic Plan Document in the manner
described within that Addendum. Provisions appearing on the Plan Superseding
Provisions Addendum of the Adoption Agreement, if present, supersede any
conflicting provisions appearing in the Adoption Agreement, Basic Plan Document
(other than Article 20) or any addendum to either in the manner described
therein. Provisions appearing on the Trust Superseding Provisions Addendum of
the Adoption Agreement, if present, supersede any conflicting provisions
appearing in Article 20 of the Basic Plan Document in the manner described
therein. Article 1. Adoption Agreement. Article 2. Definitions. 2.01.
Definitions. Wherever used herein, the following terms have the meanings set
forth below, unless a different meaning is clearly required by the context: (a)
"Account" means an account established for the purpose of recording any
contributions made on behalf of a Participant and any income, expenses, gains,
or losses incurred thereon. The Administrator shall establish and maintain
sub-accounts within a Participant's Account as necessary to depict accurately a
Participant's interest under the Plan. (b) "Active Participant" means any
Eligible Employee who has met the requirements of Article 4 to participate in
the Plan and who may be entitled to receive allocations under the Plan. (c)
"Administrator" means the Employer adopting this Plan, as listed in Subsection
1.02(a) of the Adoption Agreement, or another person or entity designated by the
Employer in Subsection 1.01(c) of the Adoption Agreement. (d) "Adoption
Agreement" means Article 1, under which the Employer establishes and adopts, or
amends the Plan and Trust and designates the optional provisions selected by the
Employer, and the Trustee accepts its responsibilities under Article 20. The
provisions of the Adoption Agreement shall be an integral part of the Plan. (e)
"Annuity Starting Date" means the first day of the first period for which an
amount is payable as an annuity or in any other form permitted under the Plan.
(f) "Basic Plan Document" means this Fidelity volume submitter plan document,
qualified with the Internal Revenue Service as Basic Plan Document No. 17. (g)
"Beneficiary" means the person or persons (including a trust) entitled under
Section 11.04 or 14.04 to receive benefits under the Plan upon the death of a
Participant. (h) "Break in Vesting Service" means a 12-consecutive-month period
beginning on an Employee's Severance Date or any anniversary thereof in which
the Employee is not credited with an Hour of Service. Notwithstanding the
foregoing, the following special rules apply in determining whether an Employee
who is on leave has incurred a Break in Vesting Service: Volume Submitter
Defined Contribution Plan Basic Plan Document 17 © 2014 FMR LLC All rights
reserved. 1



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume008.jpg]
(1) If an individual is absent from work because of maternity/paternity leave on
the first anniversary of his Severance Date, the 12-consecutive-month period
beginning on the individual's Severance Date shall not constitute a Break in
Vesting Service. For purposes of this paragraph, "maternity/paternity leave"
means a leave of absence (i) by reason of the pregnancy of the individual, (ii)
by reason of the birth of a child of the individual, (iii) by reason of the
placement of a child with the individual in connection with the adoption of such
child by the individual, or (iv) for purposes of caring for a child for the
period beginning immediately following such birth or placement. (2) If an
individual is absent from work because of FMLA leave and returns to employment
with the Employer or a Related Employer following such FMLA leave, he shall not
incur a Break in Vesting Service due to such FMLA leave. For purposes of this
paragraph, "FMLA leave" means an approved leave of absence pursuant to the
Family and Medical Leave Act of 1993. (i) "Catch-Up Contribution" means any
Deferral Contribution made to the Plan by the Employer in accordance with the
provisions of Subsection 5.03(a). (j) "Code" means the Internal Revenue Code of
1986, as amended from time to time. (k) "Compensation" means wages as defined in
Code Section 3401(a) (for purposes of income tax withholding at the source) plus
amounts that would be included in wages but for an election under Code Section
125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k), or 457(b) and all other
payments of compensation to an Eligible Employee by the Employer (in the course
of the Employer's trade or business) for services to the Employer while employed
as an Eligible Employee for which the Employer is required to furnish the
Eligible Employee a written statement under Code Sections 6041(d), 6051(a)(3)
and 6052. In addition, Compensation includes all amounts listed in paragraph (2)
of this Subsection (k) below as exceptions to the definition of “severance
amounts” therein. Compensation must be determined without regard to any rules
under Code Section 3401(a) that limit the remuneration included in wages based
on the nature or location of the employment or the services performed (such as
the exception for agricultural labor in Code Section 3401(a)(2)). (1)
Self-Employed Individuals. Notwithstanding the foregoing, for any Self-Employed
Individual, Compensation means Earned Income; provided, however, that if the
Employer elects to exclude specified items from Compensation, such Earned Income
shall be adjusted in a similar manner so that it is equivalent under regulations
issued under Code Section 414(s) to Compensation for Participants who are not
Self- Employed Individuals. "Earned Income" means the net earnings of a
Self-Employed Individual derived from the trade or business with respect to
which the Plan is established and for which the personal services of such
individual are a material income-providing factor, excluding any items not
included in gross income and the deductions allocated to such items, except that
net earnings shall be determined with regard to the deduction allowed under Code
Section 164(f), to the extent applicable to the Employer. Net earnings shall be
reduced by contributions of the Employer to any qualified plan, to the extent a
deduction is allowed to the Employer for such contributions under Code Section
404. (2) Exclusions. Compensation excludes any amounts elected by the Employer
in Subsection 1.05(a) or (b), as applicable, of the Adoption Agreement and any
severance amounts. For purposes of this Section 2.01(k), “severance amounts” are
any amounts paid after severance from employment, except the following: (A) a
payment of regular compensation for services during the Eligible Employee’s
regular working hours, or compensation for services outside the Eligible
Employee’s regular working hours (such as overtime or shift differential),
commissions, bonuses, or other similar payments to the extent such payment would
have been made prior to a severance from employment if the Eligible Employee had
continued in employment with the Employer, provided such amounts are paid within
the post-severance period described below; (B) payments for “unused leave”
(i.e., unused accrued bona fide sick, vacation, or other leave, but only if the
Eligible Employee would have been able to use the leave if employment had
continued) that are paid within the post-severance period described below;
Volume Submitter Defined Contribution Plan Basic Plan Document 17 © 2019 FMR LLC
All rights reserved. 2



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume009.jpg]
(C) payments received by a Participant within the post-severance period
described below pursuant to a nonqualified unfunded deferred compensation plan,
but only if the payment would have been paid to the Participant at the same time
if the Participant had not severed employment and only to the extent that the
payment is includible in the Participant’s gross income; and (D) Differential
Wages as defined below. For purposes of this Section, the following terms have
the following meanings: (E) An Eligible Employee has a “severance from
employment” when (i) the employee ceases to be an employee of an employer
(applying the aggregation rules in Code Section 414) maintaining a plan and (ii)
in connection with a change of employment, the individual’s new employer does
not maintain such plan with respect to the individual. The determination of
whether an Eligible Employee ceases to be an employee of an employer maintaining
a plan is based on all of the relevant facts and circumstances. (F)
“Differential Wages” means Compensation paid to an Employee by the Employer with
regard to military service meeting the definition of differential wage payment
found in Code Section 3401(h)(2). (G) The "post-severance period" means the
period beginning on the Eligible Employee's severance from employment and ending
on the later of (i) 2-1/2 months after or (ii) the end of the Limitation Year
that includes the date of the Eligible Employee’s severance from employment. (3)
Timing Rules. Compensation shall generally be based on the amount actually paid
to the Eligible Employee during the Plan Year or, for purposes of Article 5, if
so elected by the Employer in Subsection 1.05(b) of the Adoption Agreement,
during that portion of the Plan Year during which the Eligible Employee is an
Active Participant. Compensation is treated as paid on a date if it is actually
paid on that date or it would have been paid on that date but for an election
under Code Section 125, 132(f)(4), 401(k), 403(b), 408(k), 408(p)(2)(A)(i), or
457(b). (4) Short Plan Years. If the initial Plan Year of a new plan consists of
fewer than 12 months, calculated from the Effective Date listed in Subsection
1.01(g)(1) of the Adoption Agreement through the end of such initial Plan Year,
Compensation for such initial Plan Year shall be determined from such Effective
Date through the end of the initial Plan Year. If selected in Subsection 1.05 of
the Adoption Agreement, for purposes of allocating Nonelective Employer
Contributions under Section 1.12 of the Adoption Agreement (other than 401(k)
Safe Harbor Nonelective Employer Contributions), Compensation for the initial
Plan Year shall be determined by using the 12-month period ending on the last
day of the Plan Year. (5) Annual Compensation Limit (Code Section 401(a)(17)
Limit). The annual Compensation of each Active Participant taken into account
for determining benefits provided under the Plan for any 12-month determination
period shall not exceed the annual Compensation limit under Code Section
401(a)(17) as in effect on the first day of the determination period (e.g.,
$255,000 for determination periods beginning in 2013). A "determination period"
means the Plan Year or other 12-consecutive-month period over which Compensation
is otherwise determined for purposes of the Plan (e.g., the Limitation Year).
The annual Compensation limit under Code Section 401(a)(17) shall be adjusted by
the Secretary to reflect increases in the cost of living, as provided in Code
Section 401(a)(17)(B); provided, however, that the dollar increase in effect on
January 1 of any calendar year is effective for determination periods beginning
in such calendar year. If a Plan determines Compensation over a determination
period that contains fewer than 12 calendar months (a "short determination
period"), then the Compensation limit for such "short determination period" is
equal to the Compensation limit for the calendar year in which the "short
determination period" begins multiplied by the ratio obtained by dividing the
number of full months in the "short determination period" by 12; provided,
however, that such proration shall not apply if there is a "short determination
period" due to the Employer’s election in Subsection 1.05(b) of the Adoption
Agreement to determine contributions based only on Compensation paid during the
portion of the Plan Year during which an individual was an Active Participant.
Volume Submitter Defined Contribution Plan Basic Plan Document 17 © 2019 FMR LLC
All rights reserved. 3



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume010.jpg]
In lieu of requiring an Active Participant to cease making Deferral
Contributions for a Plan Year after his Compensation has reached the annual
Compensation limit under Code Section 401(a)(17), the annual Compensation limit
shall be applied with respect to Deferral Contributions by limiting the total
Deferral Contributions an Active Participant may make for a Plan Year to the
product of (i) such Active Participant's Compensation for the Plan Year up to
the annual Compensation limit multiplied by (ii) the deferral limit specified in
Subsection 1.07(a)(1)(A) of the Adoption Agreement or Subsection 5.03(a), as
applicable. (l) "Contribution Period" means the period for which Matching
Employer and Nonelective Employer Contributions are made and calculated. The
Contribution Period for Matching Employer Contributions described in Subsection
1.11 of the Adoption Agreement is the period specified by the Employer in
Subsection 1.11(d) of the Adoption Agreement. The Contribution Period for
Nonelective Employer Contributions is the Plan Year, unless the Employer
designates a different Contribution Period in Subsection 1.12(c) of the Adoption
Agreement. (m) "Deferral Contribution" means any contribution made to the Plan
by the Employer in accordance with the provisions of Section 5.03. (n) "Early
Retirement Age" means the early retirement age specified in Subsection 1.14(b)
of the Adoption Agreement, if any. (o) "Effective Date" means the effective date
specified by the Employer in Subsection 1.01(g)(1). The Employer may select
special Effective Dates with respect to specified Plan provisions, as set forth
in Section (a) of the Special Effective Dates Addendum to the Adoption
Agreement. In the event that another plan is merged into and made a part of the
Plan, the effective date of the merger shall be reflected in the Plan Mergers
Addendum to the Adoption Agreement. (p) "Eligibility Computation Period" means
each 12-consecutive-month period beginning with an Employee's Employment
Commencement Date and each anniversary thereof. (q) "Eligibility Service" means
an Employee's service that is taken into account in determining his eligibility
to participate in the Plan as may be required under Subsection 1.04(b) of the
Adoption Agreement. Eligibility Service shall be credited in accordance with
Article 3. (r) "Eligible Employee" means any Employee of the Employer who is in
the class of Employees eligible to participate in the Plan. The Employer must
specify in Subsection 1.04(d) of the Adoption Agreement any Employee or class of
Employees not eligible to participate in the Plan. Regardless of the provisions
of Subsection 1.04(d) of the Adoption Agreement, the following Employees are
automatically excluded from eligibility to participate in the Plan: (1) any
individual who is a signatory to a contract, letter of agreement, or other
document that acknowledges his status as an independent contractor not entitled
to benefits under the Plan or any individual (other than a Self-Employed
Individual) who is not otherwise classified by the Employer as a common law
employee, even if such independent contractor or other individual is later
determined to be a common law employee; and (2) any Employee who is a resident
of Puerto Rico. If the Employer elects, in Subsection 1.04(d)(2)(A) of the
Adoption Agreement, to exclude collective bargaining employees from the eligible
class, the exclusion applies to any Employee of the Employer included in any
unit of Employees covered by a collective bargaining agreement between employee
representatives and one or more employers, unless the collective bargaining
agreement requires the Employee to be covered under the Plan. The term "employee
representatives" does not include any organization more than half the members of
which are owners, officers, or executives of the Employer. If the Employer does
not elect, in Subsection 1.04(d)(2)(C) of the Adoption Agreement, to exclude
Leased Employees from the eligible class, contributions or benefits provided by
the leasing organization which are attributable to services performed for the
Employer shall be treated as provided by the Employer and there shall be no
duplication of benefits under this Plan. Volume Submitter Defined Contribution
Plan Basic Plan Document 17 © 2019 FMR LLC All rights reserved. 4



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume011.jpg]
Anything to the contrary herein notwithstanding, unless the Employer elects to
exclude statutory employees who are full-time life insurance salespersons (as
described in Code Section 7701(a)(20)) from the eligible class in Subsection
1.04(d)(2)(E) of the Adoption Agreement, such statutory employees are Eligible
Employees. (s) "Employee" means any common law employee (or statutory employee
who is a full-time life insurance salesperson as described in Code Section
7701(a)(20)) of the Employer or a Related Employer, any Self-Employed
Individual, and any Leased Employee. Notwithstanding the foregoing, a Leased
Employee shall not be considered an Employee if Leased Employees do not
constitute more than 20 percent of the Employer's non-highly compensated
work-force (taking into account all Related Employers) and the Leased Employee
is covered by a money purchase pension plan maintained by the leasing
organization and providing (1) a nonintegrated employer contribution rate of at
least 10 percent of compensation, as defined for purposes of Code Section
415(c)(3), (2) full and immediate vesting, and (3) immediate participation by
each employee of the leasing organization. (t) "Employee Contribution" means any
after-tax contribution made by an Active Participant to the Plan. (u) "Employer"
means the employer named in Subsection 1.02(a) of the Adoption Agreement and any
Related Employer designated in the Participating Employers Addendum to the
Adoption Agreement. If the Employer has elected in Subsection (b) of the
Participating Employers Addendum to the Adoption Agreement that the term
"Employer" includes all Related Employers, an employer that becomes a Related
Employer as a result of an asset or stock acquisition, merger or other similar
transaction shall not be included in the term "Employer" for periods prior to
the first day of the second Plan Year beginning after the date of such
transaction, unless the Employer has designated therein to accept such Related
Employer as a participating employer prior to that date. Notwithstanding the
foregoing, the term "Employer" for purposes of authorizing any particular action
under the Plan means solely the employer named in Subsection 1.02(a) of the
Adoption Agreement. If the organization or other entity named in the Adoption
Agreement is a sole proprietor or a professional corporation and the sole
proprietor of such proprietorship or the sole shareholder of the professional
corporation dies, then the legal representative of such sole proprietor or
shareholder shall be deemed to be the Employer until such time as, through the
disposition of such sole proprietor's or sole shareholder's estate or otherwise,
any organization or other entity succeeds to the interests of the sole
proprietor in the proprietorship or the sole shareholder in the professional
corporation. The legal representative of a sole proprietor or shareholder shall
be (1) the person appointed as such by the sole proprietor or shareholder prior
to his death under a legally enforceable power of attorney, or, if none, (2) the
executor or administrator of the sole proprietor's or shareholder's estate. If a
participating Employer designated through Subsection 1.02(b) of the Adoption
Agreement is not related to the Employer (hereinafter "un-Related Employer"),
the term "Employer" includes such un-Related Employer and the provisions of
Section 18.05 shall apply. (v) "Employment Commencement Date" means the date on
which an Employee first performs an Hour of Service. (w) "Entry Date" means the
date(s) specified by the Employer in Subsection 1.04(e) of the Adoption
Agreement as of which an Eligible Employee who has met the applicable
eligibility requirements begins to participate in the Plan. The Employer may
specify different Entry Dates for purposes of eligibility to participate in the
Plan for purposes of (1) making Deferral Contributions and (2) receiving
allocations of Matching and/or Nonelective Employer Contributions. (x) "ERISA"
means the Employee Retirement Income Security Act of 1974, as from time to time
amended. (y) "401(k) Safe Harbor Matching Employer Contribution" means any
Matching Employer Contribution made by the Employer to the Plan in accordance
with Subsection 1.11(a)(3) of the Adoption Agreement, the 401(k) Safe Harbor
Matching Employer Contributions Addendum to the Adoption Agreement, and Section
5.08, that is intended to satisfy the requirements of Code Section 401(k)(12)(B)
or 401(k)(13)(D)(i)(I). (z) "401(k) Safe Harbor Nonelective Employer
Contribution" means any Nonelective Employer Contribution made by the Employer
to the Plan in accordance with Subsection 1.12(a)(3) of the Adoption Agreement,
the 401(k) Safe Harbor Nonelective Employer Contributions Addendum to the
Adoption Agreement, and Section 5.10, that is intended to satisfy the
requirements of Code Section 401(k)(12)(C) or 401(k)(13)(D)(i)(II). Volume
Submitter Defined Contribution Plan Basic Plan Document 17 © 2019 FMR LLC All
rights reserved. 5



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume012.jpg]
(aa) "Fund Share" means the share, unit, or other evidence of ownership in a
Permissible Investment. (bb) "Highly Compensated Employee" means both highly
compensated active Employees and highly compensated former Employees. A highly
compensated active Employee includes any Employee who performs service for the
Employer during the "determination year" and who (1) at any time during the
"determination year" or the "look-back year" was a five percent owner or (2)
received “415 Compensation” (as defined in Section 6.01(m)) from the Employer
during the "look-back year" in excess of the dollar amount specified in Code
Section 414(q)(1)(B)(i) adjusted pursuant to Code Section 415(d) (e.g., $115,000
for "determination years" beginning in 2013 and "look-back years" beginning in
2012) and, if elected by the Employer in Subsection 1.06(d)(1) of the Adoption
Agreement, was a member of the top-paid group for such year. For this purpose,
the "determination year" shall be the Plan Year. The "look-back year" shall be
the twelve-month period immediately preceding the "determination year", unless
the Employer has elected in Subsection 1.06(c)(1) of the Adoption Agreement to
make the "look-back year" the calendar year beginning within the preceding Plan
Year. A highly compensated former Employee includes any Employee who separated
from service (or was deemed to have separated) prior to the "determination
year", performs no service for the Employer during the "determination year", and
was a highly compensated active Employee for either the separation year or any
"determination year" ending on or after the Employee's 55th birthday, as
determined under the rules in effect for determining Highly Compensated
Employees for such separation year or "determination year". The determination of
who is a Highly Compensated Employee, including the determinations of the number
and identity of Employees in the top-paid group, shall be made in accordance
with Code Section 414(q) and the Treasury Regulations issued thereunder. For
purposes of this Subsection 2.01(bb), if the initial Plan Year of a new plan
consists of fewer than 12 months, calculated from the Effective Date listed in
Subsection 1.01(g)(1) of the Adoption Agreement through the end of such initial
Plan Year, Compensation for such initial Plan Year shall be determined over the
12-month period ending on the last day of the Plan Year. (cc) "Hour of Service",
with respect to any individual, means: (1) Each hour for which the individual is
directly or indirectly paid, or entitled to payment, for the performance of
duties for the Employer or a Related Employer, each such hour to be credited to
the individual for the Eligibility Computation Period in which the duties were
performed; (2) Each hour for which the individual is directly or indirectly
paid, or entitled to payment, by the Employer or a Related Employer (including
payments made or due from a trust fund or insurer to which the Employer
contributes or pays premiums) on account of a period of time during which no
duties are performed (irrespective of whether the employment relationship has
terminated) due to vacation, holiday, illness, incapacity, disability, layoff,
jury duty, military duty, or leave of absence, each such hour to be credited to
the individual for the Eligibility Computation Period in which such period of
time occurs, subject to the following rules: (A) No more than 501 Hours of
Service shall be credited under this paragraph (2) on account of any single
continuous period during which the individual performs no duties, unless the
individual performs no duties because of military duty, the individual's
employment rights are protected by law, and the individual returns to employment
with the Employer or a Related Employer during the period that his employment
rights are protected under Federal law; (B) Hours of Service shall not be
credited under this paragraph (2) for a payment which solely reimburses the
individual for medically-related expenses, or which is made or due under a plan
maintained solely for the purpose of complying with applicable worker's
compensation, unemployment compensation or disability insurance laws; and (C) If
the period during which the individual performs no duties falls within two or
more Eligibility Computation Periods and if the payment made on account of such
period is not Volume Submitter Defined Contribution Plan Basic Plan Document 17
© 2019 FMR LLC All rights reserved. 6



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume013.jpg]
calculated on the basis of units of time, the Hours of Service credited with
respect to such period shall be allocated between not more than the first two
such Eligibility Computation Periods on any reasonable basis consistently
applied with respect to similarly situated individuals; (3) Each hour not
counted under paragraph (1) or (2) for which he would have been scheduled to
work for the Employer or a Related Employer during the period that he is absent
from work because of military duty, provided the individual's employment rights
are protected under Federal law and the individual returns to work with the
Employer or a Related Employer during the period that his employment rights are
protected, each such hour to be credited to the individual for the Eligibility
Computation Period for which he would have been scheduled to work; and (4) Each
hour not counted under paragraph (1), (2), or (3) for which back pay,
irrespective of mitigation of damages, has been either awarded or agreed to be
paid by the Employer or a Related Employer, shall be credited to the individual
for the Eligibility Computation Period to which the award or agreement pertains
rather than the Eligibility Computation Period in which the award, agreement, or
payment is made. For purposes of paragraphs (2) and (4) above, Hours of Service
shall be calculated in accordance with the provisions of Section 2530.200b-2(b)
and (c) of the Department of Labor regulations, which are incorporated herein by
reference. If the Employer does not maintain records that accurately reflect the
actual Hours of Service to be credited to an Employee, 190 Hours of Service will
be credited to the Employee for each month worked, unless the Employer has
elected to credit Hours of Service in accordance with one of the other
equivalencies set forth in paragraph (e) of Department of Labor Regulation
Section 2530.200b-3, as provided in Subsection 1.04(b)(4) of the Adoption
Agreement. (dd) "Inactive Participant" means any individual who was an Active
Participant, but is no longer an Eligible Employee and who has an Account under
the Plan. (ee) "Leased Employee" means any individual who provides services to
the Employer or a Related Employer (the "recipient") but is not otherwise an
employee of the recipient if (1) such services are provided pursuant to an
agreement between the recipient and any other person (the "leasing
organization"), (2) such individual has performed services for the recipient (or
for the recipient and any related persons within the meaning of Code Section
414(n)(6)) on a substantially full-time basis for at least one year, and (3)
such services are performed under primary direction of or control by the
recipient. The determination of who is a Leased Employee shall be made in
accordance with any rules and regulations issued by the Secretary of the
Treasury or his delegate. (ff) "Limitation Year" means the 12-consecutive-month
period designated by the Employer in Subsection 1.01(f) of the Adoption
Agreement. If no other Limitation Year is designated by the Employer, the
Limitation Year shall be the calendar year. All qualified plans of the Employer
and any Related Employer must use the same Limitation Year. If the Limitation
Year is amended to a different 12-consecutive-month period, the new Limitation
Year must begin on a date within the Limitation Year in which the amendment is
made. (gg) "Matching Employer Contribution" means any contribution made by the
Employer to the Plan in accordance with Section 5.08 or 5.09 on account of an
Active Participant's eligible contributions, as elected by the Employer in
Subsection 1.11(c) of the Adoption Agreement. (hh) "Nonelective Employer
Contribution" means any contribution made by the Employer to the Plan in
accordance with Section 5.10. (ii) "Non-Highly Compensated Employee" means any
Employee who is not a Highly Compensated Employee. (jj) "Normal Retirement Age"
means the normal retirement age specified in Subsection 1.14(a) of the Adoption
Agreement. If the Employer enforces a mandatory retirement age in accordance
with Federal law, the Normal Retirement Age is the lesser of that mandatory age
or the age specified in Subsection 1.14(a) of the Adoption Agreement. (kk)
"Participant" means any individual who is either an Active Participant or an
Inactive Participant. Volume Submitter Defined Contribution Plan Basic Plan
Document 17 © 2019 FMR LLC All rights reserved. 7



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume014.jpg]
(ll) "Permissible Investment" means each investment available for investment of
assets of the Plan and agreed to by the Trustee. The Permissible Investments
under the Plan shall be described in the Service Agreement. (mm) "Plan" means
the plan established by the Employer in the form of the volume submitter plan,
as set forth herein as a new plan or as an amendment to an existing plan, by
executing the Adoption Agreement, together with any and all amendments hereto.
(nn) "Plan Year" means the 12-consecutive-month period ending on the date
designated in Subsection 1.01(d) of the Adoption Agreement, except that the
initial Plan Year of a new Plan may consist of fewer than 12 months, calculated
from the Effective Date listed in Subsection 1.01(g)(1) of the Adoption
Agreement through the end of such initial Plan Year, in which event Compensation
for such initial Plan Year shall be treated as provided in Subsection 2.01(k).
Additionally, in the event the Plan has a short Plan year, i.e., a Plan Year
consisting of fewer than 12 months, otherwise applicable limits and requirements
that are applied on a Plan Year basis shall be prorated, but only if and to the
extent required by law. (oo) "Qualified Matching Employer Contribution" means
any contribution made by the Employer to the Plan on account of Deferral
Contributions or Employee Contributions made by or on behalf of Active
Participants in accordance with Section 5.09, that may be included in
determining whether the Plan meets the "ADP" test described in Section 6.03.
(pp) "Qualified Nonelective Employer Contribution" means any contribution made
by the Employer to the Plan in accordance with Section 5.07. (qq) "Reemployment
Commencement Date" means the date on which an Employee who terminates employment
with the Employer and all Related Employers first performs an Hour of Service
following such termination of employment. (rr) "Related Employer" means any
employer other than the Employer named in Subsection 1.02(a) of the Adoption
Agreement if the Employer and such other employer are members of a controlled
group of corporations (as defined in Code Section 414(b)) or an affiliated
service group (as defined in Code Section 414(m)), or are trades or businesses
(whether or not incorporated) which are under common control (as defined in Code
Section 414(c)), or such other employer is required to be aggregated with the
Employer pursuant to regulations issued under Code Section 414(o). (ss)
"Required Beginning Date" means: (1) for a Participant who is not a five percent
owner, April 1 of the calendar year following the calendar year in which occurs
the later of (i) the Participant's retirement or (ii) the Participant's
attainment of age 70 1/2; provided, however, that a Participant may elect to
have his Required Beginning Date determined without regard to the provisions of
clause (i). (2) for a Participant who is a five percent owner, April 1 of the
calendar year following the calendar year in which the Participant attains age
70 1/2. Once the Required Beginning Date of a five percent owner or a
Participant who has elected to have his Required Beginning Date determined in
accordance with the provisions of Section 2.01(ss)(1)(ii) has occurred, such
Required Beginning Date shall not be re-determined, even if the Participant
ceases to be a five percent owner in a subsequent year or continues in
employment with the Employer or a Related Employer. For purposes of this
Subsection 2.01(ss), a Participant is treated as a five percent owner if such
Participant is a five percent owner as defined in Code Section 416(i)
(determined in accordance with Code Section 416 but without regard to whether
the Plan is top-heavy) at any time during the Plan Year ending with or within
the calendar year in which such owner attains age 70 1/2. (tt) "Rollover
Contribution" means any distribution from an eligible retirement plan, as
defined in Section 13.04, that an Employee elects to contribute to the Plan, or
have considered as contributed, in accordance with the provisions of Section
5.06. Volume Submitter Defined Contribution Plan Basic Plan Document 17 © 2019
FMR LLC All rights reserved. 8



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume015.jpg]
(uu) "Roth 401(k) Contribution" means any Deferral Contribution made to the Plan
by the Employer in accordance with the provisions of Subsection 5.03(b) that is
not excludable from gross income and is intended to satisfy the requirements of
Code Section 402A. (vv) "Self-Employed Individual" means an individual who has
Earned Income for the taxable year from the Employer or who would have had
Earned Income but for the fact that the trade or business had no net profits for
the taxable year, including, but not limited to, a partner in a partnership, a
sole proprietor, a member in a limited liability company or a shareholder in a
subchapter S corporation. (ww) "Service Agreement" means the agreement between
the Employer and the Volume Submitter Sponsor (or an agent or affiliate of the
Volume Submitter Sponsor) relating to the provision of investment and other
services to the Plan and shall include any addendum to the agreement and any
other separate written agreement between the Employer and the Volume Submitter
Sponsor (or an agent or affiliate of the Volume Submitter Sponsor) relating to
the provision of services to the Plan. (xx) "Severance Date" means the earlier
of (i) the date an Employee retires, dies, quits, or is discharged from
employment with the Employer and all Related Employers or (ii) the 12-month
anniversary of the date on which the Employee was otherwise first absent from
employment; provided, however, that if an individual terminates or is absent
from employment with the Employer and all Related Employers because of military
duty, such individual shall not incur a Severance Date if his employment rights
are protected under Federal law and he returns to employment with the Employer
or a Related Employer within the period during which he retains such employment
rights, but, if he does not return to such employment within such period, his
Severance Date shall be the earlier of (1) the first anniversary of the date his
absence commenced or (2) the last day of the period during which he retains such
employment rights. (yy) “Spouse” means the person to whom an individual is
married for purposes of Federal income taxes. (zz) "Trust" means the trust
created by the Employer in accordance with the provisions of Section 20.01.
(aaa) "Trust Agreement" means the agreement between the Employer and the
Trustee, as set forth in Article 20, under which the assets of the Plan are
held, administered, and managed. (bbb) "Trustee" means the trustee designated in
Section 1.03 of the Adoption Agreement, or its successor or permitted assigns.
The term Trustee shall include any delegate of the Trustee as may be provided in
the Trust Agreement. (ccc) "Trust Fund" means the property held in Trust by the
Trustee for the benefit of Participants and their Beneficiaries. (ddd) "Vesting
Service" means an Employee's service that is taken into account in determining
his vested interest in his Matching Employer and Nonelective Employer
Contributions Accounts as may be required under Section 1.16 of the Adoption
Agreement. Vesting Service shall be credited in accordance with Article 3. (eee)
"Volume Submitter Sponsor" means Fidelity Management & Research Company or its
successor. 2.02. Interpretation and Construction of Terms. Where required by the
context, the noun, verb, adjective, and adverb forms of each defined term shall
include any of its other forms. Pronouns used in the Plan are in the masculine
gender but include the feminine gender unless the context clearly indicates
otherwise. Wherever used herein, the singular shall include the plural, and the
plural shall include the singular, unless the context requires otherwise. Any
titles, headings and/or subheadings used in the Plan have been inserted for
convenience of reference and are to be ignored in any construction of the Plan’s
provisions. 2.03. Special Effective Dates. Some provisions of the Plan are only
effective beginning as of a specified date or until a specified date. Any such
special effective dates are specified within Plan text where applicable and are
exceptions to the general Plan Effective Date as defined in Section 2.01(o).
Volume Submitter Defined Contribution Plan Basic Plan Document 17 © 2019 FMR LLC
All rights reserved. 9



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume016.jpg]
Article 3. Service. 3.01. Crediting of Eligibility Service. If the Employer has
selected an Eligibility Service requirement in Subsection 1.04(b) of the
Adoption Agreement for an Eligible Employee to become an Active Participant,
Eligibility Service shall be credited to an Employee as follows: (a) If the
Employer has selected the one year or two years of Eligibility Service
requirement described in Subsection 1.04(b) of the Adoption Agreement, an
Employee shall be credited with a year of Eligibility Service for each
Eligibility Computation Period during which the Employee has been credited with
the number of Hours of Service specified in that Subsection, as applicable. An
Eligible Employee who has attained the required number of Hours of Service shall
be credited with that year of service on the last day of that Eligibility
Computation Period. (b) If the Employer has selected a days or months of
Eligibility Service requirement described in Subsection 1.04(b) of the Adoption
Agreement, an Employee shall be credited with Eligibility Service for the
aggregate of the periods beginning with the Employee's Employment Commencement
Date (or Reemployment Commencement Date) and ending on his subsequent Severance
Date; provided, however, that an Employee who has a Reemployment Date within the
12-consecutive-month period following the earlier of the first date of his
absence or his Severance Date shall be credited with Eligibility Service for the
period between his Severance Date and his Reemployment Date. A day of
Eligibility Service shall be credited for each day on which an Employee is
credited with Eligibility Service. Months of Eligibility Service shall be
measured from the Employee's Employment Commencement Date or Reemployment
Commencement Date to the corresponding date in the applicable following month.
3.02. Re-Crediting of Eligibility Service Following Termination of Employment.
An Employee whose employment with the Employer and all Related Employers
terminates and who is subsequently reemployed by the Employer or a Related
Employer shall be re-credited upon reemployment with his Eligibility Service
earned prior to his termination of employment. 3.03. Crediting of Vesting
Service. If the Plan provides for Matching Employer and/or Nonelective Employer
Contributions that are not 100 percent vested when made, Vesting Service shall
be credited to an Employee, subject to any exclusions elected by the Employer in
Subsection 1.16(b) of the Adoption Agreement, for the aggregate of the periods
beginning with the Employee's Employment Commencement Date (or Reemployment
Commencement Date) and ending on his subsequent Severance Date; provided,
however, that an Employee who has a Reemployment Date within the 12-
consecutive-month period following the earlier of the first date of his absence
or his Severance Date shall be credited with Vesting Service for the period
between his Severance Date and his Reemployment Date. Fractional periods of a
year shall be expressed in terms of days. 3.04. Application of Vesting Service
to a Participant's Account Following a Break in Vesting Service. The following
rules describe how Vesting Service earned before and after a Break in Vesting
Service shall be applied for purposes of determining a Participant's vested
interest in his Matching Employer and Nonelective Employer Contributions
Accounts: (a) If a Participant incurs five-consecutive Breaks in Vesting
Service, all years of Vesting Service earned by the Employee after such Breaks
in Service shall be disregarded in determining the Participant's vested interest
in his Matching Employer and Nonelective Employer Contributions Account balances
attributable to employment before such Breaks in Vesting Service. However,
Vesting Service earned both before and after such Breaks in Vesting Service
shall be included in determining the Participant's vested interest in his
Matching Employer and Nonelective Employer Contributions Account balances
attributable to employment after such Breaks in Vesting Service. (b) If a
Participant incurs fewer than five-consecutive Breaks in Vesting Service,
Vesting Service earned both before and after such Breaks in Vesting Service
shall be included in determining the Participant's vested interest in his
Matching Employer and Nonelective Employer Contributions Account balances
attributable to employment both before and after such Breaks in Vesting Service.
3.05. Service with Predecessor Employer. If the Plan is the plan of a
predecessor employer, an Employee's Eligibility and Vesting Service shall
include years of service with such predecessor employer. In any case in which
the Plan is not the plan maintained by a predecessor employer, service for any
employer as specifically described in Section 1.17 of the Adoption Agreement
shall be treated as Eligibility and Vesting Service as indicated in Subsection
1.17(a) of the Adoption Agreement. Volume Submitter Defined Contribution Plan
Basic Plan Document 17 © 2019 FMR LLC All rights reserved. 10



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume017.jpg]
3.06. Change in Service Crediting. If an amendment to the Plan or a transfer
from employment as an Employee covered under another qualified plan maintained
by the Employer or a Related Employer results in a change in the method of
crediting Eligibility and/or Vesting Service with respect to a Participant
between the Hours of Service crediting method set forth in Section 2530.200b-2
of the Department of Labor Regulations and the elapsed-time crediting method set
forth in Section 1.410(a)-7 of the Treasury Regulations, each Participant with
respect to whom the method of crediting Eligibility and/or Vesting Service is
changed shall have his Eligibility and/or Vesting Service determined in the
manner set forth in Section 1.410(a)-7(f)(1) of the Treasury Regulations.
Article 4. Participation. 4.01. Date of Participation. If the Plan is an
amendment, as indicated in Subsection 1.01(g)(2)(B) of the Adoption Agreement,
all employees who were active participants in the Plan immediately prior to the
Effective Date shall continue as Active Participants on the Effective Date,
provided that they are Eligible Employees on the Effective Date. If elected by
the Employer in Subsection 1.04(f) of the Adoption Agreement, all Eligible
Employees who are in the service of the Employer on the date specified in
Subsection 1.04(f) (and, if this is an amendment, as indicated in Subsection
1.01(g)(2)(B) of the Adoption Agreement, were not active participants in the
Plan immediately prior to that date) shall become Active Participants on the
date elected by the Employer in Subsection 1.04(f) of the Adoption Agreement.
Any other Eligible Employee shall become an Active Participant in the Plan on
the Entry Date coinciding with or immediately following the date on which he
first satisfies the eligibility requirements set forth in Subsections 1.04(a)
and (b) of the Adoption Agreement. Any age and/or Eligibility Service
requirement that the Employer elects to apply in determining an Eligible
Employee's eligibility to make Deferral Contributions shall also apply in
determining an Eligible Employee's eligibility to make Employee Contributions,
if Employee Contributions are permitted under the Plan, and to receive Qualified
Nonelective Employer Contributions. An Eligible Employee who has met the
eligibility requirements with respect to certain contributions, but who has not
met the eligibility requirements with respect to other contributions, shall
become an Active Participant in accordance with the provisions of the preceding
paragraph, but only with respect to the contributions for which he has met the
eligibility requirements. Notwithstanding any other provision of the Plan, if
the Employer selects in Subsection 1.01(g)(5) of the Adoption Agreement that the
Plan is a frozen plan, no Employee who was not already an Active Participant on
the date the Plan was frozen shall become an Active Participant while the Plan
is frozen. If the Employer amends the Plan to remove the freeze, Employees shall
again become Active Participants in accordance with the provisions of the
amended Plan. 4.02. Transfers Out of Covered Employment. If any Active
Participant ceases to be an Eligible Employee, but continues in the employ of
the Employer or a Related Employer, such Employee shall cease to be an Active
Participant, but shall continue as an Inactive Participant until his entire
Account balance is forfeited or distributed. An Inactive Participant shall not
be entitled to receive an allocation of contributions or forfeitures under the
Plan for the period that he is not an Eligible Employee and wages and other
payments made to him by the Employer or a Related Employer for services other
than as an Eligible Employee shall not be included in Compensation for purposes
of determining the amount and allocation of any contributions to the Account of
such Inactive Participant. Such Inactive Participant shall continue to receive
credit for Vesting Service completed during the period that he continues in the
employ of the Employer or a Related Employer. 4.03. Transfers Into Covered
Employment. If an Employee who is not an Eligible Employee becomes an Eligible
Employee, such Eligible Employee shall become an Active Participant immediately
as of his transfer date if such Eligible Employee has already satisfied the
eligibility requirements and would have otherwise previously become an Active
Participant in accordance with Section 4.01. Otherwise, such Eligible Employee
shall become an Active Participant in accordance with Section 4.01. Wages and
other payments made to an Employee prior to his becoming an Eligible Employee by
the Employer or a Related Employer for services other than as an Eligible
Employee shall not be included in Compensation for purposes of determining the
amount and allocation of any contributions to the Account of such Eligible
Employee. 4.04. Resumption of Participation Following Reemployment. If a
Participant who terminates employment with the Employer and all Related
Employers is reemployed as an Eligible Employee, he shall again become an Active
Participant on his Reemployment Commencement Date. If a former Employee is
reemployed as an Eligible Employee on or after an Entry Date coinciding with or
following the date on which he met the age and service requirements elected by
the Employer in Section 1.04 of the Adoption Agreement, he shall become an
Active Participant on his Reemployment Commencement Date. Volume Submitter
Defined Contribution Plan Basic Plan Document 17 © 2019 FMR LLC All rights
reserved. 11



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume018.jpg]
Any other former Employee who is reemployed as an Eligible Employee shall become
an Active Participant as provided in Section 4.01 or 4.03. Any distribution
which a Participant is receiving under the Plan at the time he is reemployed by
the Employer or a Related Employer shall cease, except as otherwise required
under Section 12.04. Article 5. Contributions. 5.01. Contributions Subject to
Limitations. All contributions made to the Plan under this Article 5 shall be
subject to the limitations contained in Article 6. 5.02. Compensation Taken into
Account in Determining Contributions. Compensation, as defined in Section
2.01(k), shall not include any amounts elected by the Employer with respect to
such contributions in Subsection 1.05(a) or (b), as applicable, of the Adoption
Agreement. 5.03 Deferral Contributions. If so provided in Subsection 1.07(a) of
the Adoption Agreement, each Active Participant may elect to execute a salary
reduction agreement with the Employer to reduce his Compensation by an amount,
as specified in Subsection 1.07(a) of the Adoption Agreement, for each payroll
period. Except as specifically elected by the Employer within Subsections
1.07(a) of the Adoption Agreement, with respect to each payroll period, an
Active Participant may not elect to make Deferral Contributions in excess of the
percentage of Compensation specified by the Employer in Subsection 1.07(a)(1)(A)
of the Adoption Agreement and Subsection 5.03(a) below. Notwithstanding the
foregoing, if the Employer has elected 401(k) Safe Harbor Matching Contributions
in Option 1.11(a)(3) of the Adoption Agreement, a Participant must be permitted
to make Deferral Contributions under the Plan sufficient to receive the full
401(k) Safe Harbor Matching Employer Contribution provided under Subsection
(a)(1) or (2), as applicable of the 401(k) Safe Harbor Matching Employer
Contributions Addendum to the Adoption Agreement. An Active Participant's salary
reduction agreement shall become effective on the first day of the first payroll
period for which the Employer can reasonably process the request, but not
earlier than the later of (a) the effective date of the provisions permitting
Deferral Contributions or (b) the date the Employer adopts such provisions. The
Employer shall make a Deferral Contribution on behalf of the Participant
corresponding to the amount of said reduction. Under no circumstances may a
salary reduction agreement be adopted retroactively. An Active Participant may
elect to change or discontinue the amount by which his Compensation is reduced
by notice to the Employer as provided in Subsection 1.07(a)(1)(C) or (D) of the
Adoption Agreement. Notwithstanding the Employer's election in Subsection
1.07(a)(1)(C) or (D) of the Adoption Agreement, if the Employer has elected
401(k) Safe Harbor Matching Employer Contributions in Subsection 1.11(a)(3) of
the Adoption Agreement or 401(k) Safe Harbor Nonelective Employer Contributions
in Subsection 1.12(a)(3) of the Adoption Agreement, an Active Participant may
elect to change or discontinue the amount by which his Compensation is reduced
by notice to the Employer within a reasonable period, as specified by the
Employer (but not less than 30 days), of receiving the notice described in
Section 6.09. Based upon the Employer's elections in Subsection 1.07(a) of the
Adoption Agreement, the following special types of Deferral Contributions may be
made to the Plan: (a) Catch-Up Contributions. If elected by the Employer in
Subsection 1.07(a)(4) of the Adoption Agreement, an Active Participant who has
attained or is expected to attain age 50 before the close of the taxable year
shall be eligible to make Catch-Up Contributions to the Plan in excess of an
otherwise applicable Plan limit, but not in excess of (i) the dollar limit in
effect under Code Section 414(v)(2)(B)(i) for the taxable year or (ii) when
added to the other Deferral Contributions made by the Participant for the
taxable year, 100 percent of the Participant's "effectively available
Compensation," as defined in this Section 5.03. An otherwise applicable Plan
limit is a limit that applies to Deferral Contributions without regard to
Catch-Up Contributions, including, but not limited to, (1) the dollar limitation
on Deferral Contributions under Code Section 402(g), described in Section 6.02,
(2) the limitations on annual additions in effect under Code Section 415,
described in Section 6.12, (3) the limitation on Deferral Contributions for
Highly Compensated Employees under Code Section 401(k)(3), described in Section
6.03, and (4) the limitation on Deferral Contributions for Highly Compensated
Employees which the Administrator may impose, in accordance with the provisions
of Section 6.05 In the event that the deferral limit described in Subsection
1.07(a)(1)(A) of the Adoption Agreement or the administrative limit described in
Section 6.05, as applicable, is changed during the Plan Year, for purposes of
determining Catch-Up Contributions for the Plan Year, such limit shall be
determined using the time-weighted Volume Submitter Defined Contribution Plan
Basic Plan Document 17 © 2019 FMR LLC All rights reserved. 12



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume019.jpg]
average method described in Section 1.414(v)-1(b)(2)(i)(B)(1) of the Treasury
Regulations, applying the alternative definition of compensation permitted under
Section 1.414(v)-1(b)(2)(i)(B)(2) of the Treasury Regulations. (b) Roth 401(k)
Contributions. Notwithstanding any other provision of the Plan to the contrary,
if the Employer elects in Subsection 1.07(a)(5) of the Adoption Agreement to
permit Roth 401(k) Contributions, then a Participant may irrevocably designate
all or a portion of his Deferral Contributions made pursuant to Subsection
1.07(a) of the Adoption Agreement as Deferral Contributions that are includible
in the Participant’s gross income at the time deferred, pursuant to Code Section
402A and any applicable guidance or regulations issued thereunder (“Roth 401(k)
Contributions”). A Participant may change his designation prospectively with
respect to future Deferral Contributions as of the date or dates elected by the
Employer in Subsection 1.07(a)(1)(C) of the Adoption Agreement. The
Administrator will maintain all such contributions made pursuant to Code Section
402A separately and make distributions in accordance with the Plan unless
required to do otherwise by Code Section 402A and any applicable guidance or
regulations issued thereunder. (c) Automatic Enrollment Contributions. If the
Employer elected Option 1.07(a)(6) of the Adoption Agreement, for each Eligible
Employee to whom the Employer has elected to apply the automatic enrollment
contribution provisions, such Eligible Employee's Compensation shall be reduced
by the percentage specified by the Employer through Section 1.07(b) of the
Additional Provisions Addendum to the Adoption Agreement as soon as
administratively feasible following the date specified therein. These amounts
shall be contributed to the Plan on behalf of such an Eligible Employee as
Deferral Contributions. If the Employer has designated the Plan as having an
EACA within Subsection 1.07(a)(6) of the Adoption Agreement, then the Employer
shall also provide to each Eligible Employee covered by the EACA a comprehensive
notice, written in a manner calculated to be understood by the average
Participant, of the Eligible Employee’s rights and obligations under the Plan
within the time described in Section 6.09 for a safe harbor contribution notice.
In addition, an Eligible Employee who is otherwise covered by the EACA but who
makes an affirmative election regarding the amount of Deferral Contributions
shall remain covered by the EACA solely for purposes of receiving any required
notice from the Plan Administrator in connection with the EACA and for purposes
of determining the period applicable to the distribution of certain excess
contributions pursuant to Sections 6.04 and 6.07 of the Basic Plan Document. If
the Employer has elected through Section 1.07(b) of the Additional Provisions
Addendum to the Adoption Agreement, then a Participant who has made automatic
enrollment contributions pursuant to the EACA has a permissible withdrawal
available pursuant to the following: (1) The EACA Participant must make any such
election within ninety days of the date of his automatic enrollment pursuant to
Section 1.07(b)(1) of the Additional Provisions Addendum to the Adoption
Agreement. Upon making such an election, the EACA Participant’s Deferral
Contribution election will be set to zero until such time as the EACA
Participant’s Deferral Contribution rate has changed pursuant to Section
1.07(a)(1) of the Adoption Agreement. (2) The amount of such withdrawal shall be
equal to the amount of the EACA Deferrals through the end of the fifteen day
period beginning on the date the Participant makes the election described in (1)
above, adjusted for allocable gains and losses to the date of such withdrawal.
(3) Any amounts attributable to Employer Matching Contributions allocated to the
Account of an EACA Participant with respect to EACA Deferrals that have been
withdrawn pursuant to Section 1.07(b)(3) of the Additional Provisions Addendum
to the Adoption Agreement shall be forfeited. In the event that Employer
Matching Contributions would otherwise be allocated to the EACA Participant’s
Account with respect to EACA Deferrals that have been so withdrawn, the Employer
shall not contribute such Employer Matching Contributions to the Plan. (4) In
the event such withdrawal provision is removed from the Plan via an amendment,
the transaction continues to be available to EACA Participants who were covered
by this provision and who were enrolled automatically prior to the effective
date of the provision’s removal. Except as provided in paragraph (1) above with
respect to an EACA Participant who elects a permissible withdrawal, an Active
Participant's Compensation shall continue to be reduced and Deferral
Contributions made to the Plan on his behalf until the Active Participant elects
to change or discontinue the percentage by which his Compensation is reduced by
notice to the Plan Administrator in accordance with procedures the Plan
Administrator has developed for that Volume Submitter Defined Contribution Plan
Basic Plan Document 17 © 2019 FMR LLC All rights reserved. 13



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume020.jpg]
purpose. An Eligible Employee may affirmatively elect not to have his
Compensation reduced in accordance with this Subsection 5.03(c) by notice to the
Plan Administrator within a reasonable period ending no later than the date
Compensation subject to reduction hereunder becomes available to the Eligible
Employee. If the Employer elected through, and in accordance with the provisions
of, Section 1.07(b) of the Additional Provisions Addendum to the Adoption
Agreement, the deferral election of an Active Participant on whose behalf
Deferral Contributions are being made shall be increased annually by the
percentage of Compensation specified therein, unless and until the percentage of
Compensation being contributed on behalf of the Active Participant reaches the
limit specified therein. Eligible Employees subject to automatic enrollment will
be notified and have opportunity to affirmatively elect otherwise in accordance
with procedures established by the Plan Administrator; however, such Employees
may be subject to automatic enrollment again in accordance with provisions of
Section 1.07(b) of the Additional Provisions Addendum to the Adoption Agreement.
Notwithstanding any other provision of this Section or of any Participant's
salary reduction agreement, in no event shall a Participant be permitted to make
Deferral Contributions in excess of his "effectively available Compensation." A
Participant's "effectively available Compensation" is his Compensation remaining
after all applicable amounts have been withheld (e.g., tax-withholding and
withholding of contributions to a cafeteria plan). 5.04. Employee Contributions.
If so provided by the Employer in Subsection 1.08(a) of the Adoption Agreement,
each Active Participant may elect to make non-deductible Employee Contributions
to the Plan in accordance with the rules and procedures established by the
Employer and subject to the limits provided through Subsection 1.08(a) of the
Adoption Agreement. 5.05. No Deductible Employee Contributions. No deductible
Employee Contributions may be made to the Plan. Deductible Employee
Contributions made prior to January 1, 1987 shall be maintained in a separate
Account. No part of the deductible Employee Contributions Account shall be used
to purchase life insurance. 5.06. Rollover Contributions. If so provided by the
Employer in Subsection 1.09(a) of the Adoption Agreement, subject to any limits
provided therein, an Eligible Employee who is or was entitled to receive a
distribution that is eligible for rollover to a qualified plan under Code
Section 408(d)(3) or an eligible rollover distribution, as defined in Code
Section 402(c)(4) and Treasury Regulations issued thereunder, including an
eligible rollover distribution received by the Eligible Employee as a surviving
Spouse or as a Spouse or former Spouse who is an alternate payee under a
qualified domestic relations order, from an eligible retirement plan, as defined
in Section 13.04, may elect to contribute all or any portion of such
distribution to the Trust directly from such eligible retirement plan (a "direct
rollover") or within 60 days of receipt of such distribution to the Eligible
Employee. Except as otherwise provided in Subsection 1.09(b) of the Adoption
Agreement, Rollover Contributions shall only be made in the form of cash,
allowable Fund Shares, or promissory notes evidencing a plan loan to the
Eligible Employee; provided, however, that Rollover Contributions shall only be
permitted in the form of promissory notes if the Plan otherwise provides for
loans. Notwithstanding the foregoing, the Plan shall not accept the following as
Rollover Contributions: (a) the contributions excluded by the Employer, if any,
in Subsection 1.09(a) of the Adoption Agreement; (b) any rollover of after-tax
employee contributions that is not made by a direct rollover; (c) any rollover
from an individual retirement account or annuity described in Code Section
408(a) or (b) (including a Roth IRA under Code Section 408A) to the extent such
amount would not otherwise be includible in the Employee's income; or (i) except
as provided in Subsection 1.09(b), any rollover amounts which are not
“designated Roth contributions” which are to be contributed to the Plan as
“designated Roth contributions.” To the extent the Plan accepts Rollover
Contributions of after-tax employee contributions, the Plan will separately
account for such contributions, including separate accounting for the portion of
the Rollover Contribution that is includible in gross income and the portion
that is not includible in gross income. Except with regard to a rollover made
pursuant to Subsection 1.09(b), any rollover of "designated Roth contributions",
as defined in Subsection 6.01(e), shall be subject to the requirements of Code
Section 402(c). To the extent the Plan accepts Rollover Contributions of
"designated Roth contributions", the Plan will separately account for such
contributions in accordance with the provisions of Section 7.01, including
separate accounting for the portion of the Rollover Volume Submitter Defined
Contribution Plan Basic Plan Document 17 © 2019 FMR LLC All rights reserved. 14



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume021.jpg]
Contribution that is includible in gross income and the portion that is not
includible in gross income, if applicable. If the Plan accepts a direct rollover
of "designated Roth contributions", the Trustee and the Plan Administrator shall
be entitled to rely on a statement from the distributing plan's administrator
identifying (i) the Eligible Employee's basis in the rolled over amounts and
(ii) the date on which the Eligible Employee's 5-taxable-year period of
participation (as required under Code Section 402A(d)(2) for a qualified
distribution of "designated Roth contributions") started under the distributing
plan. If the 5-taxable-year period of participation under the distributing plan
would end sooner than the Eligible Employee's 5-taxable- year period of
participation under the Plan, the 5-taxable-year period of participation
applicable under the distributing plan shall continue to apply with respect to
the Rollover Contribution. Notwithstanding the above, if so provided in
Subsection 1.09(b), and as limited as provided therein, a Participant or
Beneficiary may elect to have any portion of his Account otherwise distributable
under the terms of the Plan, which is not “designated Roth contributions” under
the Plan and meets the definition of an “eligible rollover distribution” found
in Section 13.04(c), be considered “designated Roth contributions” for purposes
of the Plan. Any assets converted in such a way shall be separately accounted
for and shall still be subject to distribution constraints found in Article 14
applicable to them prior to the conversion. Such assets shall also retain any
distribution rights, such as those found in Article 10, applicable to them prior
to the conversion and shall be treated as Rollover Contributions for purposes of
withdrawal pursuant to Section 10.03. Each such in-plan rollover shall be
subject to its own 5-taxable year period of participation and subject to the
requirements of Code Section 408A(d)(3)(F). An Eligible Employee who has not yet
become an Active Participant in the Plan in accordance with the provisions of
Article 3 may make a Rollover Contribution to the Plan. Such Eligible Employee
shall be treated as a Participant under the Plan for all purposes of the Plan,
except eligibility to have Deferral Contributions made on his behalf and to
receive an allocation of Matching Employer or Nonelective Employer
Contributions. The Administrator shall require such information from Eligible
Employees as it deems necessary to ensure that amounts contributed under this
Section 5.06 meet the requirements for tax-deferred rollovers established by
this Section 5.06 and by Code Section 402(c) and develop procedures to govern
the Plan’s acceptance of Rollover Contributions. If a Rollover Contribution made
under this Section 5.06 is later determined by the Administrator not to have met
the requirements of this Section 5.06 or of the Code or Treasury regulations,
the Trustee shall, within a reasonable time after such determination is made,
and on instructions from the Administrator, distribute to the Employee the
amounts then held in the Trust attributable to such Rollover Contribution. A
Participant's Rollover Contributions Account shall be subject to the terms of
the Plan, including Article 14, except as otherwise provided in this Section
5.06. 5.07. Qualified Nonelective Employer Contributions. The Employer may, in
its discretion, make a Qualified Nonelective Employer Contribution for the Plan
Year in any amount it deems necessary for a permissible purpose. Unless another
allocation method will be utilized to address a correction in accordance with
the Employee Plans Compliance Resolution System (EPCRS, as described in Revenue
Procedure 2013-12 and any subsequent guidance), any Qualified Nonelective
Employer Contribution shall be allocated to Participants in accordance with
Subsection 1.10(a) of the Adoption Agreement. Participants shall not be required
to satisfy any Hours of Service or employment requirement for the Plan Year in
order to receive an allocation of Qualified Nonelective Employer Contributions.
Qualified Nonelective Employer Contributions shall be distributable only in
accordance with the distribution provisions that are applicable to Deferral
Contributions; provided, however, that a Participant shall not be permitted to
take a hardship withdrawal of amounts credited to his Qualified Nonelective
Employer Contributions Account after the later of December 31, 1988 or the last
day of the Plan Year ending before July 1, 1989 and that a Participant shall not
be permitted to take Qualified Nonelective Employer Contributions as part of a
Qualified Reservist Distribution pursuant to Section 10.09. 5.08. Matching
Employer Contributions. If so provided by the Employer in Section 1.11 of the
Adoption Agreement, the Employer shall make Matching Employer Contributions on
behalf of each of its "eligible" Participants as indicated therein. The amount
of the Matching Employer Contribution shall be determined in accordance with
Subsection 1.11(a) and/or (b) of the Adoption Agreement and/or the 401(k) Safe
Harbor Matching Employer Contributions Addendum to the Adoption Agreement, as
applicable. Volume Submitter Defined Contribution Plan Basic Plan Document 17 ©
2019 FMR LLC All rights reserved. 15



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume022.jpg]
Notwithstanding the foregoing, unless otherwise elected in Subsection
1.11(c)(1)(A) of the Adoption Agreement, the Employer shall not make Matching
Employer Contributions, other than 401(k) Safe Harbor Matching Employer
Contributions, with respect to an "eligible" Participant's Catch-Up
Contributions. If, due to application of a Plan limit, Matching Employer
Contributions other than 401(k) Safe Harbor Matching Employer Contributions are
attributable to Catch- Up Contributions, such Matching Employer Contributions,
plus any income and minus any loss allocable thereto, shall be forfeited and
applied as provided in Section 11.09. 5.09. Qualified Matching Employer
Contributions. If so provided by the Employer in Subsection 1.11(f) of the
Adoption Agreement, prior to making its Matching Employer Contribution (other
than any 401(k) Safe Harbor Matching Employer Contribution) to the Plan, the
Employer may designate all or a portion of such Matching Employer Contribution
as a Qualified Matching Employer Contribution. The Employer shall notify the
Trustee of such designation at the time it makes its Matching Employer
Contribution. Qualified Matching Employer Contributions shall be distributable
only in accordance with the distribution provisions that are applicable to
Deferral Contributions; provided, however, that a Participant shall not be
permitted to take a hardship withdrawal of amounts credited to his Qualified
Matching Employer Contributions Account after the later of December 31, 1988 or
the last day of the Plan Year ending before July 1, 1989 and that a Participant
shall not be permitted to take Qualified Matching Employer Contributions as part
of a Qualified Reservist Distribution pursuant to Section 10.09. If the amount
of an Employer's Qualified Matching Employer Contribution is determined based on
a Participant's Compensation, and the Qualified Matching Employer Contribution
is necessary to satisfy the "ADP" test described in Section 6.03, the
compensation used in determining the amount of the Qualified Matching Employer
Contribution shall be "testing compensation", as defined in Subsection 6.01(s).
If the Qualified Matching Employer Contribution is not necessary to satisfy the
"ADP" test described in Section 6.03, the compensation used to determine the
amount of the Qualified Matching Employer Contribution shall be Compensation as
defined in Subsection 2.01(k). 5.10. Nonelective Employer Contributions. If so
provided by the Employer in Subsection 1.12(a) and/or (b) of the Adoption
Agreement, the Employer shall make Nonelective Employer Contributions to the
Trust in accordance with Section 1.12 of the Adoption Agreement to be allocated
among "eligible" Participants as indicated therein. Nonelective Employer
Contributions shall be allocated as follows: (a) If the Employer has elected a
fixed contribution formula, Nonelective Employer Contributions shall be
allocated among "eligible" Participants in the manner specified in Section 1.12
of the Adoption Agreement or the 401(k) Safe Harbor Nonelective Employer
Contributions Addendum to the Adoption Agreement, as applicable. (b) If the
Employer has elected a discretionary contribution amount, Nonelective Employer
Contributions shall be allocated among "eligible" Participants, as determined in
accordance with Section 1.12 of the Adoption Agreement, as follows: (1) If the
non-integrated formula is elected in Subsection 1.12(b)(1) of the Adoption
Agreement, Nonelective Employer Contributions shall be allocated to "eligible"
Participants in the ratio that each "eligible" Participant's Compensation bears
to the total Compensation paid to all "eligible" Participants for the
Contribution Period. (2) If the integrated formula is elected in Subsection
1.12(b)(2) of the Adoption Agreement, Nonelective Employer Contributions shall
be allocated in the following steps: (A) First, to each "eligible" Participant
in the same ratio that the sum of the "eligible" Participant's Compensation and
"excess Compensation" for the Plan Year bears to the sum of the Compensation and
"excess Compensation" of all "eligible" Participants for the Plan Year. This
allocation as a percentage of the sum of each "eligible" Participant's
Compensation and "excess Compensation" shall not exceed the "permitted disparity
limit", as defined in Section 1.12 of the Adoption Agreement. Notwithstanding
the foregoing, if in any Plan Year an "eligible" Participant has reached the
"cumulative permitted disparity limit", such "eligible" Participant shall
receive an allocation under this Subsection 5.10(b)(2)(A) based on two times his
Compensation for the Plan Year, rather than the sum of his Compensation and
"excess Compensation" for the Plan Year. If an "eligible" Participant did not
benefit under a qualified defined benefit plan or target benefit plan Volume
Submitter Defined Contribution Plan Basic Plan Document 17 © 2019 FMR LLC All
rights reserved. 16



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume023.jpg]
for any Plan Year beginning on or after January 1, 1994, the "eligible"
Participant shall have no "cumulative disparity limit". (B) Second, if any
Nonelective Employer Contributions remain after the allocation in Subsection
5.10(b)(2)(A), the remaining Nonelective Employer Contributions shall be
allocated to each "eligible" Participant in the same ratio that the "eligible"
Participant's Compensation for the Plan Year bears to the total Compensation of
all "eligible" Participants for the Plan Year. Notwithstanding the provisions of
Subsections 5.10(b)(2)(A) and (B) above, if in any Plan Year an "eligible"
Participant benefits under another qualified plan or simplified employee
pension, as defined in Code Section 408(k), that provides for or imputes
permitted disparity, the Nonelective Employer Contributions for the Plan Year
allocated to such "eligible" Participant shall be in the ratio that his
Compensation for the Plan Year bears to the total Compensation paid to all
"eligible" Participants. For purposes of this Subsection 5.10(b)(2), the
following definitions shall apply: (C) "Cumulative permitted disparity limit"
means 35 multiplied by the sum of an "eligible" Participant's annual permitted
disparity fractions, as defined in Sections 1.401(l)-5(b)(3) through (b)(7) of
the Treasury Regulations, attributable to the "eligible" Participant's total
years of service under the Plan and any other qualified plan or simplified
employee pension, as defined in Code Section 408(k), maintained by the Employer
or a Related Employer. For each Plan Year commencing prior to January 1, 1989,
the annual permitted disparity fraction shall be deemed to be one, unless the
Participant never accrued a benefit under any qualified plan or simplified
employee pension maintained by the Employer or a Related Employer during any
such Plan Year. In determining the annual permitted disparity fraction for any
Plan Year, the Employer may elect to assume that the full disparity limit has
been used for such Plan Year. (D) "Excess Compensation" means Compensation in
excess of the "integration level" specified by the Employer in Subsection
1.12(b)(2) of the Adoption Agreement. 5.11. Vested Interest in Contributions.
(a) Participant's vested interest in the following sub-accounts shall be 100
percent: (1) his Deferral Contributions Account; (2) his Qualified Nonelective
Employer Contributions Account; (3) his Qualified Matching Employer
Contributions Account; (4) his 401(k) Safe Harbor Nonelective Employer
Contributions Account (unless QACA has been selected on the 401(k) Safe Harbor
Nonelective Employer Contributions Addendum to the Adoption Agreement); (5) his
401(k) Safe Harbor Matching Employer Contributions Account (unless QACA has been
selected on the 401(k) Safe Harbor Matching Employer Contributions Addendum to
the Adoption Agreement); (6) his Rollover Contributions Account; (7) his
Employee Contributions Account; and (8) his deductible Employee Contributions
Account. (b) Contributions attributable to a QACA must vest at least as rapidly
as 100% once the Participant is credited with two Years of Service. Except as
otherwise specifically provided in the Vesting Schedule Addendum to the Adoption
Agreement or as may be required under Section 15.05, a Participant's vested
interest in his Nonelective Employer Contributions Account attributable to
Nonelective Employer Contributions other than those described in Subsection
5.11(a)(4) Volume Submitter Defined Contribution Plan Basic Plan Document 17 ©
2019 FMR LLC All rights reserved. 17



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume024.jpg]
above, shall be determined in accordance with the vesting schedule elected by
the Employer in Subsection 1.16(c)(1) of the Adoption Agreement. Except as
otherwise specifically provided in the Vesting Schedule Addendum to the Adoption
Agreement, a Participant's vested interest in his Matching Employer
Contributions Account attributable to Matching Employer Contributions other than
those described in Subsection 5.11(a)(5) above, shall be determined in
accordance with the vesting schedule elected by the Employer in Subsection
1.16(c)(2) of the Adoption Agreement. 5.12. Time for Making Contributions. The
Employer shall pay its contribution for each Plan Year not later than the time
prescribed by law for filing the Employer's Federal income tax return for the
fiscal (or taxable) year with or within which such Plan Year ends (including
extensions thereof). If the Employer has elected the payroll period as the
Contribution Period in Subsection 1.11(d) of the Adoption Agreement, the
Employer shall remit any 401(k) Safe Harbor Matching Employer Contributions made
during a Plan Year quarter to the Trustee no later than the last day of the
immediately following Plan Year quarter. The Employer should remit Employee
Contributions and Deferral Contributions to the Trustee as of the earliest date
on which such contributions can reasonably be segregated from the Employer's
general assets, but not later than the 15th business day of the calendar month
following the month in which such amount otherwise would have been paid to the
Participant, or within such other time frame as may be determined by applicable
regulation or legislation. The Trustee shall have no authority to inquire into
the correctness of the amounts contributed and remitted to the Trustee or to
determine whether any contribution is payable under this Article 5. The
Administrator shall be the named fiduciary responsible for ensuring the Employer
remits contributions and loan repayments to the Trust and shall have the duty
and responsibility for the collection of such contributions and repayments when
not timely made by the Employer, provided that the Administrator may appoint
another named fiduciary to handle such responsibility and notify the Trustee of
such appointment in writing. The Trustee shall be authorized to provide
information and records regarding contributions it has received to the
Administrator or other named fiduciary, and may accept contributions and/or
carry out related allocation instructions from, such named fiduciary upon its
request, as may be further described in the Service Agreement. As a directed
trustee pursuant to ERISA Section 403(a)(1) for all purposes, the Trustee shall
only pursue any claim that the Plan might have with respect to delinquent loan
repayments or Plan contributions as specifically directed to do so by the
Administrator or other named fiduciary. 5.13. Return of Employer Contributions.
The Trustee shall, upon request by the Employer, return to the Employer the
amount (if any) determined under Section 20.23. Such amount shall be reduced by
amounts attributable thereto which have been credited to the Accounts of
Participants who have since received distributions from the Trust, except to the
extent such amounts continue to be credited to such Participants' Accounts at
the time the amount is returned to the Employer. Such amount shall also be
reduced by the losses of the Trust attributable thereto, if and to the extent
such losses exceed the gains and income attributable thereto, but shall not be
increased by the gains and income of the Trust attributable thereto, if and to
the extent such gains and income exceed the losses attributable thereto. To the
extent such gains exceed losses, the gains shall be forfeited and applied as
provided in Section 11.09. In no event shall the return of a contribution
hereunder cause the balance of the individual Account of any Participant to be
reduced to less than the balance which would have been credited to the Account
had the mistaken amount not been contributed. 5.14. Frozen Plan. If the Employer
has elected Subsection 1.01(g)(5) of the Adoption Agreement, then in accordance
therewith and notwithstanding any other provision of the Plan to the contrary,
the Plan is a frozen plan. If the Employer amends the Plan to remove the freeze,
contributions shall resume in accordance with the provisions of the amended
Plan. Article 6. Limitations on Contributions. 6.01. Special Definitions. For
purposes of this Article, the following definitions shall apply: (a) "Annual
additions" mean the sum of the following amounts allocated to an Active
Participant for a Limitation Year: (1) all employer contributions allocated to
an Active Participant's account under qualified defined contribution plans
maintained by the "415 employer", including amounts applied to reduce employer
contributions as provided under Section 11.09, but excluding amounts treated as
Catch-Up Contributions; Volume Submitter Defined Contribution Plan Basic Plan
Document 17 © 2019 FMR LLC All rights reserved. 18



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume025.jpg]
(2) all employee contributions allocated to an Active Participant's account
under a qualified defined contribution plan or a qualified defined benefit plan
maintained by the "415 employer" if separate accounts are maintained with
respect to such Active Participant under the defined benefit plan; (3) all
forfeitures allocated to an Active Participant's account under a qualified
defined contribution plan maintained by the "415 employer"; (4) all amounts
allocated to an "individual medical benefit account" which is part of a pension
or annuity plan maintained by the "415 employer"; (5) all amounts derived from
contributions paid or accrued after December 31, 1985, in taxable years ending
after such date, which are attributable to post-retirement medical benefits
allocated to the separate account of a key employee, as defined in Code Section
419A(d)(3), under a "welfare benefit fund" maintained by the "415 employer"; and
(6) all allocations to an Active Participant under a "simplified employee
pension". (b) "Contribution percentage" means the ratio (expressed as a
percentage) of (1) the "contribution percentage amounts" allocated to an
"eligible participant's" Accounts for the Plan Year to (2) the "eligible
participant's" "testing compensation" for the Plan Year. (c) "Contribution
percentage amounts" mean those amounts included in applying the "ACP" test. (1)
"Contribution percentage amounts" include the following: (A) any Employee
Contributions made by an "eligible participant" to the Plan; (B) any Matching
Employer Contributions on eligible contributions as elected by the Employer in
Subsection 1.11(c) of the Adoption Agreement, made for the Plan Year, but
excluding (A) Qualified Matching Employer Contributions that are taken into
account in satisfying the "ADP" test described in Section 6.03 and (B) Matching
Employer Contributions that are forfeited either to correct "excess aggregate
contributions" or because the contributions to which they relate are "excess
deferrals", "excess contributions", "excess aggregate contributions", or
Catch-Up Contributions (in the event the Plan does not provide for Matching
Employer Contributions with respect to Catch-Up Contributions); (C) Qualified
Nonelective Employer Contributions allocated as of a date within the “testing
year” and designated at the time of contribution as applying for the “ACP” test;
(D) 401(k) Safe Harbor Nonelective Employer Contributions may be included to the
extent such contributions are not required to satisfy the safe harbor
contribution requirements under Section 1.401(k)-3(b) of the Treasury
Regulations, excluding 401(k) Safe Harbor Nonelective Employer Contributions
that are taken into account in satisfying the "ADP" test described in Section
6.03; and (E) Deferral Contributions, when necessary to pass the “ACP” test,
provided that the "ADP" test described in Section 6.03 is satisfied or treated
as satisfied (except as in accordance with Section 6.09) both including Deferral
Contributions included as "contribution percentage amounts" and excluding such
Deferral Contributions. (2) Notwithstanding the foregoing, for any Plan Year in
which the "ADP" test described in Section 6.03 is deemed satisfied pursuant to
Section 6.09 with respect to some or all Deferral Contributions, "contribution
percentage amounts": (A) shall not include any Deferral Contributions with
respect to which the "ADP" test is deemed satisfied; and (B) may have the
following Matching Employer Contributions excluded: (i) if the requirements
described in Section 6.10 for deemed satisfaction of the "ACP" test with respect
to some or all Matching Employer Contributions are met, those Volume Submitter
Defined Contribution Plan Basic Plan Document 17 © 2019 FMR LLC All rights
reserved. 19



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume026.jpg]
Matching Employer Contributions with respect to which the "ACP" test is deemed
satisfied; or (ii) if the "ADP" test is deemed satisfied using 401(k) Safe
Harbor Matching Employer Contributions, but the requirements described in
Section 6.10 for deemed satisfaction of the "ACP" test with respect to Matching
Employer Contributions are not met, any Matching Employer Contributions made on
behalf of an "eligible participant" for the Plan Year that do not exceed four
percent of the "eligible participant's" Compensation for the Plan Year. (3)
Notwithstanding any other provisions of this Subsection, if an Employer elects
to change from the current year testing method described in Subsection
1.06(a)(1) of the Adoption Agreement to the prior year testing method described
in Subsection 1.06(a)(2) of the Adoption Agreement, the following shall not be
considered "contribution percentage amounts" for purposes of determining the
"contribution percentages" of Non-Highly Compensated Employees for the prior
year immediately preceding the Plan Year in which the change is effective: (A)
Qualified Matching Employer Contributions that were taken into account in
satisfying the "ADP" test described in Section 6.03 for such prior year; (B)
Qualified Nonelective Employer Contributions that were taken into account in
satisfying the "ADP" test described in Section 6.03 or the "ACP" test described
in Section 6.06 for such prior year; and (C) 401(k) Safe Harbor Nonelective
Employer Contributions that were taken into account in satisfying the "ADP" test
described in Section 6.03 or the "ACP" test described in Section 6.06 for such
prior year or that were required to satisfy the safe harbor contribution
requirements under Section 1.401(k)-3(b) of the Treasury Regulations for such
prior year.; To be included in determining an "eligible participant's"
"contribution percentage" for a Plan Year, Employee Contributions must be made
to the Plan before the end of such Plan Year and other "contribution percentage
amounts" must be allocated to the "eligible participant's" Account as of a date
within such Plan Year and made before the last day of the 12-month period
immediately following the Plan Year to which the "contribution percentage
amounts" relate. If an Employer has elected the prior year testing method
described in Subsection 1.06(a)(2) of the Adoption Agreement, "contribution
percentage amounts" that are taken into account for purposes of determining the
"contribution percentages" of Non-Highly Compensated Employees for the prior
year relate to such prior year. Therefore, such "contribution percentage
amounts" must be made before the last day of the Plan Year being tested. (d)
"Deferral ratio" means the ratio (expressed as a percentage) of (1) the amount
of "includable contributions" made on behalf of an Active Participant for the
Plan Year to (2) the Active Participant's "testing compensation" for such Plan
Year. An Active Participant who does not receive "includable contributions" for
a Plan Year shall have a "deferral ratio" of zero. (e) "Designated Roth
contributions" mean any Roth 401(k) Contributions made to the Plan and any
"elective deferrals" made to another plan that would be excludable from a
Participant's income, but for the Participant's election to designate such
contributions as Roth contributions and include them in income. (f)
"Determination year" means (1) for purposes of determining income or loss with
respect to "excess deferrals", the calendar year in which the "excess deferrals"
were made and (2) for purposes of determining income or loss with respect to
"excess contributions", and "excess aggregate contributions", the Plan Year in
which such "excess contributions" or "excess aggregate contributions" were made.
(g) "Elective deferrals" mean all employer contributions, other than Deferral
Contributions, made on behalf of a Participant pursuant to an election to defer
under any qualified cash or deferred arrangement as described in Code Section
401(k), any simplified employee pension cash or deferred arrangement as
described in Code Section 402(h)(1)(B), any eligible deferred compensation plan
under Code Section 457, any plan as described under Code Section 501(c)(18), and
any employer contributions made on behalf of a Participant pursuant to a salary
reduction agreement for the purchase of an annuity contract under Code Section
403(b). "Elective deferrals" include Volume Submitter Defined Contribution Plan
Basic Plan Document 17 © 2019 FMR LLC All rights reserved. 20



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume027.jpg]
"designated Roth contributions" made to another plan. "Elective deferrals" do
not include any deferrals properly distributed as excess "annual additions" or
any deferrals treated as catch-up contributions in accordance with the
provisions of Code Section 414(v). (h) "Eligible participant" means any Active
Participant who is eligible to make Employee Contributions, or Deferral
Contributions (if the Employer takes such contributions into account in
calculating "contribution percentages"), or to receive a Matching Employer
Contribution. Notwithstanding the foregoing, the term "eligible participant"
shall not include any Active Participant who is included in a unit of Employees
covered by an agreement which the Secretary of Labor finds to be a collective
bargaining agreement between employee representatives and one or more employers.
(i) "Excess aggregate contributions" with respect to any Plan Year mean the
excess of (1) The aggregate "contribution percentage amounts" actually taken
into account in computing the average "contribution percentages" of "eligible
participants" who are Highly Compensated Employees for such Plan Year, over (2)
The maximum amount of "contribution percentage amounts" permitted to be made on
behalf of Highly Compensated Employees under Section 6.06 (determined by
reducing "contribution percentage amounts" made for the Plan Year on behalf of
"eligible participants" who are Highly Compensated Employees in order of their
"contribution percentages" beginning with the highest of such "contribution
percentages"). "Excess aggregate contributions" shall be determined after first
determining "excess deferrals" and then determining "excess contributions". (j)
"Excess contributions" with respect to any Plan Year mean the excess of (1) The
aggregate amount of "includable contributions" actually taken into account in
computing the average "deferral percentage" of Active Participants who are
Highly Compensated Employees for such Plan Year, over (2) The maximum amount of
"includable contributions" permitted to be made on behalf of Highly Compensated
Employees under Section 6.03 (determined by reducing "includable contributions"
made for the Plan Year on behalf of Active Participants who are Highly
Compensated Employees in order of their "deferral ratios", beginning with the
highest of such "deferral ratios"). (k) "Excess deferrals" mean those Deferral
Contributions and/or "elective deferrals" that are includable in a Participant's
gross income under Code Section 402(g) to the extent such Participant's Deferral
Contributions and/or "elective deferrals" for a calendar year exceed the dollar
limitation under such Code Section for such calendar year. (l) "Excess 415
amount" means the excess of an Active Participant's "annual additions" for the
Limitation Year over the "maximum permissible amount". (m) “415 compensation”
means Compensation (as defined in Section 2.01(k)), subject to the following:
(1) "415 compensation" does not exclude any amounts elected by the Employer in
Subsection 1.05(a) of the Adoption Agreement except moving expenses paid or
reimbursed by the Employer if it is reasonable to believe they are deductible by
the Employee. (2) “415 compensation” shall be based on compensation for all
services to the "415 employer." (3) “415 compensation” shall be based on the
amount actually paid or made available to the Participant (or, if earlier,
includible in the gross income of the Participant) during the Limitation Year.
(4) An Eligible Employee's severance from employment, as defined in Section
2.01(k), shall be applied using the modification to the employer aggregation
rules prescribed in Code Section 415(h). (5) “415 compensation” may include
amounts earned, but not paid during the Limitation Year solely because of the
timing of pay periods and pay dates, provided (A) such amounts are paid during
the first few weeks of the next Limitation Year; Volume Submitter Defined
Contribution Plan Basic Plan Document 17 © 2019 FMR LLC All rights reserved. 21



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume028.jpg]
(B) such amounts are included on a uniform and consistent basis with respect to
all similarly situated Participants; and (C) no such amounts are included in
more than one Limitation Year. (6) If the initial Plan Year of a new plan
consists of fewer than 12 months, calculated from the Effective Date listed in
Subsection 1.01(g)(1) of the Adoption Agreement through the end of such initial
Plan Year and if the Employer has designated in Subsection 1.01(f) of the
Adoption Agreement that the Limitation Year is based on the Plan Year, for
purposes of determining Compensation for such initial Plan Year, the Limitation
Year shall be the 12-month period ending on the last day of the Plan Year. In
addition, “415 compensation” shall not reflect compensation for a year greater
than the limit under Code Section 401(a)(17) that applies to that year. (n) "415
employer" means the Employer and any other employers which constitute a
controlled group of corporations (as defined in Code Section 414(b) as modified
by Code Section 415(h)) or which constitute trades or businesses (whether or not
incorporated) which are under common control (as defined in Code Section 414(c)
as modified by Code Section 415(h)) or which constitute an affiliated service
group (as defined in Code Section 414(m)) and any other entity required to be
aggregated with the Employer pursuant to regulations issued under Code Section
414(o). (o) "Includable contributions" mean those amounts included in applying
the "ADP" test. (1) "Includable contributions" include the following: (A) any
Deferral Contributions made on behalf of an Active Participant, including
"excess deferrals" of Highly Compensated Employees and "designated Roth
contributions", except as specifically provided in Subsection 6.01(o)(2); (B)
Qualified Nonelective Employer Contributions allocated as of a date within the
“testing year” and designated at the time of contribution as applying for the
"ADP" test; and (C) Qualified Matching Employer Contributions on Deferral
Contributions or Employee Contributions made for the Plan Year allocated as of a
date within the “testing year” and so designated at the time of contribution;
provided, however, that the maximum amount of Qualified Matching Employer
Contributions included in "includable contributions" with respect to an Active
Participant shall not exceed the greater of 5% of the Active Participant's
"testing compensation" or 100% of his Deferral Contributions for the Plan Year.
(2) "Includable contributions" shall not include the following: (A) Catch-Up
Contributions, except to the extent that a Participant's Deferral Contributions
are classified as Catch-Up Contributions as provided in Section 6.04 solely
because of a failure of the "ADP" test described in Section 6.03; (B) "excess
deferrals" of Non-Highly Compensated Employees that arise solely from Deferral
Contributions made under the Plan or plans maintained by the Employer or a
Related Employer; (C) Deferral Contributions that are taken into account in
satisfying the "ACP" test described in Section 6.06; (D) additional elective
contributions made pursuant to Code Section 414(u) that are treated as Deferral
Contributions; (E) for any Plan Year in which the "ADP" test described in
Section 6.03 is deemed satisfied pursuant to Section 6.09 with respect to some
or all Deferral Contributions, the following: (i) any Deferral Contributions
with respect to which the "ADP" test is deemed satisfied; and Volume Submitter
Defined Contribution Plan Basic Plan Document 17 © 2019 FMR LLC All rights
reserved. 22



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume029.jpg]
(ii) Qualified Matching Employer Contributions, except to the extent that the
"ADP" test described in Section 6.03 must be satisfied with respect to some
Deferral Contributions and such Qualified Matching Employer Contributions are
used in applying the "ADP" test. (3) Notwithstanding any other provision of this
Subsection, if an Employer elects to change from the current year testing method
described in Subsection 1.06(a)(1) of the Adoption Agreement to the prior year
testing method described in Subsection 1.06(a)(2) of the Adoption Agreement, the
following shall not be considered "includable contributions" for purposes of
determining the "deferral ratios" of Non-Highly Compensated Employees for the
prior year immediately preceding the Plan Year in which the change is effective:
(A) Deferral Contributions that were taken into account in satisfying the "ACP"
test described in Section 6.06 for such prior year pursuant to Subsection
6.01(c)(1)(E) above; (B) Qualified Nonelective Employer Contributions that were
taken into account in satisfying the "ADP" test described in Section 6.03 or the
"ACP" test described in Section 6.06 for such prior year; (C) 401(k) Safe Harbor
Nonelective Employer Contributions that were taken into account in satisfying
the "ADP" test described in Section 6.03 or the "ACP" test described in Section
6.06 for such prior year or that were required to satisfy the safe harbor
contribution requirements under Section 1.401(k)-3(b) of the Treasury
Regulations for such prior year; (D) 401(k) Safe Harbor Matching Employer
Contributions that were taken into account in satisfying the "ADP" test
described in Section 6.03 for such prior year or that were required to satisfy
the safe harbor contribution requirements under Section 1.401(k)-3(c) of the
Treasury Regulations for such prior year; and (E) Qualified Matching Employer
Contributions that were taken into account in satisfying the "ADP" test
described in Section 6.03 or the "ACP" test described in Section 6.06 for such
prior year. To be included in determining an Active Participant's "deferral
ratio" for a Plan Year, "includable contributions" must be allocated to the
Participant's Account as of a date within such Plan Year and made before the
last day of the 12-month period immediately following the Plan Year to which the
"includable contributions" relate. If an Employer has elected the prior year
testing method described in Subsection 1.06(a)(2) of the Adoption Agreement,
"includable contributions" that are taken into account for purposes of
determining the "deferral ratios" of Non-Highly Compensated Employees for the
prior year relate to such prior year. Therefore, such "includable contributions"
must be made before the last day of the Plan Year being tested. (p) "Individual
medical benefit account" means an individual medical benefit account as defined
in Code Section 415(l)(2). (q) "Maximum permissible amount" means for a
Limitation Year with respect to any Active Participant the lesser of (1) the
maximum dollar amount permitted for the Limitation Year under Code Section
415(c)(1)(A) adjusted as provided in Code Section 415(d) (e.g., $51,000 for the
Limitation Year ending in 2013) or (2) 100 percent of the Active Participant's
“415 compensation” for the Limitation Year. If a short Limitation Year is
created because of an amendment changing the Limitation Year to a different
12-consecutive-month period, the dollar limitation specified in clause (1) above
shall be adjusted by multiplying it by a fraction the numerator of which is the
number of months in the short Limitation Year and the denominator of which is
12. The limitation specified in clause (2) above shall not apply to any
contribution for medical benefits within the meaning of Code Section 401(h) or
419A(f)(2) after separation from service which is otherwise treated as an
"annual addition" under Code Section 419A(d)(2) or 415(l)(1). (r) "Simplified
employee pension" means a simplified employee pension as defined in Code Section
408(k). (s) "Testing compensation" means compensation as defined in Code Section
414(s). "Testing compensation" shall be based on the amount actually paid to a
Participant during the "testing year" or, at the option of the Volume Submitter
Defined Contribution Plan Basic Plan Document 17 © 2019 FMR LLC All rights
reserved. 23



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume030.jpg]
Employer, during that portion of the "testing year" during which the Participant
is an Active Participant; provided, however, that if the Employer elected
different Eligibility Service requirements for purposes of eligibility to make
Deferral Contributions and to receive Matching Employer Contributions, then
"testing compensation" must be based on the amount paid to a Participant during
the full "testing year". The annual "testing compensation" of each Active
Participant taken into account in applying the "ADP" test described in Section
6.03 and the "ACP" test described in Section 6.06 for any "testing year" shall
not exceed the annual compensation limit under Code Section 401(a)(17) as in
effect on the first day of the "testing year" (e.g., $255,000 for the "testing
year" beginning in 2013). This limit shall be adjusted by the Secretary to
reflect increases in the cost of living, as provided in Code Section
401(a)(17)(B); provided, however, that the dollar increase in effect on January
1 of any calendar year is effective for "testing years" beginning in such
calendar year. If a Plan determines "testing compensation" over a period that
contains fewer than 12 calendar months (a "short determination period"), then
the Compensation limit for such "short determination period" is equal to the
Compensation limit for the calendar year in which the "short determination
period" begins multiplied by the ratio obtained by dividing the number of full
months in the "short determination period" by 12; provided, however, that such
proration shall not apply if there is a "short determination period" because an
election was made, in accordance with any rules and regulations issued by the
Secretary of the Treasury or his delegate, to apply the "ADP" test described in
Section 6.03 and/or the "ACP" test described in Section 6.06 based only on
“testing compensation” paid during the portion of the "testing year" during
which an individual was an Active Participant. (t) "Testing year" means: (1) if
the Employer has elected the current year testing method in Subsection
1.06(a)(1) of the Adoption Agreement, the Plan Year being tested. (2) if the
Employer has elected the prior year testing method in Subsection 1.06(a)(2) of
the Adoption Agreement, the Plan Year immediately preceding the Plan Year being
tested. (u) "Welfare benefit fund" means a welfare benefit fund as defined in
Code Section 419(e). To the extent that types of contributions defined in
Section 2.01 are referred to in this Article 6, the defined term includes
similar contributions made under other plans where the context so requires.
6.02. Code Section 402(g) Limit on Deferral Contributions. In no event shall the
amount of Deferral Contributions, other than Catch-Up Contributions, made under
the Plan for a calendar year, when aggregated with the "elective deferrals" made
under any other plan maintained by the Employer or a Related Employer, exceed
the dollar limitation contained in Code Section 402(g) in effect at the
beginning of such calendar year. A Participant may assign to the Plan any
"excess deferrals" made during a calendar year by notifying the Administrator on
or before March 15 following the calendar year in which the "excess deferrals"
were made of the amount of the "excess deferrals" to be assigned to the Plan. A
Participant is deemed to notify the Administrator of any "excess deferrals" that
arise by taking into account only those Deferral Contributions made to the Plan
and those "elective deferrals" made to any other plan maintained by the Employer
or a Related Employer. Notwithstanding any other provision of the Plan, "excess
deferrals", plus any income and minus any loss allocable thereto, as determined
under Section 6.08, shall be distributed no later than April 15 to any
Participant to whose Account "excess deferrals" were so assigned for the
preceding calendar year and who claims "excess deferrals" for such calendar
year. In the event that "excess deferrals" are allocated to a Participant's
Deferral Contributions Accounts, such "excess deferrals" will be distributed
first from the Participant's Deferral Contributions for the Plan Year other than
his Roth 401(k) Contributions then from his Roth 401(k) Contributions. "Excess
deferrals" to be distributed to a Participant for a calendar year shall be
reduced by any "excess contributions" for the Plan Year beginning within such
calendar year that were previously distributed or re-characterized in accordance
with the provisions of Section 6.04. Any Matching Employer Contributions
attributable to "excess deferrals", plus any income and minus any loss allocable
thereto, as determined under Section 6.08, shall be forfeited and applied as
provided in Section 11.09. "Excess deferrals" shall be treated as "annual
additions" under the Plan, unless such amounts are distributed no later than the
first April 15 following the close of the calendar year in which the "excess
deferrals" were made. Volume Submitter Defined Contribution Plan Basic Plan
Document 17 © 2019 FMR LLC All rights reserved. 24



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume031.jpg]
6.03. Additional Limit on Deferral Contributions ("ADP" Test). Except to the
extent the Employer has elected in Subsection 1.11(a)(3) or Subsection
1.12(a)(3) of the Adoption Agreement to make 401(k) Safe Harbor Matching
Employer Contributions or 401(k) Safe Harbor Nonelective Employer Contributions
for a Plan Year and the "ADP" test is deemed satisfied in accordance with
Section 6.09, notwithstanding any other provision of the Plan to the contrary,
the Deferral Contributions, excluding additional elective contributions made
pursuant to Code Section 414(u) that are treated as Deferral Contributions and
Catch-Up Contributions (except to the extent that a Participant's Deferral
Contributions are classified as Catch-Up Contributions as provided in Section
6.04 solely because of a failure of the "ADP" test described herein), made with
respect to the Plan Year on behalf of Active Participants who are Highly
Compensated Employees for such Plan Year may not result in an average "deferral
ratio" for such Active Participants that exceeds the greater of: (a) the average
"deferral ratio" for the "testing year" of Active Participants who are
Non-Highly Compensated Employees for the "testing year" multiplied by 1.25; or
(b) the average "deferral ratio" for the "testing year" of Active Participants
who are Non-Highly Compensated Employees for the "testing year" multiplied by
two, provided that the average "deferral ratio" for Active Participants who are
Highly Compensated Employees for the Plan Year being tested does not exceed the
average "deferral ratio" for Participants who are Non-Highly Compensated
Employees for the "testing year" by more than two percentage points. For the
first Plan Year in which the Plan provides a cash or deferred arrangement, the
average "deferral ratio" for Active Participants who are Non-Highly Compensated
Employees used in determining the limits applicable under Subsections 6.03(a)
and (b) shall be either three percent or the actual average "deferral ratio" for
such Active Participants for such first Plan Year, as elected by the Employer in
Section 1.06(b) of the Adoption Agreement. The "deferral ratios" of Active
Participants who are included in a unit of Employees covered by an agreement
which the Secretary of Labor finds to be a collective bargaining agreement shall
be disaggregated from the "deferral ratios" of other Active Participants and the
provisions of this Section 6.03 shall be applied separately with respect to each
group. The "deferral ratio" for any Active Participant who is a Highly
Compensated Employee for the Plan Year being tested and who is eligible to have
"includable contributions" allocated to his accounts under two or more cash or
deferred arrangements described in Code Section 401(k) that are maintained by
the Employer or a Related Employer, shall be determined as if such "includable
contributions" were made under the Plan. If a Highly Compensated Employee
participates in two or more cash or deferred arrangements that have different
plan years, all "includable contributions" made during the Plan Year under all
such arrangements shall be treated as having been made under the Plan.
Notwithstanding the foregoing, certain plans, and contributions made thereto,
shall be treated as separate if mandatorily disaggregated under regulations
under Code Section 401(k). If this Plan satisfies the requirements of Code
Section 401(k), 401(a)(4), or 410(b) only if aggregated with one or more other
plans, or if one or more other plans satisfy the requirements of such Code
Sections only if aggregated with this Plan, then this Section 6.03 shall be
applied by determining the "deferral ratios" of Employees as if all such plans
were a single plan. Plans may be aggregated in order to satisfy Code Section
401(k) only if they have the same plan year and use the same method to satisfy
the "ADP" test. Notwithstanding anything herein to the contrary, if the Plan
permits Employees to make Deferral Contributions prior to the time the Employees
have completed the minimum age and service requirements of Code Section
410(a)(1)(A) and the Employer elects, pursuant to Code Section 410(b)(4)(B), to
disaggregate the Plan into two component plans for purposes of complying with
Code Section 410(b)(1), one benefiting Employees who have completed such minimum
age and service requirements and the other benefiting Employees who have not,
the Plan must be disaggregated in the same manner for ADP testing purposes,
unless the Plan applies the alternative rule in Code Section 401(k)(3)(F). In
determining the component plans for purposes of such disaggregation, the
Employer may apply the maximum entry dates permitted under Code Section
410(a)(4). The Employer shall maintain records sufficient to demonstrate
satisfaction of the "ADP" test and the amount of Qualified Nonelective Employer
Contributions and/or Qualified Matching Employer Contributions used in such
test. 6.04. Allocation and Distribution of "Excess Contributions".
Notwithstanding any other provision of this Plan, the "excess contributions"
allocable to the Account of a Participant, plus any income and minus any loss
allocable thereto, as determined under Section 6.08, shall be distributed to the
Participant no later than the last day of the Plan Year immediately Volume
Submitter Defined Contribution Plan Basic Plan Document 17 © 2019 FMR LLC All
rights reserved. 25



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume032.jpg]
following the Plan Year in which the "excess contributions" were made, unless
the Employer elected Catch-Up Contributions in Subsection 1.07(a)(4) of the
Adoption Agreement and such "excess contributions" are classified as Catch-Up
Contributions. If "excess contributions" are to be distributed from the Plan and
such "excess contributions" are distributed more than 2 1/2 months (or 6 months
if the Plan has been designated as an EACA within Subsection 1.07(a)(6) of the
Adoption Agreement) after the last day of the Plan Year in which the "excess
contributions" were made, a ten percent excise tax shall be imposed on the
Employer maintaining the Plan with respect to such amounts. The "excess
contributions" allocable to a Participant's Account shall be determined by
reducing the "includable contributions" made for the Plan Year on behalf of
Active Participants who are Highly Compensated Employees in order of the dollar
amount of such "includable contributions", beginning with the highest such
dollar amount. "Excess contributions" allocated to a Participant for a Plan Year
shall be reduced by the amount of any "excess deferrals" previously distributed
for the calendar year ending in such Plan Year. "Excess contributions" shall be
treated as "annual additions". For purposes of distribution, "excess
contributions" shall be considered allocated among a Participant's Deferral
Contributions Accounts and, if applicable, the Participant's Qualified
Nonelective Employer Contributions Account and/or Qualified Matching Employer
Contributions Account in the order prescribed and communicated to the Trustee,
which order shall be uniform with respect to all Participants and
nondiscriminatory. In the event that "excess contributions" are allocated to a
Participant's Deferral Contributions Accounts, such "excess contributions" will
be distributed first from the Participant's Deferral Contributions for the Plan
Year other than his Roth 401(k) Contributions then from his Roth 401(k)
Contributions. Any Matching Employer Contributions attributable to "excess
contributions", plus any income and minus any loss allocable thereto, as
determined under Section 6.08, shall be forfeited and applied as provided in
Section 11.09. 6.05. Reductions in Deferral Contributions to Meet Code
Requirements. If the Administrator anticipates that the Plan will not satisfy
the "ADP" and/or "ACP" test for the year, the Administrator may reduce the rate
of Deferral Contributions of Participants who are Highly Compensated Employees
to an amount determined by the Administrator to be necessary to satisfy the
"ADP" and/or "ACP" test. 6.06. Limit on Matching Employer Contributions and
Employee Contributions ("ACP" Test). The provisions of this Section 6.06 shall
not apply to Active Participants who are included in a unit of Employees covered
by an agreement which the Secretary of Labor finds to be a collective bargaining
agreement between employee representatives and one or more employers. The
provisions of this Section shall not apply to Matching Employer Contributions
made on account of amounts deferred pursuant to Code Section 457 under a
separate eligible deferred compensation plan. Except to the extent the Employer
has elected in Subsection 1.11(a)(3) or Subsection 1.12(a)(3) of the Adoption
Agreement to make 401(k) Safe Harbor Matching Employer Contributions or 401(k)
Safe Harbor Nonelective Employer Contributions for a Plan Year and the "ACP"
test is deemed satisfied in accordance with Section 6.10, notwithstanding any
other provision of the Plan to the contrary, Matching Employer Contributions and
Employee Contributions made with respect to a Plan Year by or on behalf of
"eligible participants" who are Highly Compensated Employees for such Plan Year
may not result in an average "contribution percentage" for such "eligible
participants" that exceeds the greater of: (a) the average "contribution
percentage" for the "testing year" of "eligible participants" who are Non-Highly
Compensated Employees for the "testing year" multiplied by 1.25; or (b) the
average "contribution percentage" for the "testing year" of "eligible
participants" who are Non-Highly Compensated Employees for the "testing year"
multiplied by two, provided that the average "contribution percentage" for the
Plan Year being tested of "eligible participants" who are Highly Compensated
Employees does not exceed the average "contribution percentage" for the "testing
year" of "eligible participants" who are Non- Highly Compensated Employees for
the "testing year" by more than two percentage points. For the first Plan Year
in which the Plan provides for "contribution percentage amounts" to be made, the
"ACP" for "eligible participants" who are Non-Highly Compensated Employees used
in determining the limits applicable under paragraphs (a) and (b) of this
Section 6.06 shall be either three percent or the actual "ACP" of such eligible
participants for such first Plan Year, as elected by the Employer in Section
1.06(b) of the Adoption Agreement. Volume Submitter Defined Contribution Plan
Basic Plan Document 17 © 2019 FMR LLC All rights reserved. 26



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume033.jpg]
The "contribution percentage" for any "eligible participant" who is a Highly
Compensated Employee for the Plan Year and who is eligible to have "contribution
percentage amounts" allocated to his accounts under two or more plans described
in Code Section 401(a) that are maintained by the Employer or a Related
Employer, shall be determined as if such "contribution percentage amounts" were
contributed to the Plan. If a Highly Compensated Employee participates in two or
more such plans that have different plan years, all "contribution percentage
amounts" made during the Plan Year under such other plans shall be treated as
having been contributed to the Plan. Notwithstanding the foregoing, certain
plans shall be treated as separate if mandatorily disaggregated under Treasury
Regulations issued under Code Section 401(m). If this Plan satisfies the
requirements of Code Section 401(m), 401(a)(4) or 410(b) only if aggregated with
one or more other plans, or if one or more other plans satisfy the requirements
of such Code Sections only if aggregated with this Plan, then this Section 6.06
shall be applied by determining the "contribution percentages" of Employees as
if all such plans were a single plan. Plans may be aggregated in order to
satisfy Code Section 401(m) only if they have the same plan year and use the
same method to satisfy the "ACP" test. Notwithstanding anything herein to the
contrary, if the Plan permits Employees to make Employee Contributions and/or
receive Matching Employer Contributions prior to the time the Employees have
completed the minimum age and service requirements of Code Section 410(a)(1)(A)
and the Employer elects, pursuant to Code Section 410(b)(4)(B), to disaggregate
the Plan into two component plans for purposes of complying with Code Section
410(b)(1), one benefiting Employees who have completed such minimum age and
service requirements and the other benefiting Employees who have not, the Plan
must be disaggregated in the same manner for ACP testing purposes, unless the
Plan applies the alternative rule in Code Section 401(m)(5)(C). In determining
the component plans for purposes of such disaggregation, the Employer may apply
the maximum entry dates permitted under Code Section 410(a)(4). The Employer
shall maintain records sufficient to demonstrate satisfaction of the "ACP" test
and the amount of Deferral Contributions, Qualified Nonelective Employer
Contributions, and/or Qualified Matching Employer Contributions used in such
test. 6.07. Allocation, Distribution, and Forfeiture of "Excess Aggregate
Contributions". Notwithstanding any other provision of the Plan, the "excess
aggregate contributions" allocable to the Account of a Participant, plus any
income and minus any loss allocable thereto, as determined under Section 6.08,
shall be forfeited, if forfeitable, or if not forfeitable, distributed to the
Participant no later than the last day of the Plan Year immediately following
the Plan Year in which the "excess aggregate contributions" were made. If such
excess amounts are distributed more than 2 1/2 months (or 6 months if the Plan
has been designated as an EACA within Subsection 1.07(a)(6) of the Adoption
Agreement) after the last day of the Plan Year in which such "excess aggregate
contributions" were made, a ten percent excise tax shall be imposed on the
Employer maintaining the Plan with respect to such amounts. The "excess
aggregate contributions" allocable to a Participant's Account shall be
determined by reducing the "contribution percentage amounts" made for the Plan
Year on behalf of "eligible participants" who are Highly Compensated Employees
in order of the dollar amount of such "contribution percentage amounts",
beginning with the highest such dollar amount. "Excess aggregate contributions"
shall be treated as "annual additions". "Excess aggregate contributions" shall
be forfeited or distributed from a Participant's Employee Contributions Account,
Matching Employer Contributions Account and, if applicable, the Participant's
Deferral Contributions Account and/or Qualified Nonelective Employer
Contributions Account in the order prescribed and communicated to the Trustee,
which order shall be uniform with respect to all Participants and
nondiscriminatory. In the event that "excess aggregate contributions" are
allocated to a Participant's Deferral Contributions Accounts, such "excess
aggregated contributions" will be distributed first from the Participant's
Deferral Contributions for the Plan Year other than his Roth 401(k)
Contributions then from his Roth 401(k) Contributions. Forfeitures of "excess
aggregate contributions" shall be applied as provided in Section 11.09. 6.08.
Income or Loss on Distributable Contributions. The income or loss allocable to
"excess deferrals", "excess contributions", and "excess aggregate contributions"
shall be determined under one of the following methods: (a) the income or loss
attributable to such distributable contributions shall be the income or loss for
the "determination year" allocable to the Participant's Account to which such
contributions were made multiplied by a fraction, the numerator of which is the
amount of the distributable contributions and the denominator of which is the
Volume Submitter Defined Contribution Plan Basic Plan Document 17 © 2019 FMR LLC
All rights reserved. 27



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume034.jpg]
balance of the Participant's Account to which such contributions were made,
determined as of the end of the "determination year" without regard to any
income or loss occurring during the "determination year"; or (b) the income or
loss attributable to such distributable contributions shall be the income or
loss on such contributions for the "determination year", determined under any
other reasonable method. Any reasonable method used to determine income or loss
hereunder shall be used consistently for all Participants in determining the
income or loss allocable to distributable contributions hereunder and shall be
the same method that is used by the Plan in allocating income or loss to
Participants' Accounts. 6.09. Deemed Satisfaction of "ADP" Test. Notwithstanding
any other provision of this Article 6 to the contrary, if the Employer has
elected in Subsection 1.11(a)(3) or Subsection 1.12(a)(3) of the Adoption
Agreement to make 401(k) Safe Harbor Matching Employer Contributions or 401(k)
Safe Harbor Nonelective Employer Contributions, the portion of the Plan for
which the election applies shall be deemed to have satisfied the "ADP" test
described in Section 6.03 for a Plan Year provided all of the following
requirements are met with regard to the Active Participants within such portion
of the Plan: (a) The 401(k) Safe Harbor Matching Employer Contribution or 401(k)
Safe Harbor Nonelective Employer Contribution must be allocated to an Active
Participant's Account as of a date within such Plan Year and must be made before
the last day of the 12-month period immediately following such Plan Year. (b) If
the Employer has elected to make 401(k) Safe Harbor Matching Employer
Contributions, such 401(k) Safe Harbor Matching Employer Contributions must be
made with respect to Deferral Contributions made by the Active Participant for
such Plan Year. (c) The Employer shall provide to each Active Participant during
the Plan Year a comprehensive notice, written in a manner calculated to be
understood by the average Active Participant, of the Active Participant's rights
and obligations under the Plan. If the Employer either (i) is considering
amending its Plan to satisfy the "ADP" test using 401(k) Safe Harbor Nonelective
Employer Contributions, as provided in Section 6.11, or (ii) has selected 401(k)
Safe Harbor Nonelective Employer Contributions under Subsection 1.12(a)(3) of
the Adoption Agreement and selected Subsection (a)(2), but not Subsection
(a)(2)(A) of the 401(k) Safe Harbor Nonelective Employer Contributions Addendum,
the notice shall include a statement that the Plan may be amended to provide a
401(k) Safe Harbor Nonelective Employer Contribution for the Plan Year. The
notice shall be provided to each Active Participant within one of the following
periods, whichever is applicable: (1) if the Employee is an Active Participant
90 days before the beginning of the Plan Year, within the period beginning 90
days and ending 30 days, or any other reasonable period, before the first day of
the Plan Year; or (2) if the Employee becomes an Active Participant after the
date described in paragraph (1) above, within the period beginning 90 days
before and ending on the date he becomes an Active Participant. However, in the
case of a notice for an automatic contribution arrangement pursuant to Code
Section 401(k)(13), the notice must be provided sufficiently early to allow an
Eligible Employee to make an election to avoid the contribution pursuant to
Section 5.03(c). Notwithstanding the preceding requirement, the Administrator
cannot make a Participant’s default contribution pursuant to Section 5.03(c)
effective any later than the earlier of (i) the pay date for the second payroll
period that begins after the date the notice is provided; or, (ii) the first pay
date that occurs at least 30 days after the notice is provided. If the notice
provides that the Plan may be amended to provide a 401(k) Safe Harbor
Nonelective Employer Contribution for the Plan Year and the Plan is amended to
provide such contribution, a supplemental notice shall be provided to all Active
Participants stating that a 401(k) Safe Harbor Nonelective Employer Contribution
in the specified amount shall be made for the Plan Year. Such supplemental
notice shall be provided to Active Participants at least 30 days before the last
day of the Plan Year. (d) If the Employer has elected to make 401(k) Safe Harbor
Matching Employer Contributions, the ratio of Matching Employer Contributions
made on behalf of each Highly Compensated Employee for the Plan Year to each
such Highly Compensated Employee's eligible contributions for the Plan Year is
not greater than the ratio of Matching Employer Contributions to eligible
contributions that would apply to any Non-Highly Compensated Employee for whom
such eligible contributions are the same percentage of Compensation, adjusted as
provided in Section 5.02, for the Plan Year. Volume Submitter Defined
Contribution Plan Basic Plan Document 17 © 2019 FMR LLC All rights reserved. 28



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume035.jpg]
(e) Except as otherwise provided in Subsection 6.11(b) or with respect to a Plan
Year described in (2) below, the Plan is amended to provide for 401(k) Safe
Harbor Matching Employer Contributions or 401(k) Safe Harbor Nonelective
Employer Contributions before the first day of such Plan Year and, except as
otherwise provided in Subsection 6.11(d) or with respect to a Plan Year
described in (1) through (4) below, such provisions remain in effect for an
entire 12-month Plan Year. The 12-month Plan Year requirement shall not apply
to: (1) The first Plan Year of a newly established Plan (other than a successor
plan) if such Plan Year is at least 3 months long, provided that the 3-month
requirement shall not apply in the case of a newly established employer that
establishes a plan as soon as administratively feasible; (2) The Plan Year in
which a cash or deferred arrangement is first added to an existing plan (other
than a successor plan) if the cash or deferred arrangement is effective no later
than 3 months before the end of such Plan Year; (3) Any short Plan Year
resulting from a change in Plan Year if (i) the Plan satisfied the safe harbor
requirements for the immediately preceding Plan Year and (ii) the Plan satisfies
the safe harbor requirements for the immediately following Plan Year (or the
immediately following 12 months, if the following Plan Year has fewer than 12
months); (4) The final Plan Year of a terminating Plan if any of the following
applies: (i) the Plan would satisfy the provisions of paragraph Subsection
6.11(d) below, other than the provisions of paragraph Subsection 6.11(d)(3),
treating the termination as an election to reduce or suspend 401(k) Safe Harbor
Matching Employer Contributions or 401(k) Safe Harbor Nonelective Employer
Contributions; (ii) the termination is in connection with a transaction
described in Code Section 410(b)(6)(C); or (iii) the Employer incurs a
substantial business hardship comparable to a substantial business hardship
described in Code Section 412(d). Notwithstanding any other provision of this
Section, if the Employer has elected a more stringent eligibility requirement in
Section 1.04 of the Adoption Agreement for 401(k) Safe Harbor Matching Employer
Contributions or 401(k) Safe Harbor Nonelective Employer Contributions than for
Deferral Contributions, the Plan shall be disaggregated and treated as two
separate plans pursuant to Code Section 410(b)(4)(B). The separate disaggregated
plan that satisfies Code Section 401(k)(12) shall be deemed to have satisfied
the "ADP" test. The other disaggregated plan shall be subjected to the "ADP"
test described in Section 6.03. If the Employer has elected in Subsection (b) of
the 401(k) Safe Harbor Matching Employer Contributions Addendum to the Adoption
Agreement or Section (b) of the 401(k) Safe Harbor Nonelective Employer
Contributions Addendum to the Adoption Agreement to exclude some Participants
from receiving 401(k) Safe Harbor Matching Employer Contributions or 401(k) Safe
Harbor Nonelective Employer Contributions, the Plan shall be deemed to have
satisfied the "ADP" test only with respect to those employees who are eligible
to receive such contributions. The remainder of the Plan shall be subjected to
the "ADP" test described in Section 6.03. Except as otherwise provided in
Subsection 6.11(d) regarding amendments suspending or eliminating 401(k) Safe
Harbor Matching Contributions or 401(k) Safe Harbor Nonelective Employer
Contributions, a plan that does not meet the requirements specified in (a)
through (e) above with respect to a Plan Year may not default to ADP testing in
accordance with Section 6.03 above. 6.10. Deemed Satisfaction of "ACP" Test With
Respect to Matching Employer Contributions. The portion of the Plan that is
deemed to satisfy the "ADP" test pursuant to Section 6.09 shall also be deemed
to have satisfied the "ACP" test described in Section 6.06 with respect to
Matching Employer Contributions, if Matching Employer Contributions to the Plan
for the Plan Year meet all of the following requirements: (a) Matching Employer
Contributions meet the requirements of Subsections 6.09(a) and (b) as if they
were 401(k) Safe Harbor Matching Employer Contributions; (b) the percentage of
eligible contributions matched does not increase as the percentage of
Compensation contributed increases; (c) the ratio of Matching Employer
Contributions made on behalf of each Highly Compensated Employee for the Plan
Year to each such Highly Compensated Employee's eligible contributions for the
Plan Year is not greater than the ratio of Matching Employer Contributions to
eligible contributions that would apply to each Non-Highly Volume Submitter
Defined Contribution Plan Basic Plan Document 17 © 2019 FMR LLC All rights
reserved. 29



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume036.jpg]
Compensated Employee for whom such eligible contributions are the same
percentage of Compensation, adjusted as provided in Section 5.02, for the Plan
Year; (d) eligible contributions matched do not exceed six percent of a
Participant's Compensation; and (e) if the Employer elected in Subsection
1.11(a)(2) or 1.11(b) of the Adoption Agreement to provide discretionary
Matching Employer Contributions, the Employer also elected in Subsection
1.11(a)(2)(A) or 1.11(b)(1) of the Adoption Agreement, as applicable, to limit
the dollar amount of such discretionary Matching Employer Contributions
allocated to a Participant for the Plan Year to no more than four percent of
such Participant's Compensation for the Plan Year. The portion of the Plan not
deemed to have satisfied the "ACP" test pursuant to this Section shall be
subject to the "ACP" test described in Section 6.06 with respect to Matching
Employer Contributions. If the Plan provides for Employee Contributions, the
"ACP" test described in Section 6.06 must be applied with respect to such
Employee Contributions. 6.11. Changing Testing Methods. In accordance with
Treas. Regs. 1.401(k)-1(e)(7) and 1.401(m)-1(c)(2), it is impermissible for the
Employer to use "ADP" and "ACP" testing for a Plan Year in which it is intended
for the plan through its written terms to be a Code Section 401(k) safe harbor
plan and Code Section 401(m) safe harbor plan and the Employer fails to satisfy
the requirements of such safe harbors for the Plan Year. Notwithstanding any
other provisions of the Plan, if the Employer elects to change between the "ADP"
testing method and the safe harbor testing method, the following shall apply:
(a) Except as otherwise specifically provided in this Section or Subsection
6.09, or applicable regulation, the Employer may not change from the "ADP"
testing method to the safe harbor testing method unless Plan provisions adopting
the safe harbor testing method are adopted before the first day of the Plan Year
in which they are to be effective and remain in effect for an entire 12-month
Plan Year. (b) A Plan may be amended during a Plan Year to make 401(k) Safe
Harbor Nonelective Employer Contributions to satisfy the testing rules for such
Plan Year if: (1) The Employer provides both the initial and subsequent notices
described in Section 6.09 for such Plan Year within the time period prescribed
in Section 6.09. (2) The Employer amends its Adoption Agreement no later than 30
days prior to the end of such Plan Year to provide for 401(k) Safe Harbor
Nonelective Employer Contribution in accordance with the provisions of the
401(k) Safe Harbor Nonelective Employer Contributions Addendum to the Adoption
Agreement. (c) Except as otherwise specifically provided in this Section, a Plan
may not be amended during the Plan Year to discontinue 401(k) Safe Harbor
Nonelective or Matching Employer Contributions and revert to the "ADP" testing
method for such Plan Year. (d) A Plan may be amended to reduce or suspend 401(k)
Safe Harbor Matching Contributions on future contributions during a Plan Year
or, for an Employer which has incurred a substantial business hardship
(comparable to a substantial business hardship described in Code Section
412(c)), 401(k) Safe Harbor Nonelective Employer Contributions and revert to the
"ADP" testing method for such Plan Year if: (1) All Active Participants are
provided notice of the reduction or suspension describing (i) the consequences
of the amendment, (ii) the procedures for changing their salary reduction
agreements, and (iii) the effective date of the reduction or suspension. (2) The
reduction or suspension of such contributions is no earlier than the later of
(i) 30 days after the date the notice described in paragraph (1) is provided to
Active Participants or (ii) the date the amendment is adopted. (3) Active
Participants are given a reasonable opportunity before the reduction or
suspension occurs, including a reasonable period after the notice described in
paragraph (1) is provided to Active Participants, to change their salary
reduction agreements elections. Volume Submitter Defined Contribution Plan Basic
Plan Document 17 © 2019 FMR LLC All rights reserved. 30



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume037.jpg]
(4) The Plan satisfies the 401(k) Safe Harbor Matching Employer Contributions
provisions of the Adoption Agreement in effect prior to the amendment with
respect to Deferral Contributions made through the effective date of the
amendment. (5) The Plan satisfies the 401(k) Safe Harbor Nonelective Employer
Contributions provisions of the Adoption Agreement in effect prior to the
amendment with respect to the safe harbor compensation (compensation meeting the
requirements of Section 1.401(k)-3(b)(2) of the Treasury Regulations) paid
through the effective date of the amendment. If the Employer amends its Plan in
accordance with the provisions of this paragraph (d), the "ADP" test described
in Section 6.03 shall be applied as if it had been in effect for the entire Plan
Year using the current year testing method in Subsection 1.06(a)(1) of the
Adoption Agreement. 6.12. Code Section 415 Limitations. Notwithstanding any
other provisions of the Plan, the following limitations shall apply: (a)
Employer Maintains Single Plan: If the "415 employer" does not maintain any
other qualified defined contribution plan or any "welfare benefit fund",
"individual medical benefit account", or "simplified employee pension" in
addition to the Plan, the provisions of this Subsection 6.12(a) shall apply. (1)
If a Participant does not participate in, and has never participated in any
other qualified defined contribution plan, "welfare benefit fund", "individual
medical benefit account", or "simplified employee pension" maintained by the
"415 employer", which provides an "annual addition", the amount of "annual
additions" to the Participant's Account for a Limitation Year shall not exceed
the lesser of the "maximum permissible amount" or any other limitation contained
in the Plan. If a contribution that would otherwise be contributed or allocated
to the Participant's Account would cause the "annual additions" for the
Limitation Year to exceed the "maximum permissible amount", the amount
contributed or allocated shall be reduced so that the "annual additions" for the
Limitation Year shall equal the "maximum permissible amount". (2) Prior to the
determination of a Participant's actual “415 compensation” for a Limitation
Year, the "maximum permissible amount" may be determined on the basis of a
reasonable estimation of the Participant's “415 compensation” for such
Limitation Year, uniformly determined for all Participants similarly situated.
Any Employer contributions to be made based on estimated annual “415
compensation” shall be reduced by any "excess 415 amounts" carried over from
prior Limitation Years. (3) As soon as is administratively feasible after the
end of the Limitation Year, the "maximum permissible amount" for such Limitation
Year shall be determined on the basis of the Participant's actual "415
compensation" for such Limitation Year. (b) Employer Maintains Multiple Defined
Contribution Type Plans: Unless the Employer specifies another method for
limiting "annual additions" in the 415 Correction Addendum to the Adoption
Agreement, if the "415 employer" maintains any other qualified defined
contribution plan or any "welfare benefit fund", "individual medical benefit
account", or "simplified employee pension" in addition to the Plan, the
provisions of this Subsection 6.12(b) shall apply. (1) If a Participant is
covered under any other qualified defined contribution plan or any "welfare
benefit fund", "individual medical benefit account", or "simplified employee
pension" maintained by the "415 employer", that provides an "annual addition",
the amount of "annual additions" to the Participant's Account for a Limitation
Year shall not exceed the lesser of: (A) the "maximum permissible amount",
reduced by the sum of any "annual additions" to the Participant's accounts for
the same Limitation Year under such other qualified defined contribution plans
and "welfare benefit funds", "individual medical benefit accounts", and
"simplified employee pensions", or (B) any other limitation contained in the
Plan. If the "annual additions" with respect to a Participant under other
qualified defined contribution plans, "welfare benefit funds", "individual
medical benefit accounts", and "simplified employee pensions" Volume Submitter
Defined Contribution Plan Basic Plan Document 17 © 2019 FMR LLC All rights
reserved. 31



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume038.jpg]
maintained by the "415 employer" are less than the "maximum permissible amount"
and a contribution that would otherwise be contributed or allocated to the
Participant's Account under the Plan would cause the "annual additions" for the
Limitation Year to exceed the "maximum permissible amount", the amount to be
contributed or allocated shall be reduced so that the "annual additions" for the
Limitation Year shall equal the "maximum permissible amount". If the "annual
additions" with respect to the Participant under such other qualified defined
contribution plans, "welfare benefit funds", "individual medical benefit
accounts", and "simplified employee pensions" in the aggregate are equal to or
greater than the "maximum permissible amount", no amount shall be contributed or
allocated to the Participant's Account under the Plan for the Limitation Year.
(2) Prior to the determination of a Participant's actual “415 compensation” for
the Limitation Year, the amounts referred to in Subsection 6.12(b)(1)(A) above
may be determined on the basis of a reasonable estimation of the Participant's
“415 compensation” for such Limitation Year, uniformly determined for all
Participants similarly situated. Any Employer contribution to be made based on
estimated annual “415 compensation” shall be reduced by any "excess 415 amounts"
carried over from prior Limitation Years. (3) As soon as is administratively
feasible after the end of the Limitation Year, the amounts referred to in
Subsection 6.12(b)(1)(A) shall be determined on the basis of the Participant's
actual "415 compensation" for such Limitation Year. (c) Corrections: In
correcting an “excess 415 amount” in a Limitation Year, the Employer may use any
appropriate correction under the Employee Plans Compliance Resolution System, or
any successor thereto. (d) Exclusion from Annual Additions: Restorative payments
allocated to a Participant’s Account, which include payments made to restore
losses to the Plan resulting from actions (or a failure to act) by a fiduciary
for which there is a reasonable risk of liability under Title I of ERISA or
under other applicable federal or state law, where similarly situated
Participants are similarly treated do not give rise to an “annual addition” for
any Limitation Year. Article 7. Participants' Accounts. 7.01. Individual
Accounts. The Administrator shall establish and maintain an Account for each
Participant that shall reflect Employer and Employee contributions made on
behalf of the Participant and earnings, expenses, gains and losses attributable
thereto, and investments made with amounts in the Participant's Account. The
Administrator shall separately account for any Deferral Contributions made on
behalf of a Participant and the earnings, expenses, gains and losses
attributable thereto. The Administrator shall establish and maintain such other
accounts and records as it decides in its discretion to be reasonably required
or appropriate in order to discharge its duties under the Plan. The
Administrator shall notify the Trustee of all Accounts established and
maintained under the Plan. If "designated Roth contributions", as defined in
Section 6.01, are held under the Plan either as Rollover Contributions or
because of an Active Participant's election to make Roth 401(k) Contributions
under the terms of the Plan, separate accounts shall be maintained with respect
to such "designated Roth contributions." Contributions and withdrawals of
"designated Roth contributions" will be credited and debited to the "designated
Roth contributions" sub-account maintained for each Participant within the
Participant's Account. The Plan will maintain a record of the amount of
"designated Roth contributions" in each such sub-account. Gains, losses, and
other credits or charges will be separately allocated on a reasonable and
consistent basis to each Participant's "designated Roth contributions"
sub-account and the Participant's other sub-accounts within the Participant's
Account under the Plan. No contributions other than "designated Roth
contributions" and properly attributable earnings will be credited to each
Participant's "designated Roth contributions" sub-account. 7.02. Valuation of
Accounts. Participant Accounts shall be valued at their fair market value at
least annually as of a "determination date", as defined in Subsection 15.01(a),
in accordance with a method consistently followed and uniformly applied, and on
such date earnings, expenses, gains and losses on investments made with amounts
in each Participant's Account shall be allocated to such Account. Article 8.
Investment of Contributions. 8.01. Manner of Investment. All contributions made
to the Accounts of Participants shall be held for investment by the Trustee. The
Accounts of Participants shall be invested and reinvested only in Permissible
Investments designated in the Volume Submitter Defined Contribution Plan Basic
Plan Document 17 © 2019 FMR LLC All rights reserved. 32



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume039.jpg]
Service Agreement. The Trustee shall have no responsibility for the selection of
Permissible Investments and shall not render investment advice to any person in
connection with the selection of such options. 8.02. Investment Decisions.
Investments shall be directed by the Employer or by each Participant or both, in
accordance with the Employer's election in Subsection 1.24 of the Adoption
Agreement. Pursuant to Section 20.04, the Trustee shall have no discretion or
authority with respect to the investment of the Trust Fund; however, the Trustee
or an affiliate may exercise investment management authority in accordance with
Subsection (e) below. (a) With respect to those Participant Accounts for which
Employer investment direction is elected, the Employer (in its capacity as a
named fiduciary under ERISA) has the right to direct the Trustee in writing with
respect to the investment and reinvestment of assets in the Permissible
Investments designated in the Service Agreement. (b) With respect to those
Participant Accounts for which Participant investment direction is elected, each
Participant shall direct the investment of his Account among the Permissible
Investments designated in the Service Agreement. The Participant shall file
initial investment instructions using procedures established by the
Administrator, selecting the Permissible Investments in which amounts credited
to his Account shall be invested. If the Plan has in place a qualified default
investment alternative as described in ERISA Section 404(c)(5) and the
regulations issued thereunder, the Trustee may be directed to change a
Participant’s or Beneficiary’s investment election, with respect to amounts
already held under the Trust and/or future contributions, to the qualified
default investment alternative if the Plan’s investment fiduciary notifies the
Participant or Beneficiary, in accordance with the aforementioned regulations,
that the investment change will occur absent an affirmative election and the
Participant or Beneficiary fails to make such election after receiving the
notice. (1) While any balance remains in the Account of a Participant after his
death, the Beneficiary of the Participant shall make decisions as to the
investment of the Account as though the Beneficiary were the Participant. To the
extent required by a qualified domestic relations order as defined in Code
Section 414(p), an alternate payee shall make investment decisions with respect
to any segregated account established in the name of the alternate payee as
provided in Section 18.04. (2) If the Trustee receives any contribution under
the Plan as to which investment instructions have not been provided, such amount
shall be invested in the Permissible Investment selected for such purposes in
the Service Agreement. To the extent that the Employer elects to allow
Participants to direct the investment of their Account in Section 1.24 of the
Adoption Agreement, the Plan is intended to constitute a plan described in ERISA
Section 404(c)(1) and regulations issued thereunder. The fiduciaries of the Plan
shall be relieved of liability for any losses that are the direct and necessary
result of investment instructions given by the Participant, his Beneficiary, or
an alternate payee under a qualified domestic relations order. If one of the
Permissible Investments for the Plan is employer securities (as defined in
Section 407(d)(1) of ERISA) of a publicly traded company or one treated as
publicly traded pursuant to Section 401(a)(35)(F) of the Code, the Plan must
have no fewer than three Permissible Investments, other than such employer
securities, each of which must be diversified and have materially different risk
and return characteristics. To the extent contributions to the Plan have been
required to be invested in such employer securities through Section 1.24(b) and
subject to any restrictions described therein, a Participant or Beneficiary must
be permitted to direct the investment of the proceeds from an exchange out of
employer securities into one of the Permissible Investments described in this
paragraph. Except as provided in Reg. Section 1.401(a)(35)-1 and other
applicable guidance, the Plan shall not impose restrictions or conditions with
respect to the investment of employer securities that are not imposed on the
other Permissible Investments, except any restrictions or conditions imposed by
reason of the application of securities laws. (c) All dividends, interest, gains
and distributions of any nature received in respect of Fund Shares shall be
reinvested in additional shares of that Permissible Investment, except as
otherwise designated in the Service Agreement. (d) Expenses attributable to the
acquisition of investments shall, in accordance with the Service Agreement, be
charged to the Account of the Participant for which such investment is made.
Volume Submitter Defined Contribution Plan Basic Plan Document 17 © 2019 FMR LLC
All rights reserved. 33



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume040.jpg]
(e) The Administrator, as named fiduciary for the Plan, may appoint one or more
investment managers (as defined under Section 3(38) of ERISA) who may have such
duties, up to and including any authority to determine what shall be the
Permissible Investments for the Plan at any given time, what restrictions will
exist upon those and how unallocated accounts under the Plan and contributions
described in Section 8.02(b)(2) of the Plan shall be invested, as the
Administrator in its sole discretion shall determine in its appointment and
agreement with such investment manager(s). Such agreement(s) may limit, to the
extent permissible under ERISA, the Administrator’s authority and responsibility
for the Plan’s Permissible Investments so delegated to the investment
manager(s). The Administrator and the Trustee shall describe in the Service
Agreement the extent to which any such investment manager may direct the Trustee
regarding the Permissible Investments for the Plan. The Administrator shall
retain the authority to revoke any such appointment of an investment manager and
shall notify the Trustee of any such revocation in such form or manner as
required under the Service Agreement. The Administrator may appoint an
investment manager (which may be an affiliate of the Trustee) to determine the
allocation of amounts held in Participants' Accounts among various investment
options (the "Managed Account" option) for Participants who direct the Trustee
to invest any portion of their accounts in the Managed Account option. The
investment options utilized under the Managed Account option may be those
generally available under the Plan or may be as selected by the investment
manager for use under the Managed Account option. Participation in the Managed
Account option shall be subject to such conditions and limitations (including
account minimums) as may be imposed by the investment manager. An investment
manager (which may be the Trustee or an affiliate) may also be appointed to
manage any Permissible Investment subject to management by such investment
manager. 8.03. Participant Directions to Trustee. The method and frequency for
change of investments shall be determined under the rules applicable to the
Permissible Investments, including any additional rules limiting the frequency
of investment changes, which are designated in the Service Agreement (except
where the asset(s) are subject to Section 20.10 and agreements described
therein). The Trustee shall have no duty to inquire into the investment
decisions of a Participant or to advise him regarding the purchase, retention,
or sale of assets credited to his Account. Article 9. Participant Loans. 9.01.
Special Definition. For purposes of this Article, a "participant" is any
Participant or Beneficiary, including an alternate payee under a qualified
domestic relations order, as defined in Code Section 414(p), who is a
party-in-interest (as determined under ERISA Section 3(14)) with respect to the
Plan. 9.02. Participant Loans. If so provided by the Employer in Section 1.18 of
the Adoption Agreement, the Administrator shall allow "participants" to apply
for a loan from their Accounts under the Plan, subject to the provisions of this
Article 9. 9.03. Separate Loan Procedures. All Plan loans shall be made and
administered in accordance with separate loan procedures that are hereby
incorporated into the Plan by reference. The separate loan procedures shall
describe the portions of a Participant’s Account from which loans may be taken.
9.04. Availability of Loans. Loans shall be made available to all "participants"
on a reasonably equivalent basis. Loans shall not be made available to
"participants" who are Highly Compensated Employees in an amount greater than
the amount made available to other "participants". 9.05. Limitation on Loan
Amount. No loan to any "participant" shall be made to the extent that such loan
when added to the outstanding balance of all other loans to the "participant"
would exceed the lesser of (a) $50,000 reduced by the excess (if any) of the
highest outstanding balance of plan loans during the one-year period ending on
the day before the loan is made over the outstanding balance of plan loans on
the date the loan is made, or (b) one-half the present value of the
"participant's" vested interest in his Account. For purposes of the above
limitation, plan loans include all loans from all plans maintained by the
Employer and any Related Employer. 9.06. Interest Rate. Subject to the
requirements of the Servicemembers Civil Relief Act, all loans shall bear a
reasonable rate of interest as determined by the Administrator based on the
prevailing interest rates charged by persons in the business of lending money
for loans which would be made under similar circumstances. The determination of
a reasonable rate of interest must be based on appropriate regional factors
unless the Plan is administered on a national basis in which case the
Administrator may establish a uniform reasonable rate of interest applicable to
all regions. 9.07. Level Amortization. All loans shall by their terms require
that repayment (principal and interest) be amortized in level payments, not less
frequently than quarterly, over a period not extending beyond five years from
the date of the loan Volume Submitter Defined Contribution Plan Basic Plan
Document 17 © 2019 FMR LLC All rights reserved. 34



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume041.jpg]
unless such loan is for the purchase of a "participant's" primary residence.
Notwithstanding the foregoing, the amortization requirement may be waived while
a "participant" is on a leave of absence from employment with the Employer and
any Related Employer either without pay or at a rate of pay which, after
withholding for employment and income taxes, is less than the amount of the
installment payments required under the terms of the loan, provided that the
period of such waiver shall not exceed one year, unless the "participant" is
absent because of military leave during which the "participant" performs
services with the uniformed services (as defined in chapter 43 of title 38 of
the United States Code), regardless of whether such military leave is a
qualified military leave in accordance with the provisions of Code Section
414(u). Installment payments must resume after such leave of absence ends or, if
earlier, after the first year of such leave of absence, in an amount that is not
less than the amount of the installment payments required under the terms of the
original loan. Unless a "participant" is absent because of military leave, as
discussed below, no waiver of the amortization requirements shall extend the
period of the loan beyond five years from the date of the loan, unless the loan
is for purchase of the "participant's" primary residence. If a "participant" is
absent because of military leave during which the "participant" performs
services with the uniformed services (as defined in chapter 43 of title 38 of
the United States Code), regardless of whether such military leave is a
qualified military leave in accordance with the provisions of Code Section
414(u), waiver of the amortization requirements may extend the period of the
loan to the maximum period permitted for such loan under the separate loan
procedures extended by the period of such military leave. 9.08. Security. Loans
must be secured by the "participant's" vested interest in his Account not to
exceed 50 percent of such vested interest. If the provisions of Section 14.04
apply to a Participant, a Participant must obtain the consent of his or her
Spouse, if any, to use his vested interest in his Account as security for the
loan. Spousal consent shall be obtained no earlier than the beginning of the
180-day period that ends on the date on which the loan is to be so secured. The
consent must be in writing, must acknowledge the effect of the loan, and must be
witnessed by a Plan representative or notary public. Such consent shall
thereafter be binding with respect to the consenting Spouse or any subsequent
Spouse with respect to that loan. Any revision of such a loan permitted by Q & A
24(c) of Section 1.401(a)-20 of the Treasury Regulations and the Plan's separate
loan procedures shall be treated as a new loan made on the date of such revision
for purposes of spousal consent. 9.09. Loan Repayments. If a "participant's"
loan is being repaid through payroll withholding, the Employer shall remit any
such loan repayment to the Trustee as of the earliest date on which such amount
can reasonably be segregated from the Employer's general assets, but not later
than the earlier of (a) the close of the period specified in the separate loan
procedures for preventing a default or (b) the 15th business day of the calendar
month following the month in which such amount otherwise would have been paid to
the "participant". 9.10. Default. The Administrator shall treat a loan in
default if: (a) any scheduled repayment remains unpaid at the end of the cure
period specified in the separate loan procedures (unless payment is not made due
to a waiver of the amortization schedule for a "participant" who is on a leave
of absence, as described in Section 9.07), or (b) there is an outstanding
principal balance existing on a loan after the last scheduled repayment date.
Upon default, the entire outstanding principal and accrued interest shall be
immediately due and payable. If a distributable event (as defined by the Code)
has occurred, the Administrator shall direct the Trustee to foreclose on the
promissory note and offset the "participant's" vested interest in his Account by
the outstanding balance of the loan. If a distributable event has not occurred,
the Administrator shall direct the Trustee to foreclose on the promissory note
and offset the "participant's" vested interest in his Account as soon as a
distributable event occurs. The Trustee shall have no obligation to foreclose on
the promissory note and offset the outstanding balance of the loan except as
directed by the Administrator. 9.11. Effect of Termination Where Participant has
Outstanding Loan Balance. If a Participant has an outstanding loan balance at
the time his employment terminates, the entire outstanding principal and accrued
interest shall be due and payable by the end of the cure period specified in the
separate loan procedures. Any outstanding loan amounts that are immediately due
and payable hereunder shall be treated in accordance with the provisions of
Sections 9.10 and 9.12 as if the Participant had defaulted on the outstanding
loan. Notwithstanding the foregoing, if a Participant with an outstanding loan
balance terminates employment with the Employer and all Related Employers under
circumstances that do not constitute a separation from service, as described in
Subsection 12.01(b), such Participant may elect, within 60 days of such
termination, to roll over the outstanding loan to an eligible retirement plan,
as defined in Section 13.04, that accepts such rollovers. 9.12. Deemed
Distributions Under Code Section 72(p). Notwithstanding the provisions of
Section 9.10, if a "participant's" loan is in default, the "participant" shall
be treated as having received a taxable "deemed distribution" for Volume
Submitter Defined Contribution Plan Basic Plan Document 17 © 2019 FMR LLC All
rights reserved. 35



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume042.jpg]
purposes of Code Section 72(p), whether or not a distributable event has
occurred. The tax treatment of that portion of a defaulted loan that is secured
by Roth 401(k) Contributions shall be determined in accordance with Code Section
402A and guidance issued thereunder. The amount of a loan that is a deemed
distribution ceases to be an outstanding loan for purposes of Code Section 72,
except as otherwise specifically provided herein, and a Participant shall not be
treated as having received a taxable distribution when the Participant's Account
is offset by the outstanding balance of the loan amount as provided in Section
9.10. In addition, interest that accrues on a loan after it is deemed
distributed shall not be treated as an additional loan to the Participant and
shall not be included in the income of the Participant as a deemed distribution.
Notwithstanding the foregoing, unless a Participant repays a loan that has been
deemed distributed, with interest thereon, the amount of such loan, with
interest, shall be considered an outstanding loan under Code Section 72(p) for
purposes of determining the applicable limitation on subsequent loans under
Section 9.05. If a Participant makes payments on a loan that has been deemed
distributed, payments made on the loan after the date it was deemed distributed
shall be treated as Employee Contributions to the Plan for purposes of
increasing the Participant's tax basis in his Account, but shall not be treated
as Employee Contributions for any other purpose under the Plan, including
application of the "ACP" test described in Section 6.06 and application of the
Code Section 415 limitations described in Section 6.12. The provisions of this
Section 9.12 regarding treatment of loans that are deemed distributed shall not
apply to loans made prior to January 1, 2002, except to the extent provided
under the transition rules in Q & A 22(c)(2) of Section 1.72(p)-l of the
Treasury Regulations. 9.13. Determination of Vested Interest Upon Distribution
Where Plan Loan is Outstanding. Notwithstanding any other provision of the Plan,
the portion of a "participant's" vested interest in his Account that is held by
the Plan as security for a loan outstanding to the "participant" in accordance
with the provisions of this Article shall reduce the amount of the Account
payable at the time of death or distribution, but only if the reduction is used
as repayment of the loan. If less than 100 percent of a "participant's" vested
interest in his Account (determined without regard to the preceding sentence) is
payable to the "participant's" surviving Spouse or other Beneficiary, then the
Account shall be adjusted by first reducing the "participant's" vested interest
in his Account by the amount of the security used as repayment of the loan, and
then determining the benefit payable to the surviving Spouse or other
Beneficiary. Article 10. In-Service Withdrawals. 10.01. Availability of
In-Service Withdrawals. Except as otherwise permitted under Section 11.02 with
respect to Participants who continue in employment past Normal Retirement Age,
or as required under Section 12.04 with respect to Participants who continue in
employment past their Required Beginning Date, a Participant shall not be
permitted to make a withdrawal from his Account under the Plan prior to
retirement or termination of employment with the Employer and all Related
Employers, if any, except as provided in this Article. (a) Active Military
Distribution (HEART Act): A Participant performing service in the uniformed
services as described in Code Section 3401(h)(2)(A) shall be treated as having
been severed from employment with the Employer for purposes of Code Section
401(k)(2)(B)(i)(I) and shall, as long as that service in the uniformed services
continues, have the option to request a distribution of all or any part of his
or her Account restricted from distribution only due to Code Section
401(k)(2)(B)(i)(I). Any distribution taken by a Participant pursuant to the
previous sentence shall be considered an eligible rollover distribution pursuant
to Section 13.04(c) of the Plan and any Participant taking a distribution under
this Subsection shall be suspended from making Deferral Contributions and
Employee Contributions under the Plan for a period of 6 months following the
date of any such distribution. 10.02. Withdrawal of Employee Contributions. A
Participant may elect to withdraw up to 100 percent of the amount then credited
to his Employee Contributions Account. Such withdrawals may be made in
accordance with the frequency constraints selected through Subsection 1.19(c) of
the Adoption Agreement. 10.03. Withdrawal of Rollover Contributions. A
Participant may elect to withdraw up to 100 percent of the amount then credited
to his Rollover Contributions Account. Such withdrawals may be made at any time.
10.04. Age 59 1/2 Withdrawals. If so provided by the Employer in Subsection
1.19(b) of the Adoption Agreement or the In-Service Withdrawals Addendum to the
Adoption Agreement, a Participant who continues in employment as an Employee
Volume Submitter Defined Contribution Plan Basic Plan Document 17 © 2019 FMR LLC
All rights reserved. 36



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume043.jpg]
and who has attained the age of 59 1/2 is permitted to withdraw upon request all
or any portion of his Accounts specified by the Employer in Subsection 1.19(b)
of the Adoption Agreement or the In-Service Withdrawals Addendum to the Adoption
Agreement, as applicable and as may be limited therein. 10.05. Hardship
Withdrawals. If so provided by the Employer in Subsection 1.19(a) of the
Adoption Agreement, a Participant who continues in employment as an Employee may
apply for a hardship withdrawal. Unless provided otherwise in the Service
Agreement, the Participant may apply by certifying to the Administrator all of
the required criteria specified in this Section. Such certification shall
represent that the Participant has documentation substantiating the hardship.
Such a hardship withdrawal may include all or any portion of the Accounts
specified by the Employer in Subsection 1.19(a)(1) of the Adoption Agreement and
Section (c) of the In-Service Withdrawals Addendum to the Adoption Agreement, if
applicable, excluding any earnings on the Deferral Contributions Account accrued
after the later of December 31, 1988 or the last day of the last Plan Year
ending before July 1, 1989. The minimum amount, if any, that a Participant may
withdraw because of hardship is the dollar amount specified by the Employer in
Subsection 1.19(a) of the Adoption Agreement. For purposes of this Section
10.05, a withdrawal is made on account of hardship if made on account of an
immediate and heavy financial need of the Participant where such Participant
lacks other available resources. The Administrator shall direct the Trustee with
respect to hardship withdrawals and those withdrawals shall be based on the
following special rules: (a) The following are the only financial needs
considered immediate and heavy: (1) expenses incurred or necessary for medical
care (that would be deductible under Code Section 213(d), determined without
regard to whether the expenses exceed any applicable income limit) of the
Participant, the Participant's Spouse, children, or dependents, or a primary
beneficiary of the Participant; (2) costs directly related to the purchase
(excluding mortgage payments) of a principal residence for the Participant; (3)
payment of tuition, related educational fees, and room and board for the next 12
months of post- secondary education for the Participant, the Participant's
Spouse, children or dependents (as defined in Code Section 152, without regard
to subsections (b)(1), (b)(2), and (d)(1)(B) thereof) , or a primary beneficiary
of the Participant; (4) payments necessary to prevent the eviction of the
Participant from, or a foreclosure on the mortgage on, the Participant's
principal residence; (5) payments for funeral or burial expenses for the
Participant's deceased parent, Spouse, child, or dependent (as defined in Code
Section 152, without regard to subsection (d)(1)(B) thereof) , or a primary
beneficiary of the Participant; (6) expenses for the repair of damage to the
Participant's principal residence that would qualify for a casualty loss
deduction under Code Section 165 (determined without regard to whether the loss
exceeds any applicable income limit); or (7) any other financial need determined
to be immediate and heavy under rules and regulations issued by the Secretary of
the Treasury or his delegate; provided, however, that any such financial need
shall constitute an immediate and heavy need under this paragraph (7) no sooner
than administratively practicable following the date such rule or regulation is
issued. For purposes of this Section, the term “primary beneficiary” means a
Beneficiary under the Plan who has an unconditional right to all or a portion of
the Participant’s Account upon the death of the Participant. (b) A distribution
shall be considered as necessary to satisfy an immediate and heavy financial
need of the Participant only if: (1) The Participant has obtained all
distributions, other than the hardship withdrawal, and all nontaxable (at the
time of the loan) loans currently available under all plans maintained by the
Employer or any Related Employer; (2) The Participant suspends Deferral
Contributions and Employee Contributions to the Plan for the 6- month period
following receipt of his hardship withdrawal. The suspension must also apply to
all elective Volume Submitter Defined Contribution Plan Basic Plan Document 17 ©
2019 FMR LLC All rights reserved. 37



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume044.jpg]
contributions and employee contributions to all other qualified plans and
non-qualified plans maintained by the Employer or any Related Employer, other
than any mandatory employee contribution portion of a defined benefit plan,
including stock option, stock purchase, and other similar plans, but not
including health and welfare benefit plans (other than the cash or deferred
arrangement portion of a cafeteria plan); and (3) The withdrawal amount is not
in excess of the amount of an immediate and heavy financial need (including
amounts necessary to pay any Federal, state or local income taxes or penalties
reasonably anticipated to result from the distribution). 10.06. Additional
In-Service Withdrawal Rules. To the extent required under Code Section
411(d)(6), in-service withdrawals that were available under a prior plan shall
be available under the Plan and indicated using Subsection 1.19(g) of the
Adoption Agreement. The Employer may also elect additional in-service withdrawal
options using Section 1.19(g) of the Adoption Agreement. 10.07. Restrictions on
In-Service Withdrawals. The following restrictions apply to any in-service
withdrawal made from a Participant's Account under this Article: (a) Except with
regard to a rollover made pursuant to Subsection 1.09(b), if the provisions of
Section 14.04 apply to a Participant's Account, the Participant must obtain the
consent of his Spouse, if any, to obtain an in-service withdrawal. (b)
In-service withdrawals under this Article shall be made in a lump sum payment,
except that if the provisions of Section 14.04 apply to a Participant's Account,
the Participant shall receive the in-service withdrawal in the form of a
"qualified joint and survivor annuity", as defined in Subsection 14.01(a),
unless the consent rules in Section 14.05 are satisfied, or the Participant may
elect to receive the in-service withdrawal in the form of a "qualified optional
survivor annuity", as defined in Subsection 14.01(b). (c) Notwithstanding any
other provision of the Plan to the contrary other than the provisions of Section
11.02 or 12.04, a Participant shall not be permitted to make an in-service
withdrawal from his Account of amounts attributable to contributions made to a
money purchase pension plan, except employee and/or rollover contributions that
were held in a separate account(s) under such plan. 10.08 Qualified Disaster
Distributions. To the extent that the Employer has so provided by selecting
Section 1.19(d) of the Adoption Agreement and completing Section (d) of the
In-Service Withdrawals Addendum to the Adoption Agreement, Qualified Individuals
(as defined in subsection (b) below) may designate all or a portion of a
qualifying distribution as a Qualified Disaster Distribution (as defined in
subsection (a) below). (a) A “Qualified Disaster Distribution” means any
distribution made on or after the QDD Effective Date (as defined in subsection
(c) below) and before the QDD Distribution Date (as defined in subsection (d)
below) to a Qualified Individual, to the extent that such distribution, when
aggregated with all other Qualified Disaster Distributions to the Qualified
Individual made under the Plan (and under any other plan maintained by the
Employer or a Related Employer), does not exceed $100,000. A Qualified Disaster
Distribution must be made in accordance with and pursuant to the distribution
provisions of the Plan, except that: (1) A Qualified Disaster Distribution of
amounts attributable to Nonelective Employer Contributions, Deferral
Contributions and Qualified Nonelective Employer contributions shall be deemed
to be made after the occurrence of any distributable events otherwise applicable
under Code section 401(k)(2)(B)(i), such as termination of employment (and shall
be deemed permissible under Section 12.01), and (2) The requirements of Code
sections 401(a)(31), 402(f) and 3405 and Section 13.04 shall not apply. (b) A
“Qualified Individual” means any individual described in Section (d) of the
In-Service Withdrawal Addendum to the Adoption Agreement whose principal place
of abode is within a federally declared disaster area on the date so indicated
pursuant to Code Section 1400M or other federal law which treats such a person
as if Code Section 1400M applied. (c) The “QDD Effective Date” means the date
described in Section (d) of the In-Service Withdrawal Addendum to the Adoption
Agreement upon which Code Section 1400M would be made applicable to the
Qualified Individual in accordance with (b) above. Volume Submitter Defined
Contribution Plan Basic Plan Document 17 © 2019 FMR LLC All rights reserved. 38



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume045.jpg]
(d) The “QDD Distribution Date” means the date described in Section (d) of the
In-Service Withdrawal Addendum to the Adoption Agreement upon which the
Qualified Individual is no longer able to take the distribution pursuant to Code
Section 1400M in accordance with (b) above due to his or her principal place of
abode at the time. (e) If the Employer elected to provide for Rollover
Contributions in Subsection 1.09(a) of the Adoption Agreement, an Eligible
Employee who received a Qualified Disaster Distribution, as defined herein, may
repay to the Plan the Qualified Disaster Distribution, provided the Qualified
Disaster Distribution is eligible for tax-free rollover treatment. Any such
re-contribution will be treated as having been made in a direct rollover to the
Plan, provided it is made during the three-year period beginning on the day
after the date on which the Qualified Disaster Distribution was received and
does not exceed the amount of such distribution. 10.09. Qualified Reservist
Distributions. If so elected by the Employer in Section 1.19(e) of the Adoption
Agreement, and notwithstanding anything herein to the contrary, a Participant
ordered or called to active duty for a period in excess of 179 days or for an
indefinite period by reason of being a member of a reserve component (as defined
in section 101 of title 37, United States Code), shall be eligible to elect to
receive a Qualified Reservist Distribution. A “Qualified Reservist Distribution”
means a distribution from the Participant’s Account of amounts attributable to
Deferral Contributions, provided such distribution is made during the period
beginning on the date of the order or call to active duty and ending at the
close of the active duty period. 10.10. Age 62 Distribution of Money Purchase
Benefits. If so elected by the Employer in Section 1.19(f) of the Adoption
Agreement, a Participant who has attained at least age 62 shall be eligible to
elect to receive a distribution of vested benefit amounts accrued as a result of
the Participant’s participation in a money purchase pension plan (due to a
merger into this Plan of money purchase pension plan assets), if any. Article
11. Right to Benefits. 11.01. Normal or Early Retirement. Each Participant who
continues in employment as an Employee until his Normal Retirement Age or, if so
provided by the Employer in Subsection 1.14(b) of the Adoption Agreement, Early
Retirement Age, shall have a vested interest in his Account of 100 percent
regardless of any vesting schedule elected in Section 1.16 of the Adoption
Agreement. If a Participant retires upon the attainment of Normal or Early
Retirement Age, such retirement is referred to as a normal retirement. 11.02.
Late Retirement. If a Participant continues in employment as an Employee after
his Normal Retirement Age, he shall continue to have a 100 percent vested
interest in his Account and shall continue to participate in the Plan until the
date he establishes with the Employer for his late retirement. Until he retires,
he has a continuing right to elect to receive distribution of all or any portion
of his Account in accordance with the provisions of Articles 12 and 13;
provided, however, that a Participant may not receive any portion of his
Deferral Contributions, Qualified Nonelective Employer Contributions, Qualified
Matching Employer Contributions, 401(k) Safe Harbor Matching Employer
Contributions, or 401(k) Safe Harbor Nonelective Employer Contributions Accounts
prior to his attainment of age 59 1/2. 11.03. Disability Retirement. If so
provided by the Employer in Subsection 1.14(c) of the Adoption Agreement, a
Participant who becomes disabled while employed as an Employee shall have a 100
percent vested interest in his Account regardless of any vesting schedule
elected in Section 1.16 of the Adoption Agreement. An Employee is considered
disabled if he satisfies any of the requirements for disability retirement
selected by the Employer in Section 1.15 of the Adoption Agreement and
terminates his employment with the Employer. Such termination of employment is
referred to as a disability retirement. 11.04. Death. A Participant who dies
while employed as an Employee, or while performing qualified military service as
defined in Code Section 414(u)(5), shall have a 100 percent vested interest in
his Account and his designated Beneficiary shall be entitled to receive the
balance of his Account, plus any amounts thereafter credited to his Account. If
a Participant whose employment as an Employee has terminated dies, his
designated Beneficiary shall be entitled to receive the Participant's vested
interest in his Account. A copy of the death notice or other sufficient
documentation must be provided to the Administrator using procedures established
by the Administrator. If upon the death of the Participant there is, in the
opinion of the Administrator, no designated Beneficiary for part or all of the
Participant's Account, such amount shall be paid to his surviving Spouse or, if
none, to his estate (such Spouse or estate shall be deemed to be the Beneficiary
for purposes of the Plan). If a Beneficiary dies after benefits to such
Beneficiary have commenced, but before they have been completed, and, in the
opinion of the Volume Submitter Defined Contribution Plan Basic Plan Document 17
© 2019 FMR LLC All rights reserved. 39



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume046.jpg]
Administrator, no person has been designated to receive such remaining benefits,
then such benefits shall be paid in a lump sum to the deceased Beneficiary's
estate. Subject to the requirements of Section 14.04, a Participant may
designate a Beneficiary, or change any prior designation of Beneficiary by
giving notice to the Administrator using procedures established by the
Administrator. If more than one person is designated as the Beneficiary, their
respective interests shall be as indicated on the designation form. In the case
of a married Participant, the Participant's Spouse shall be deemed to be the
designated Beneficiary unless the Participant's Spouse has consented to another
designation in the manner described in Section 14.06. Notwithstanding the
foregoing, if a Participant’s Account is subject to the requirements of Section
14.04 and the Employer has specified in Subsection 1.20(d)(2)(B)(ii) of the
Adoption Agreement that less than 100 percent of the Participant’s Account that
is subject to Section 14.04 shall be used to purchase the “qualified
preretirement survivor annuity”, as defined in Section 14.01, the Participant
may designate a Beneficiary other than his Spouse for the portion of his Account
that would not be used to purchase the “qualified preretirement survivor
annuity,” regardless of whether the Spouse consents to such designation. 11.05.
Other Termination of Employment. If a Participant terminates his employment with
the Employer and all Related Employers, if any, for any reason other than death
or normal, late, or disability retirement, he shall be entitled to a termination
benefit equal to the sum of (a) his vested interest in the balance of his
Matching Employer and/or Nonelective Employer Contributions Account(s), such
vested interest to be determined in accordance with Section 5.11 and the vesting
schedule(s) selected by the Employer in Section 1.16 of the Adoption Agreement
and/or the Vesting Addendum to the Adoption Agreement, and (b) the balance of
his Deferral, Employee, Qualified Nonelective Employer, Qualified Matching
Employer, and Rollover Contributions sub-accounts. 11.06. Application for
Distribution. Except as provided in Subsection 1.21(a) of the Adoption
Agreement, a Participant (or his Beneficiary, if the Participant has died) who
is entitled to a distribution hereunder must request such distribution, using
procedures established by the Administrator, unless the Employer has elected in
Subsection 1.20(e)(1) of the Adoption Agreement to cash out de minimus Accounts
and the Participant's vested interest in his Account does not exceed the amount
subject to automatic distribution pursuant to Section 13.02. 11.07. Application
of Vesting Schedule Following Partial Distribution. If a distribution from a
Participant's Matching Employer and/or Nonelective Employer Contributions
Account has been made to him at a time when his vested interest in such Account
balance is less than 100 percent, the vesting schedule(s) in Section 1.16 of the
Adoption Agreement shall thereafter apply only to the balance of his Account
attributable to Matching Employer and/or Nonelective Employer Contributions
allocated after such distribution. The balance of the Account from which such
distribution was made shall be transferred to a separate account immediately
following such distribution. At any relevant time prior to a forfeiture of any
portion thereof under Section 11.08, a Participant's vested interest in such
separate account shall be equal to P(AB+(RxD))-(RxD), where P is the
Participant's vested interest expressed as a percentage at the relevant time
determined under Section 11.05; AB is the account balance of the separate
account at the relevant time; D is the amount of the distribution; and R is the
ratio of the account balance at the relevant time to the account balance after
distribution. Following a forfeiture of any portion of such separate account
under Section 11.08 below, the Participant's vested interest in any balance in
such separate account shall remain 100 percent. 11.08. Forfeitures. If a
Participant terminates his employment with the Employer and all Related
Employers before his vested interest in his Matching Employer and/or Nonelective
Employer Contributions Accounts is 100 percent, the non- vested portion of his
Account (including any amounts credited after his termination of employment)
shall be forfeited by him as follows: (a) If the Inactive Participant elects to
receive distribution of his entire vested interest in his Account, the non-
vested portion of his Account shall be forfeited upon the complete distribution
of such vested interest, subject to the possibility of reinstatement as provided
in Section 11.10. For purposes of this Subsection, if the value of an Employee's
vested interest in his Account balance is zero, the Employee shall be deemed to
have received a distribution of his vested interest immediately following
termination of employment. (b) If the Inactive Participant elects not to receive
distribution of his vested interest in his Account following his termination of
employment, the non-vested portion of his Account shall be forfeited after the
Participant has incurred five consecutive Breaks in Vesting Service. No
forfeitures shall occur solely as a result of a Participant's withdrawal of
Employee Contributions. Volume Submitter Defined Contribution Plan Basic Plan
Document 17 © 2019 FMR LLC All rights reserved. 40



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume047.jpg]
11.09. Application of Forfeitures. Any forfeitures occurring during a Plan Year
shall be applied to reduce the contributions of the Employer. Notwithstanding
any other provision of the Plan to the contrary, forfeitures shall first be used
to pay administrative expenses under the Plan, if so directed by the Employer.
To the extent that forfeitures are not used to reduce administrative expenses
under the Plan, as directed by the Employer, forfeitures will be applied in
accordance with this Section 11.09. Pending application, forfeitures shall be
held in the Permissible Investment selected for such purpose pursuant to the
Service Agreement. Except as permitted pursuant to EPCRS and notwithstanding any
other provision of the Plan to the contrary, in no event may forfeitures be used
to reduce the Employer's obligation to remit to the Trust (or other appropriate
Plan funding vehicle) loan repayments made pursuant to Article 9, Deferral
Contributions, Employee Contributions, Qualified Nonelective Employer
Contributions, Qualified Matching Employer Contributions, 401(k) Safe Harbor
Matching Employer Contributions or 401(k) Safe Harbor Nonelective Employer
Contributions. 11.10. Reinstatement of Forfeitures. If a Participant forfeits
any portion of his Account under Subsection 11.08(a) because of distribution of
his complete vested interest in his Account, but again becomes an Eligible
Employee, then the amount so forfeited, without any adjustment for the earnings,
expenses, losses, or gains of the assets credited to his Account since the date
forfeited, shall be recredited to his Account (or to a separate account as
described in Section 11.07, if applicable) if he repays the entire amount of his
distribution not attributable to Employee Contributions before the earlier of:
(a) his incurring five-consecutive Breaks in Vesting Service following the date
complete distribution of his vested interest was made to him; or (b) five years
after his Reemployment Date. If an Employee is deemed to have received
distribution of his complete vested interest as provided in Section 11.08, the
Employee shall be deemed to have repaid such distribution on his Reemployment
Date. Upon such an actual or deemed repayment, the provisions of the Plan
(including Section 11.07) shall thereafter apply as if no forfeiture had
occurred. The amount to be recredited pursuant to this paragraph shall be
derived first from the forfeitures, if any, which as of the date of recrediting
have yet to be applied as provided in Section 11.09 and, to the extent such
forfeitures are insufficient, from a special contribution to be made by the
Employer. 11.11. Adjustment for Investment Experience. If any distribution under
this Article 11 is not made in a single payment, the amount retained by the
Trustee after the distribution shall be subject to adjustment until distributed
to reflect the income and gain or loss on the investments in which such amount
is invested and any expenses properly charged under the Plan and Trust to such
amounts. Article 12. Distributions. 12.01. Restrictions on Distributions. (a)
Severance from Employment Rule. A Participant, or his Beneficiary, may not
receive a distribution from the Participant's Deferral Contributions, Qualified
Nonelective Employer Contributions, Qualified Matching Employer Contributions,
401(k) Safe Harbor Matching Employer Contributions or 401(k) Safe Harbor
Nonelective Employer Contributions Accounts earlier than upon the Participant's
severance from employment with the Employer and all Related Employers, death, or
disability, except as otherwise provided in Article 10, Section 11.02 or Section
12.04. If the Employer elected Subsection 1.21(c) of the Adoption Agreement,
distribution from the Participant's Deferral Contributions, Qualified
Nonelective Employer Contributions, Qualified Matching Employer Contributions,
401(k) Safe Harbor Matching Employer Contributions or 401(k) Safe Harbor
Nonelective Employer Contributions Accounts may be further postponed in
accordance with the provisions of Subsection 12.01(b) below. (b) Same Desk Rule.
If the Employer elected in Subsection 1.21(b) of the Adoption Agreement to
preserve the separation from service rules in effect for Plan Years beginning
before January 1, 2002, a Participant, or his Beneficiary, may not receive a
distribution from the Participant's Deferral Contributions, Qualified
Nonelective Employer Contributions, Qualified Matching Employer Contributions,
401(k) Safe Harbor Matching Employer Contributions or 401(k) Safe Harbor
Nonelective Employer Contributions Accounts earlier than upon the Participant's
separation from service with the Employer and all Related Employers, death, or
disability, except as Volume Submitter Defined Contribution Plan Basic Plan
Document 17 © 2019 FMR LLC All rights reserved. 41



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume048.jpg]
otherwise provided in Article 10, Section 11.02 or Section 12.04.
Notwithstanding the foregoing, amounts may also be distributed from such
Accounts, in the form of a lump sum only, upon: (1) The disposition by a
corporation to an unrelated corporation of substantially all of the assets
(within the meaning of Code Section 409(d)(2)) used in a trade or business of
such corporation if such corporation continues to maintain the Plan with respect
to the Participant after the disposition, but only with respect to former
Employees who continue employment with the corporation acquiring such assets.
(2) The disposition by a corporation to an unrelated entity of such
corporation's interest in a subsidiary (within the meaning of Code Section
409(d)(3)) if such corporation continues to maintain the Plan with respect to
the Participant, but only with respect to former Employees who continue
employment with such subsidiary. In addition to the distribution events
described in paragraph (a) or (b) above, as applicable, such amounts may also be
distributed upon the termination of the Plan provided that the Employer does not
maintain another defined contribution plan (other than an employee stock
ownership plan as defined in Code Section 4975(e)(7) or 409(a), a simplified
employee pension plan as defined in Code Section 408(k), a SIMPLE IRA plan as
defined in Code Section 408(p), a plan or contract described in Code Section
403(b) or a plan described in Code Section 457(b) or (f)) at any time during the
period beginning on the date of plan termination and ending 12 months after all
assets have been distributed from the Plan. Subject to Section 14.04, such a
distribution must be made in a lump sum. 12.02. Timing of Distribution Following
Retirement or Termination of Employment. The balance of a Participant's vested
interest in his Account shall be distributable upon his termination of
employment with the Employer and all Related Employers, if any, because of
death, normal, early, or disability retirement (as permitted under the Plan), or
other termination of employment. Notwithstanding the foregoing, a Participant
may elect to postpone distribution of his Account until the date in Subsection
1.21(a) of the Adoption Agreement, unless the Employer has elected in Subsection
1.20(e)(1) of the Adoption Agreement to cash out de minimus Accounts and the
Participant's vested interest in his Account does not exceed the amount subject
to automatic distribution pursuant to Section 13.02. A Participant who elects to
postpone distribution has a continuing election to receive such distribution
prior to the date as of which distribution is required, unless such Participant
is reemployed as an Employee. Consistent with the provisions of Section 11.06,
if a Participant (or his Beneficiary, if the Participant has died) whose Account
is not subject to cash out in accordance with Section 13.02 does not request a
distribution when his Account becomes distributable hereunder, he shall be
deemed to have elected to postpone distribution of his Account until the earlier
of the date he requests distribution or the date in Subsection 1.21(a) of the
Adoption Agreement. 12.03. Participant Consent to Distribution. As required
under Code Section 411(a)(11)(A) and consistent with Section 11.06, no
distribution shall be made to the Participant before he reaches his Normal
Retirement Age (or age 62, if later) without the Participant's consent, unless
the Employer has elected in Subsection 1.20(e)(1) of the Adoption Agreement to
cash out de minimus Accounts and the Participant's vested interest in his
Account does not exceed the amount subject to automatic distribution pursuant to
Section 13.02. Such consent shall be made within the 180-day period ending on
the Participant's Annuity Starting Date. Once a Participant reaches his Normal
Retirement Age (or age 62, if later), distribution shall be made upon the
Participant's request, as provided in Section 12.02. If a Participant's vested
interest in his Account exceeds the maximum cash out limit permitted under Code
Section 411(a)(11)(A) ($5,000 as of January 1, 2013), the consent of the
Participant's Spouse must also be obtained if the Participant's Account is
subject to the provisions of Section 14.04 and distribution is made before the
Participant reaches his Normal Retirement Age (or age 62, if later), unless the
distribution shall be made in the form of a "qualified joint and survivor
annuity" or "qualified preretirement survivor annuity" as those terms are
defined in Section 14.01. A Spouse's consent to early distribution, if required,
must satisfy the requirements of Section 14.06. Notwithstanding any other
provision of the Plan to the contrary, neither the consent of the Participant
nor the Participant's Spouse shall be required to the extent that a distribution
is required to satisfy Code Section 401(a)(9) or Code Section 415. In addition,
upon termination of the Plan if it does not offer an annuity option (purchased
from a commercial provider) and if the Employer or any Related Employer does not
maintain another defined contribution plan (other than an employee stock
ownership plan as defined in Code Section 4975(e)(7)) the Participant's Account
shall, without the Participant's consent, be distributed to the Participant.
However, if any Related Employer maintains another defined contribution plan
(other than an employee stock ownership plan as defined in Code Section
4975(e)(7)) then the Participant's Volume Submitter Defined Contribution Plan
Basic Plan Document 17 © 2019 FMR LLC All rights reserved. 42



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume049.jpg]
Account shall be transferred, without the Participant's consent, to the other
plan if the Participant does not consent to an immediate distribution. 12.04.
Required Commencement of Distribution to Participants. In no event shall
distribution to a Participant commence later than the date in Section 1.21(a) of
the Adoption Agreement, which date shall not be later than the earlier of the
dates described in (a) and (b) below: (a) unless the Participant (and his
Spouse, if appropriate) elects otherwise, the 60th day after the close of the
Plan Year in which occurs the latest of (i) the date on which the Participant
attains Normal Retirement Age, or age 65, if earlier, (ii) the date on which the
Participant's employment with the Employer and all Related Employers ceases, or
(iii) the 10th anniversary of the year in which the Participant commenced
participation in the Plan; and (b) the Participant's Required Beginning Date.
Notwithstanding the provisions of Subsection 12.04(a) above, the failure of a
Participant (and the Participant's Spouse, if applicable) to consent to a
distribution shall be deemed to be an election to defer commencement of payment
as provided in Section 12.02 above. 12.05. Required Commencement of Distribution
to Beneficiaries. Subject to the requirements of Subsection 12.05(a) below, if a
Participant dies before his Annuity Starting Date, the Participant’s Beneficiary
shall receive distribution of the Participant’s vested interest in his Account
in the form provided under Article 13 or 14, as applicable, beginning as soon as
reasonably practicable following the date the Beneficiary’s application for
distribution is filed with the Administrator. If distribution is to be made to a
Participant’s Spouse, it shall be made available within a reasonable period of
time after the Participant’s death that is no less favorable than the period of
time applicable to other distributions. (a) Death of Participant Before
Distributions Begin. If the Participant dies before distributions begin, the
Participant’s entire vested interest will be distributed, or begin to be
distributed, no later than as follows: (1) If the Participant’s surviving Spouse
is the Participant’s sole “designated beneficiary,” then, except as otherwise
elected under Subsection 12.05(b), minimum distributions, as described in
Section 13.03, will begin to the surviving Spouse by December 31 of the calendar
year immediately following the calendar year in which the Participant died, or
by December 31 of the calendar year in which the Participant would have attained
age 70 ½, if later. (2) If the Participant’s surviving Spouse is not the
Participant’s sole “designated beneficiary,” then, except as otherwise elected
under Subsection 12.05(b), minimum distributions, as described in Section 13.03,
will begin to the “designated beneficiary” by December 31 of the calendar year
immediately following the calendar year in which the Participant died. (3) If
there is no “designated beneficiary” as of September 30 of the year following
the year of the Participant’s death, the Participant’s entire vested interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death. (4) If the Participant’s surviving
Spouse is the Participant’s sole “designated beneficiary” and the surviving
Spouse dies after the Participant but before distributions to the surviving
Spouse begin, this Subsection 12.05(a), other than Subsection 12.05(a)(1), will
apply as if the surviving Spouse were the Participant. For purposes of this
Subsection 12.05(a), unless Subsection 12.05(a)(4) applies, distributions are
considered to begin on the Participant’s Required Beginning Date. If Subsection
12.05(a)(4) applies, distributions are considered to begin on the date
distributions are required to begin to the surviving Spouse under Subsection
12.05(a)(1). If distributions under an annuity purchased from an insurance
company irrevocably commence to the Participant before the Participant’s
Required Beginning Date (or to the Participant’s surviving Spouse before the
date distributions are required to begin to the surviving Spouse under
Subsection 12.05(a)(1)), the date distributions are considered to begin is the
date distributions actually commence. (b) Election of 5-Year Rule. Participants
or Beneficiaries may elect on an individual basis whether the 5-year rule
described in Subsection 12.05(a)(3) or the minimum distribution rule described
in Section 13.03 applies to distributions after the death of a Participant who
has a “designated beneficiary.” The election must be made no later than the
earlier of September 30 of the calendar year in which distribution would be
required to begin under Volume Submitter Defined Contribution Plan Basic Plan
Document 17 © 2019 FMR LLC All rights reserved. 43



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume050.jpg]
Subsection 12.05(a), or by September 30 of the calendar year which contains the
fifth anniversary of the Participant’s (or, if applicable, the surviving
Spouse’s) death. If neither the Participant nor the Beneficiary makes an
election under this Subsection 12.05(b), distributions will be made in
accordance with Subsection 12.05(a) and Section 13.03. Subject to the
requirements of Subsection 12.05(a) above, if a Participant dies on or after his
Annuity Starting Date, but before his entire vested interest in his Account is
distributed, his Beneficiary shall receive distribution of the remainder of the
Participant’s vested interest in his Account beginning as soon as reasonably
practicable following the Participant’s date of death in a form that provides
for distribution at least as rapidly as under the form in which the Participant
was receiving distribution. For purposes of this Section 12.05, “designated
beneficiary” is as defined in Subsection 13.03(c)(1). 12.06. Whereabouts of
Participants and Beneficiaries. The Administrator shall at all times be
responsible for determining the whereabouts of each Participant or Beneficiary
who may be entitled to benefits under the Plan and shall direct the Trustee as
to the maintenance of a current address of each such Participant or Beneficiary.
The Trustee shall be under no duty to make any distributions other than those
for which it has received satisfactory direction from the Administrator.
Notwithstanding the foregoing, if the Trustee attempts to make a distribution in
accordance with the Administrator's instructions but is unable to make such
distribution because the whereabouts of the distributee is unknown, the Trustee
shall notify the Administrator of such situation and thereafter the Trustee
shall be under no duty to make any further distributions to such distributee,
except as otherwise provided in written instructions from the Administrator. If
the Administrator is unable after diligent attempts to locate a Participant or
Beneficiary who is entitled to a benefit under the Plan, the benefit otherwise
payable to such Participant or Beneficiary shall be forfeited and applied as
provided in Section 11.09. If a benefit is forfeited because the Administrator
determines that the Participant or Beneficiary cannot be found, such benefit
shall be reinstated by the Employer if a claim is filed by the Participant or
Beneficiary with the Administrator and the Administrator confirms the claim to
the Employer. Article 13. Form of Distribution. 13.01. Normal Form of
Distribution Under Profit Sharing Plan. Unless a Participant's Account is
subject to the requirements of Section 14.03 or 14.04, distributions to a
Participant or to the Beneficiary of the Participant shall be made in a lump sum
or, if elected by the Participant (or the Participant's Beneficiary, if
applicable) and provided by the Employer in Section 1.20 of the Adoption
Agreement, under a systematic withdrawal plan (installments). Subject to the
requirements of Article 14, if applicable, a Participant or Beneficiary may
elect other forms of distribution which appear on the Forms of Payment Addendum
to the Adoption Agreement. A Participant (or the Participant's Beneficiary, if
applicable) who is receiving distribution under a systematic withdrawal plan may
elect to accelerate installment payments, or any portion thereof, or to receive
a lump sum distribution of the remainder of his Account balance. Notwithstanding
anything herein to the contrary, if distribution to a Participant commences on
the Participant's Required Beginning Date as determined under Subsection
2.01(ss), the Participant may elect to receive distributions under a systematic
withdrawal plan that provides the minimum distributions required under Code
Section 401(a)(9), as described in Section 13.03. A Participant whose
distribution includes an outstanding loan balance may roll over that outstanding
loan in-kind to a plan which agrees to accept such an outstanding loan in
accordance with the provisions of Section 9.11. 13.02. Cash Out Of Small
Accounts. Notwithstanding any other provision of the Plan to the contrary, if
the Employer elected to cash out small Accounts as provided in and pursuant to
Subsection 1.20(e)(1) of the Adoption Agreement, the Participant's vested
interest in his Account shall be distributed following the Participant's
termination of employment because of retirement, disability, or other
termination of employment. For purposes of determining whether an amount being
distributed pursuant to this Section 13.02 will be subject to a direct rollover
by the Administrator, a Participant's “designated Roth contributions”, as
defined in Subsection 6.01(e), will be considered separately from the amount
within the Participant's non-Roth Account. Volume Submitter Defined Contribution
Plan Basic Plan Document 17 © 2019 FMR LLC All rights reserved. 44



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume051.jpg]
If the Employer elected to cash out small Accounts as provided in Subsection
1.20(e)(1) of the Adoption Agreement and if distribution is to be made to a
Participant's Beneficiary following the death of the Participant and the
Beneficiary's vested interest in the Participant's Account does not exceed the
maximum cash out limit permitted under Code Section 411(a)(11)(A), distribution
shall be made to the Beneficiary in a lump sum following the Participant's
death. 13.03. Minimum Distributions. Unless a Participant’s vested interest in
his Account is distributed in the form of an annuity purchased from an insurance
company or in a single sum on or before the Participant’s Required Beginning
Date, as of the first “distribution calendar year” distributions will be made in
accordance with this Section. If a Participant's Account is subject to the
provisions of Section 14.04, in lieu of the minimum distribution required
hereunder, the Administrator may distribute the Participant’s full vested
interest in his Account in the form of an annuity purchased from an insurance
company. Any annuity purchased on behalf of a Participant will provide for
distributions thereunder to be made in accordance with the requirements of Code
Section 401(a)(9) and the Treasury Regulations issued thereunder and the minimum
distribution incidental benefit requirement of Code Section 401(a)(9)(G).
Notwithstanding the foregoing or any other provisions of this Section,
distributions may be made under a designation made before January 1, 1984, in
accordance with Section 242(b)(2) of the Tax Equity and Fiscal Responsibility
Act (TEFRA) and the provisions of Subsection 13.03(d) below. (a) Required
Minimum Distributions During a Participant’s Lifetime. During a Participant’s
lifetime, the minimum amount that will be distributed for each “distribution
calendar year” is the lesser of: (1) the quotient obtained by dividing the
Participant’s “account balance” by the distribution period in the Uniform
Lifetime Table set forth in Q & A 2 of Section 1.401(a)(9)-9 of the Treasury
Regulations, using the Participant’s age as of the Participant’s birthday in the
“distribution calendar year”; or (2) if the Participant’s sole “designated
beneficiary” for the “distribution calendar year” is the Participant’s Spouse,
the quotient obtained by dividing the Participant’s “account balance” by the
number in the Joint and Last Survivor Table set forth in Q & A 3 of Section
1.401(a)(9)-9 of the Treasury Regulations, using the Participant’s and Spouse’s
attained ages as of the Participant’s and Spouse’s birthdays in the
“distribution calendar year.” Required minimum distributions will be determined
under this Subsection 13.03(a) beginning with the first “distribution calendar
year” and up to and including the “distribution calendar year” that includes the
Participant’s date of death. A Participant who has retired may elect at any time
to take any portion of his Account in excess of the amount required to be paid
pursuant to this Subsection 13.03(a). (b) Required Minimum Distributions After
Participant’s Death. (1) If a Participant dies on or after the date
distributions begin and there is a “designated beneficiary,” the minimum amount
that will be distributed for each “distribution calendar year” after the year of
the Participant’s death is the quotient obtained by dividing the Participant’s
“account balance” by the longer of the remaining “life expectancy” of the
Participant or the remaining “life expectancy” of the Participant’s “designated
beneficiary,” determined as follows: (A) The Participant’s remaining “life
expectancy” is calculated using the age of the Participant in the year of death,
reduced by one for each subsequent year. (B) If the Participant’s surviving
Spouse is the Participant’s sole “designated beneficiary,” the remaining life
expectancy of the surviving Spouse is calculated for each distribution calendar
year after the year of the Participant’s death using the surviving Spouse’s age
as of the Spouse’s birthday in that year. For “distribution calendar years”
after the year of the surviving Spouse’s death, the remaining “life expectancy”
of the surviving Spouse is calculated using the age of the surviving Spouse as
of the Spouse’s birthday in the calendar year of the Spouse’s death, reduced by
one for each subsequent calendar year. (C) If the Participant’s surviving Spouse
is not the Participant’s sole “designated beneficiary,” the “designated
beneficiary’s” remaining “life expectancy” is calculated using the age of the
“designated beneficiary” in the year following the year of the Participant’s
death, reduced by one for each subsequent year. Volume Submitter Defined
Contribution Plan Basic Plan Document 17 © 2019 FMR LLC All rights reserved. 45



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume052.jpg]
(2) If the Participant dies on or after the date distributions begin and there
is no “designated beneficiary” as of September 30 of the year after the year of
the Participant’s death, the minimum amount that will be distributed for each
“distribution calendar year” after the year of the Participant’s death is the
quotient obtained by dividing the Participant’s “account balance” by the
Participant’s remaining “life expectancy” calculated using the age of the
Participant in the year of death, reduced by one for each subsequent year. (3)
Unless the Participant or Beneficiary elects otherwise in accordance with
Subsection 12.05(b), if the Participant dies before the date distributions begin
and there is a “designated beneficiary,” the minimum amount that will be
distributed for each “distribution calendar year” after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
“account balance” by the remaining “life expectancy” of the Participant’s
“designated beneficiary,” determined as provided in Subsection 13.03(b)(1). (4)
If the Participant dies before the date distributions begin and there is no
“designated beneficiary” as of September 30 of the year following the year of
the Participant’s death, distribution of the Participant’s full vested interest
in his Account will be completed by December 31 of the calendar year containing
the fifth anniversary of the Participant’s death. (5) If the Participant dies
before the date distributions begin, the Participant’s surviving Spouse is the
Participant’s sole “designated beneficiary,” and the surviving Spouse dies
before distributions are required to begin to the surviving Spouse under
Subsection 12.05(a)(1), Subsections 13.03(b)(3) and (4) will apply as if the
surviving Spouse were the Participant. For purposes of this Subsection 13.03(b),
unless Subsection 13.03(b)(5) applies, distributions are considered to begin on
the Participant’s Required Beginning Date. If Subsection 13.03(b)(5) applies,
distributions are considered to begin on the date distributions are required to
begin to the surviving Spouse under Subsection 12.05(a)(1). If distributions
under an annuity purchased from an insurance company irrevocably commence to the
Participant before the Participant’s Required Beginning Date (or to the
Participant’s surviving Spouse before the date distributions are required to
begin to the surviving Spouse under Subsection 12.05(a)(1)), the date
distributions are considered to begin is the date distributions actually
commence. (c) Definitions. For purposes of this Section 13.03, the following
special definitions shall apply: (1) “Designated beneficiary” means the
individual who is the Participant’s Beneficiary as defined under Section 2.01(g)
and is the designated beneficiary under Code Section 401(a)(9) and Section
1.401(a)(9)-4 of the Treasury Regulations. (2) “Distribution calendar year”
means a calendar year for which a minimum distribution is required. For
distributions beginning before the Participant’s death, the first “distribution
calendar year” is the calendar year immediately preceding the calendar year
which contains the Participant’s Required Beginning Date. For distributions
beginning after the Participant’s death, the first “distribution calendar year”
is the calendar year in which distributions are required to begin under
Subsection 12.05(a). The required minimum distribution for the Participant’s
first “distribution calendar year” will be made on or before the Participant’s
Required Beginning Date. The required minimum distribution for other
“distribution calendar years,” including the required minimum distribution for
the “distribution calendar year” in which the Participant’s Required Beginning
Date occurs, will be made on or before December 31 of that “distribution
calendar year.” (3) “Life expectancy” means life expectancy as computed by use
of the Single Life Table in Q & A - 1 of Section 1.401(a)(9)-9 of the Treasury
Regulations. (4) A Participant’s “account balance” means the balance of the
Participant's vested interest in his Account as of the last valuation date in
the calendar year immediately preceding the “distribution calendar year”
(valuation calendar year) increased by the amount of any contributions made and
allocated or forfeitures allocated to the Account as of dates in the valuation
calendar year after the valuation date and decreased by distributions made in
the valuation calendar year after the valuation date. The “account balance” for
the valuation calendar year includes any amounts rolled over or transferred to
the Plan either Volume Submitter Defined Contribution Plan Basic Plan Document
17 © 2019 FMR LLC All rights reserved. 46



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume053.jpg]
in the valuation calendar year or in the “distribution calendar year” if
distributed or transferred in the valuation calendar year. (d) Section 242(b)(2)
Elections. Notwithstanding any other provisions of this Section and subject to
the requirements of Article 14, if applicable, distribution on behalf of a
Participant, including a five-percent owner, may be made pursuant to an election
under Section 242(b)(2) of the Tax Equity and Fiscal Responsibility Act of 1982
and in accordance with all of the following requirements: (1) The distribution
is one which would not have disqualified the Trust under Code Section 401(a)(9),
if applicable, or any other provisions of Code Section 401(a), as in effect
prior to the effective date of Section 242(a) of the Tax Equity and Fiscal
Responsibility Act of 1982. (2) The distribution is in accordance with a method
of distribution elected by the Participant whose vested interest in his Account
is being distributed or, if the Participant is deceased, by a Beneficiary of
such Participant. (3) Such election was in writing, was signed by the
Participant or the Beneficiary, and was made before January 1, 1984. (4) The
Participant had accrued a benefit under the Plan as of December 31, 1983. (5)
The method of distribution elected by the Participant or the Beneficiary
specifies the form of the distribution, the time at which distribution will
commence, the period over which distribution will be made, and in the case of
any distribution upon the Participant's death, the Beneficiaries of the
Participant listed in order of priority. A distribution upon death shall not be
made under this Subsection 13.03(d) unless the information in the election
contains the required information described above with respect to the
distributions to be made upon the death of the Participant. For any distribution
which commences before January 1, 1984, but continues after December 31, 1983,
the Participant or the Beneficiary to whom such distribution is being made will
be presumed to have designated the method of distribution under which the
distribution is being made, if this method of distribution was specified in
writing and the distribution satisfies the requirements in Subsections
13.03(d)(1) and (5). If an election is revoked, any subsequent distribution will
be in accordance with the other provisions of the Plan. Any changes in the
election will be considered to be a revocation of the election. However, the
mere substitution or addition of another Beneficiary (one not designated as a
Beneficiary in the election), under the election will not be considered to be a
revocation of the election, so long as such substitution or addition does not
alter the period over which distributions are to be made under the election
directly, or indirectly (for example, by altering the relevant measuring life).
The Administrator shall direct the Trustee regarding distributions necessary to
comply with the minimum distribution rules set forth in this Section 13.03.
13.04. Direct Rollovers. Notwithstanding any other provision of the Plan to the
contrary, a "distributee" may elect, at the time and in the manner prescribed by
the Administrator, to have any portion or all of an "eligible rollover
distribution" paid directly to an "eligible retirement plan" specified by the
"distributee" in a direct rollover; provided, however, that a "distributee" may
not elect a direct rollover with respect to a portion of an "eligible rollover
distribution" if such portion totals less than $500. In applying the $500
minimum on rollovers of a portion of a distribution, any "eligible rollover
distribution" from a Participant's “designated Roth contributions”, as defined
in Subsection 6.01(e), will be considered separately from any "eligible rollover
distribution" from the Participant's non-Roth Account. The portion of any
"eligible rollover distribution" consisting of Employee Contributions may only
be rolled over to an individual retirement account or annuity described in Code
Section 408(a) or (b) or to a qualified defined contribution plan described in
Code Section 401(a), 403(a) or 403(b) that provides for separate accounting with
respect to such accounts, including separate accounting for the portion of such
"eligible rollover distribution" that is includible in income (including the
earnings on the portion that is not so includible) and the portion that is not
includible in income. That portion of any "eligible rollover distribution"
consisting of Roth 401(k) Contributions, may only be rolled over to another
designated Roth account established for the individual under an applicable
retirement plan described in Code Section 402A(e)(1) that provides for
"designated Roth contributions", as defined in Section 6.01, or to a Roth
individual retirement account described in Code Section 408A, subject to the
rules of Code Section 402(c). Volume Submitter Defined Contribution Plan Basic
Plan Document 17 © 2019 FMR LLC All rights reserved. 47



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume054.jpg]
For purposes of this Section 13.04, the following definitions shall apply: (a)
"Distributee" means a Participant, the Participant's surviving Spouse, and the
Participant's Spouse or former Spouse who is the alternate payee under a
qualified domestic relations order, who is entitled to receive a distribution
from the Participant's vested interest in his Account. The term “distributee”
shall also include a designated beneficiary (as defined in Code section
401(a)(9)(E)) of a Participant who is not the surviving Spouse of the
Participant who may only elect to roll over such a distribution to an individual
retirement plan described in clause (i) or (ii) of paragraph (8)(B) of Code
section 402(c) established for the purposes of receiving such distribution. (b)
"Eligible retirement plan" means an individual retirement account described in
Code Section 408(a), an individual retirement annuity described in Code Section
408(b), an annuity plan described in Code Section 403(a), a qualified defined
contribution plan described in Code Section 401(a), an annuity contract
described in Code Section 403(b), an eligible deferred compensation plan
described in Code Section 457(b) that is maintained by a state, political
subdivision of a state, or any agency or instrumentality of a state or political
subdivision of a state, provided that such 457 plan provides for separate
accounting with respect to such rolled over amounts, that accepts "eligible
rollover distributions", or a Roth individual retirement account described in
Code Section 408A However, for a “distributee” who is a designated beneficiary
of the Participant (and not the Participant’s surviving Spouse), the definition
of “eligible retirement plan” shall be limited as described in (a) above. (c)
"Eligible rollover distribution" means any distribution of all or any portion of
the balance to the credit of the "distributee", except that an "eligible
rollover distribution" does not include the following: (1) any distribution that
is one of a series of substantially equal periodic payments (not less frequently
than annually) made for the life (or life expectancy) of the "distributee" or
the joint lives (or joint life expectancies) of the "distributee" and the
"distributee's" designated beneficiary, or for a specified period of ten years
or more; (2) any distribution to the extent such distribution is required under
Code Section 401(a)(9); or (3) any hardship withdrawal made in accordance with
the provisions of Section 10.05 or the In- Service Withdrawals Addendum to the
Adoption Agreement. 13.05. Notice Regarding Timing and Form of Distribution.
Within the period beginning 180 days before a Participant's Annuity Starting
Date and ending 30 days before such date, the Administrator shall provide such
Participant with written notice containing a general description of the material
features of each form of distribution available under the Plan and an
explanation of the financial effect of electing each form of distribution
available under the Plan. The notice shall also inform the Participant of his
right to defer receipt of the distribution until the date in Subsection 1.21(a)
of the Adoption Agreement, the consequences of failing to defer, and his right
to make a direct rollover. Distribution may commence fewer than 30 days after
such notice is given, provided that: (a) the Administrator clearly informs the
Participant that the Participant has a right to a period of at least 30 days
after receiving the notice to consider the decision of whether or not to elect a
distribution (and, if applicable, a particular distribution option); (b) the
Participant, after receiving the notice, affirmatively elects a distribution,
with his Spouse's written consent, if necessary; (c) if the Participant's
Account is subject to the requirements of Section 14.04, the following
additional requirements apply: (1) the Participant is permitted to revoke his
affirmative distribution election at any time prior to the later of (A) his
Annuity Starting Date or (B) the expiration of the seven-day period beginning
the day after such notice is provided to him; and (2) distribution does not
begin to such Participant until such revocation period ends. 13.06.
Determination of Method of Distribution. Subject to Section 13.02, the
Participant shall determine the method of distribution of benefits to himself
and may determine the method of distribution to his Beneficiary. If the
Participant does not determine the method of distribution to his Beneficiary or
if the Participant permits his Beneficiary to override his determination, the
Beneficiary, in the event of the Participant's death, shall determine the method
of distribution of benefits to Volume Submitter Defined Contribution Plan Basic
Plan Document 17 © 2019 FMR LLC All rights reserved. 48



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume055.jpg]
himself as if he were the Participant. A determination by the Beneficiary must
be made no later than the close of the calendar year in which distribution would
be required to begin under Section 12.05 or, if earlier, the close of the
calendar year in which the fifth anniversary of the death of the Participant
occurs. 13.07. Notice to Trustee. The Administrator shall notify the Trustee in
any medium acceptable to the Trustee, which may be specified in the Service
Agreement, whenever any Participant or Beneficiary is entitled to receive
benefits under the Plan. To facilitate distributions, the Administrator shall
develop processes and procedures to communicate to the Trustee the form of
payment of benefits that such Participant or Beneficiary shall receive, the name
of any designated Beneficiary or Beneficiaries, and any such other information
as the Trustee shall require. Article 14. Superseding Annuity Distribution
Provisions. 14.01. Special Definitions. For purposes of this Article, the
following special definitions shall apply: (a) "Qualified joint and survivor
annuity" means (1) if the Participant is not married on his Annuity Starting
Date, an immediate annuity payable for the life of the Participant or (2) if the
Participant is married on his Annuity Starting Date, an immediate annuity for
the life of the Participant with a survivor annuity for the life of the
Participant's Spouse (to whom the Participant was married on the Annuity
Starting Date) equal to 50 percent (or the percentage designated in the Forms of
Payment Addendum to the Adoption Agreement) of the amount of the annuity which
is payable during the joint lives of the Participant and such Spouse, provided
that the survivor annuity shall not be payable to a Participant's Spouse if such
Spouse is not the same Spouse to whom the Participant was married on his Annuity
Starting Date. (b) "Qualified optional survivor annuity" means a joint and
survivor annuity that the Participant, subject to the spousal consent rules
described in Section 14.05, may elect and which (1) if the survivor annuity
portion of the Plan’s qualified joint and survivor annuity (as defined in (a)
above) is less than 75%, then has a survivor annuity portion of 75% or (2) if
the survivor annuity portion of the Plan’s qualified joint and survivor annuity
(as defined in (a) above) is greater than or equal to 75%, then has a survivor
annuity portion of 50%. The “qualified optional survivor annuity” shall be
designated in the Forms of Payment Addendum as a joint and survivor annuity. (c)
"Qualified preretirement survivor annuity" means an annuity purchased with at
least 50 percent of a Participant's vested interest in his Account that is
payable for the life of a Participant's surviving Spouse. The Employer shall
specify that portion of a Participant's vested interest in his Account that is
to be used to purchase the "qualified preretirement survivor annuity" in the
Forms of Payment Addendum to the Adoption Agreement. 14.02. Applicability.
Except as otherwise specifically provided in the Plan, the provisions of this
Article shall apply to a Participant's Account only if: (a) the Plan includes
assets transferred from a money purchase pension plan; (b) the Plan is an
amendment and restatement of a plan that provided an annuity form of payment and
such form of payment has not been eliminated; (c) the Plan is an amendment and
restatement of a plan that provided an annuity form of payment and such form of
payment has been eliminated, but the Participant elected a life annuity form of
payment before the effective date of the elimination; (d) the Participant's
Account contains assets attributable to amounts directly or indirectly
transferred from a plan that provided an annuity form of payment and such form
of payment has not been eliminated; (e) the Participant's Account contains
assets attributable to amounts directly or indirectly transferred from a plan
that provided an annuity form of payment and such form of payment has been
eliminated, but the Participant elected a life annuity form of payment before
the effective date of the elimination. 14.03. Annuity Form of Payment. To the
extent provided through Section 1.20 of the Adoption Agreement, a Participant
may elect distributions made in whole or in part in the form of an annuity
contract. Any annuity contract distributed under the Plan shall be subject to
the provisions of this Section 14.03 and, to the extent provided therein,
Sections 14.04 through 14.09. Volume Submitter Defined Contribution Plan Basic
Plan Document 17 © 2019 FMR LLC All rights reserved. 49



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume056.jpg]
(a) At the direction of the Administrator, the Trustee shall purchase the
annuity contract on behalf of a Participant or Beneficiary from an insurance
company. Such annuity contract shall be nontransferable. (b) The terms of the
annuity contract shall comply with the requirements of the Plan and
distributions under such contract shall be made in accordance with Code Section
401(a)(9) and the Treasury Regulations issued thereunder. (c) The annuity
contract may provide for payment over the life of the Participant and, upon the
death of the Participant, may provide a survivor annuity continuing for the life
of the Participant's designated Beneficiary. Such an annuity may provide for an
annuity certain feature for a period not exceeding the life expectancy of the
Participant or, if the annuity is payable to the Participant and a designated
Beneficiary, the joint life and last survivor expectancy of the Participant and
such Beneficiary. If the Participant dies prior to his Annuity Starting Date,
the annuity contract distributed to the Participant's Beneficiary may provide
for payment over the life of the Beneficiary, and may provide for an annuity
certain feature for a period not exceeding the life expectancy of the
Beneficiary. The types of annuity contracts provided under the Plan shall be
limited to the types of annuities described in Section 1.20 of the Adoption
Agreement and the Forms of Payment Addendum to the Adoption Agreement. (d) The
annuity contract must provide for non-increasing payments. 14.04. "Qualified
Joint and Survivor Annuity" and "Qualified Preretirement Survivor Annuity"
Requirements. The requirements of this Section 14.04 apply to a Participant's
Account if: (a) the Plan includes assets transferred from a money purchase
pension plan; (b) the Employer has selected in Subsection 1.20(d)(2) of the
Adoption Agreement that distribution in the form of a life annuity is the normal
form of distribution with respect to such Participant's Account; or (c) the
Employer has indicated on the Forms of Payment Addendum to the Adoption
Agreement that distribution in the form of a life annuity is an optional form of
distribution with respect to such Participant's Account and the Participant is
permitted to elect and has elected distribution in the form of an annuity
contract payable over the life of the Participant. If a Participant's Account is
subject to the requirements of this Section 14.04, distribution shall be made to
the Participant with respect to such Account in the form of a "qualified joint
and survivor annuity" (with a survivor annuity in the percentage amount
specified by the Employer in the Forms of Payment Addendum to the Adoption
Agreement) in the amount that can be purchased with such Account, unless the
Participant waives the "qualified joint and survivor annuity" as provided in
Section 14.05. If the Participant dies prior to his Annuity Starting Date,
distribution shall be made to the Participant's surviving Spouse, if any, in the
form of a "qualified preretirement survivor annuity" in the amount that can be
purchased with such Account, unless the Participant waives the "qualified
preretirement survivor annuity" as provided in Section 14.05, or the
Participant's surviving Spouse elects in writing to receive distribution in one
of the other forms of payment provided under the Plan. A Participant's Account
that is subject to the requirements of this Section 14.04 shall be used to
purchase the "qualified preretirement survivor annuity" and the balance of the
Participant's vested interest in his Account that is not used to purchase the
"qualified preretirement survivor annuity" shall be distributed to the
Participant's designated Beneficiary in accordance with the provisions of
Sections 11.04 and 12.05. 14.05. Waiver of the "Qualified Joint and Survivor
Annuity" and/or "Qualified Preretirement Survivor Annuity" Rights. A Participant
may waive the "qualified joint and survivor annuity" described in Section 14.04
and elect another form of distribution permitted under the Plan at any time
during the 180-day period ending on his Annuity Starting Date; provided,
however, that if the Participant is married, his Spouse must consent in writing
to such election as provided in Section 14.06. A Participant may waive or revoke
a waiver of the "qualified joint and survivor annuity" described in Section
14.04 and elect another form of distribution permitted under the Plan at any
time and any number of times during the 180-day period ending on his Annuity
Starting Date; provided, however, that if the Participant is married and is
electing a form of distribution other than the "qualified joint and survivor
annuity" or the "qualified optional survivor annuity", his Spouse must consent
in writing to such election as provided in Section 14.06. A Participant may
waive the "qualified preretirement survivor annuity" and designate a non-Spouse
Beneficiary at any time during the "applicable election period"; provided,
however, that the Participant's Spouse must consent in writing to such election
as provided in Section 14.06. The "applicable election period" begins on the
later of (1) the date the Participant's Account becomes subject to the
requirements of Section 14.04 or (2) the first day of the Plan Year in which the
Volume Submitter Defined Contribution Plan Basic Plan Document 17 © 2019 FMR LLC
All rights reserved. 50



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume057.jpg]
Participant attains age 35 or, if he terminates employment prior to such date,
the date he terminates employment with the Employer and all Related Employers.
The "applicable election period" ends on the earlier of the Participant's
Annuity Starting Date or the date of the Participant's death. A Participant
whose employment has not terminated may elect to waive the "qualified
preretirement survivor annuity" prior to the Plan Year in which he attains age
35, provided that any such waiver shall cease to be effective as of the first
day of the Plan Year in which the Participant attains age 35. A Participant's
waiver of the "qualified joint and survivor annuity" or "qualified preretirement
survivor annuity" shall be valid only if the applicable notice described in
Section 14.07 or 14.08 has been provided to the Participant. 14.06. Spouse's
Consent to Waiver. A Spouse's written consent must acknowledge the effect of the
Participant's election and must be witnessed by a Plan representative or a
notary public. In addition, the Spouse's written consent must either (a) specify
any non-Spouse Beneficiary designated by the Participant and that such
designation may not be changed without written spousal consent or (b)
acknowledge that the Spouse has the right to limit consent as provided in clause
(a) above, but permit the Participant to change the designated Beneficiary
without the Spouse's further consent. A Participant's Spouse shall be deemed to
have given written consent to a Participant's waiver if the Participant
establishes to the satisfaction of a Plan representative that spousal consent
cannot be obtained because the Spouse cannot be located or because of other
circumstances set forth in Code Section 401(a)(11) and Treasury Regulations
issued thereunder. Any written consent given or deemed to have been given by a
Participant's Spouse hereunder shall be irrevocable and shall be effective only
with respect to such Spouse and not with respect to any subsequent Spouse. In
addition, with regard to a Participant's waiver of the "qualified joint and
survivor annuity" form of distribution, the Spouse's written consent must either
(a) specify the form of distribution elected instead of the "qualified joint and
survivor annuity", and that such form may not be changed (except to a "qualified
joint and survivor annuity") without written spousal consent or (b) acknowledge
that the Spouse has the right to limit consent as provided in clause (a) above,
but permit the Participant to change the form of distribution elected without
the Spouse's further consent. To the extent a Participant's Account is subject
to the requirements of Section 14.04, a Spouse's consent to a Participant's
waiver shall be valid only if the applicable notice described in Section 14.07
or 14.08 has been provided to the Participant. 14.07. Notice Regarding
"Qualified Joint and Survivor Annuity". The notice provided to a Participant
under Section 14.05 shall include a written explanation that satisfies the
requirements of Code Section 417(a)(3) and regulations issued thereunder. The
notice will include a description of the following: (i) the terms and conditions
of a qualified joint and survivor annuity and the qualified optional survivor
annuity; (ii) the participant's right to make and the effect of any election to
waive the qualified joint and survivor annuity form of benefit; (iii) the rights
of a participant's spouse; and (iv) the right to make, and the effect of, a
revocation of a previous election to waive the qualified joint and survivor
annuity. 14.08. Notice Regarding "Qualified Preretirement Survivor Annuity". If
a Participant's Account is subject to the requirements of Section 14.04, the
Participant shall be provided with a written explanation of the "qualified
preretirement survivor annuity" comparable to the written explanation provided
with respect to the "qualified joint and survivor annuity", as described in
Section 14.07. Such explanation shall be furnished within whichever of the
following periods ends last: (a) the period beginning with the first day of the
Plan Year in which the Participant reaches age 32 and ending with the end of the
Plan Year preceding the Plan Year in which he reaches age 35; (b) a reasonable
period ending after the Employee becomes an Active Participant; (c) a reasonable
period ending after Section 14.04 first becomes applicable to the Participant's
Account; or (d) in the case of a Participant who separates from service before
age 35, a reasonable period ending after such separation from service. For
purposes of the preceding sentence, the two-year period beginning one year prior
to the date of the event described in Subsection 14.08(b), (c) or (d) above,
whichever is applicable, and ending one year after such date shall be considered
reasonable, provided, that in the case of a Participant who separates from
service under Subsection 14.08(d) above and subsequently recommences employment
with the Employer, the applicable period for such Participant shall be re-
determined in accordance with this Section 14.08. Volume Submitter Defined
Contribution Plan Basic Plan Document 17 © 2019 FMR LLC All rights reserved. 51



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume058.jpg]
14.09. Former Spouse. For purposes of this Article, a former Spouse of a
Participant shall be treated as the Spouse or surviving Spouse of the
Participant, and a current Spouse shall not be so treated, to the extent
required under a qualified domestic relations order, as defined in Code Section
414(p). Article 15. Top-Heavy Provisions. 15.01. Definitions. For purposes of
this Article, the following special definitions shall apply: (a) "Determination
date" means, for any Plan Year subsequent to the first Plan Year, the last day
of the preceding Plan Year. For the first Plan Year of the Plan, "determination
date" means the last day of that Plan Year. (b) "Determination period" means the
Plan Year containing the "determination date". (c) "Distribution period" means
(i) for any distribution made to an employee on account of severance from
employment, death, disability, or termination of a plan which would have been
part of the “required aggregation group” had it not been terminated, the
one-year period ending on the "determination date" and (ii) for any other
distribution, the five-year period ending on the "determination date". (d) "Key
employee" means any Employee or former Employee (including any deceased
Employee) who at any time during the "determination period" was (1) an officer
of the Employer or a Related Employer having annual Compensation greater than
the dollar amount specified in Code Section 416(i)(1)(A)(I) adjusted under Code
Section 416(i)(1) for Plan Years beginning after December 31, 2002 (e.g.,
$165,000 for Plan Years beginning in 2013), (2) a five-percent owner of the
Employer or a Related Employer, or (3) a one-percent owner of the Employer or a
Related Employer having annual Compensation of more than $150,000. The
determination of who is a "key employee" shall be made in accordance with Code
Section 416(i)(1) and any applicable guidance or regulations issued thereunder.
(e) "Permissive aggregation group" means the "required aggregation group" plus
any other qualified plans of the Employer or a Related Employer which, when
considered as a group with the "required aggregation group", would continue to
satisfy the requirements of Code Sections 401(a)(4) and 410. (f) "Required
aggregation group" means: (1) Each qualified plan of the Employer or Related
Employer in which at least one "key employee" participates, or has participated
at any time during the "determination period" or, unless and until modified by
future Treasury guidance, any of the four preceding Plan Years (regardless of
whether the plan has terminated), and (2) any other qualified plan of the
Employer or Related Employer which enables a plan described in Subsection
15.01(f)(1) above to meet the requirements of Code Section 401(a)(4) or 410. (g)
"Top-heavy plan" means a plan in which any of the following conditions exists:
(1) the "top-heavy ratio" for the plan exceeds 60 percent and the plan is not
part of any "required aggregation group" or "permissive aggregation group"; (2)
the plan is a part of a "required aggregation group" but not part of a
"permissive aggregation group" and the "top-heavy ratio" for the "required
aggregation group" exceeds 60 percent; or (3) the plan is a part of a "required
aggregation group" and a "permissive aggregation group" and the "top-heavy
ratio" for both groups exceeds 60 percent. Notwithstanding the foregoing, a plan
is not a "top-heavy plan" for a Plan Year if it consists solely of a cash or
deferred arrangement that satisfies the nondiscrimination requirements under
Code Section 401(k) by application of Code Section 401(k)(12) or 401(k)(13) and,
if matching contributions are provided under such plan, satisfies the
nondiscrimination requirements under Code Section 401(m) by application of Code
Section 401(m)(11) or 401(m)(12). (h) "Top-heavy ratio" means: (1) With respect
to the Plan, or with respect to any "required aggregation group" or "permissive
aggregation group" that consists solely of defined contribution plans (including
any simplified employee pension, as defined in Code Section 408(k)), a fraction,
the numerator of which is the sum of the account Volume Submitter Defined
Contribution Plan Basic Plan Document 17 © 2019 FMR LLC All rights reserved. 52



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume059.jpg]
balances of all "key employees" under the plans as of the "determination date"
(including any part of any account balance distributed during the "distribution
period"), and the denominator of which is the sum of all account balances
(including any part of any account balance distributed during the "distribution
period") of all participants under the plans as of the "determination date".
Both the numerator and denominator of the "top-heavy ratio" shall be increased,
to the extent required by Code Section 416, to reflect any contribution which is
due but unpaid as of the "determination date". (2) With respect to any "required
aggregation group" or "permissive aggregation group" that includes one or more
defined benefit plans which, during the "determination period", has covered or
could cover an Active Participant in the Plan, a fraction, the numerator of
which is the sum of the account balances under the defined contribution plans
for all "key employees" and the present value of accrued benefits under the
defined benefit plans for all "key employees", and the denominator of which is
the sum of the account balances under the defined contribution plans for all
participants and the present value of accrued benefits under the defined benefit
plans for all participants. Both the numerator and denominator of the "top-heavy
ratio" shall be increased for any distribution of an account balance or an
accrued benefit made during the "distribution period" and any contribution due
but unpaid as of the "determination date". For purposes of Subsections
15.01(h)(1) and (2) above, the value of accounts shall be determined as of the
most recent "determination date" and the present value of accrued benefits shall
be determined as of the date used for computing plan costs for minimum funding
that falls within 12 months of the most recent "determination date", except as
provided in Code Section 416 and the regulations issued thereunder for the first
and second plan years of a defined benefit plan. When aggregating plans, the
value of accounts and accrued benefits shall be calculated with reference to the
"determination dates" that fall within the same calendar year. The accounts and
accrued benefits of a Participant who is not a "key employee" but who was a "key
employee" in a prior year, or who has not performed services for the Employer or
any Related Employer at any time during the one-year period ending on the
"determination date", shall be disregarded. The calculation of the "top- heavy
ratio", and the extent to which distributions, rollovers, and transfers are
taken into account, shall be made in accordance with Code Section 416 and the
regulations issued thereunder. Deductible employee contributions shall not be
taken into account for purposes of computing the "top-heavy ratio". For purposes
of determining if the Plan, or any other plan included in a "required
aggregation group" of which the Plan is a part, is a "top-heavy plan", the
accrued benefit in a defined benefit plan of an Employee other than a "key
employee" shall be determined under the method, if any, that uniformly applies
for accrual purposes under all plans maintained by the Employer or a Related
Employer, or, if there is no such method, as if such benefit accrued not more
rapidly than the slowest accrual rate permitted under the fractional accrual
rate of Code Section 411(b)(1)(C). Notwithstanding any other provision herein to
the contrary, Compensation for purposes of this Article 15 shall be based on the
amount actually paid or made available to the Participant (or, if earlier,
includible in the gross income of the Participant) during the Plan Year, does
not exclude any amounts elected by the Employer in Subsection 1.05(a) of the
Adoption Agreement except moving expenses paid or reimbursed by the Employer if
it is reasonable to believe they are deductible by the Employee, and shall
include amounts that otherwise would be excluded as "severance amounts" (as
defined in Section 2.01(k)) if such amounts are paid to an individual who does
not currently perform services for the Employer because of qualified military
service (as used in Code Section 414(u)(1)) to the extent those amounts do not
exceed the amounts the individual would have received if the individual had
continued to perform services for the Employer rather than entering qualified
military service. 15.02. Application. If the Plan is or becomes a "top-heavy
plan" in any Plan Year or is automatically deemed to be a "top- heavy plan" in
accordance with the Employer's selection in Subsection 1.22(a)(1) of the
Adoption Agreement, the provisions of this Article shall apply and shall
supersede any conflicting provision in the Plan. Notwithstanding the foregoing,
the provisions of this Article shall not apply if Subsection 1.22(a)(3) of the
Adoption Agreement is selected. 15.03. Minimum Contribution. Except as otherwise
specifically provided in this Section 15.03, the Nonelective Employer
Contributions made for the Plan Year on behalf of any Active Participant who is
not a "key employee", when combined with the Matching Employer Contributions
made on behalf of such Active Participant for the Plan Year, shall not be less
than the lesser of three percent (or five percent, if selected by the Employer
in Subsection 1.22(b) of the Adoption Volume Submitter Defined Contribution Plan
Basic Plan Document 17 © 2019 FMR LLC All rights reserved. 53



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume060.jpg]
Agreement) of such Participant's Compensation for the Plan Year or, in the case
where neither the Employer nor any Related Employer maintains a defined benefit
plan which uses the Plan to satisfy Code Section 401(a)(4) or 410, the largest
percentage of Employer contributions made on behalf of any "key employee" for
the Plan Year, expressed as a percentage of the "key employee's" Compensation
for the Plan Year. Catch-Up Contributions made on behalf of a "key employee" for
the Plan Year shall not be taken into account for purposes of determining the
amount of the minimum contribution required hereunder. If an Active Participant
is entitled to receive a minimum contribution under another qualified plan
maintained by the Employer or a Related Employer that is a "top-heavy plan", no
minimum contribution shall be made hereunder unless the Employer has provided in
Subsection 1.22(b)(1) of the Adoption Agreement that the minimum contribution
shall be made under this Plan in any event. If the Employer has provided in
Subsection 1.22(b)(2) that an alternative means shall be used to satisfy the
minimum contribution requirements where an Active Participant is covered under
multiple plans that are "top- heavy plans", no minimum contribution shall be
required under this Section, except as provided under the 416 Contributions
Addendum to the Adoption Agreement. If a minimum contribution is required to be
made under the Plan for the Plan Year on behalf of an Active Participant who is
not a "key employee" and who is a participant in a defined benefit plan
maintained by the Employer or a Related Employer that is aggregated with the
Plan, the minimum contribution shall not be less than five percent of such
Participant's Compensation for the Plan Year. The minimum contribution required
under this Section 15.03 shall be made to the Account of an Active Participant
even though, under other Plan provisions, the Active Participant would not
otherwise be entitled to receive a contribution, or would have received a lesser
contribution for the Plan Year, because (a) the Active Participant failed to
complete the Hours of Service requirement selected by the Employer in Subsection
1.11(e) or 1.12(d) of the Adoption Agreement, or (b) the Participant's
Compensation was less than a stated amount; provided, however, that no minimum
contribution shall be made for a Plan Year to the Account of an Active
Participant who is not employed by the Employer or a Related Employer on the
last day of the Plan Year. That portion of a Participant's Account that is
attributable to minimum contributions required under this Section 15.03, to the
extent required to be nonforfeitable under Code Section 416(b), may not be
forfeited under Code Section 411(a)(3)(B). 15.04. Determination of Minimum
Required Contribution. For purposes of determining the amount of any minimum
contribution required to be made on behalf of a Participant who is not a "key
employee" for a Plan Year, the Matching Employer Contributions made on behalf of
such Participant and the Nonelective Employer Contributions allocated to such
Participant for the Plan Year shall be aggregated. If the aggregate amount of
such contributions, when expressed as a percentage of such Participant's
Compensation for the Plan Year, is less than the minimum contribution required
to be made to such Participant under Section 15.03, the Employer shall make an
additional contribution on behalf of such Participant in an amount that, when
aggregated with the Qualified Nonelective Contributions, Matching Employer
Contributions and Nonelective Employer Contributions previously allocated to
such Participant, will equal the minimum contribution required to be made to
such Participant under Section 15.03. 15.05. Accelerated Vesting. If applicable,
for any Plan Year in which the Plan is or is deemed to be a "top-heavy plan" and
all Plan Years thereafter, the top-heavy vesting schedule described within
Subsection 1.22(c) of the Adoption Agreement shall automatically apply in lieu
of any less favorable schedule specified in the Vesting Schedule Addendum to the
Adoption Agreement. The top-heavy vesting schedule applies to all benefits
within the meaning of Code Section 411(a)(7) except those already subject to a
vesting schedule which vests at least as rapidly in all cases as the schedule
described within Subsection 1.22(c) of the Adoption Agreement, including
benefits accrued before the Plan becomes a "top-heavy plan". Notwithstanding the
foregoing provisions of this Section 15.05, the top-heavy vesting schedule does
not apply to the Account of any Participant who does not have an Hour of Service
after the Plan initially becomes or is deemed to have become a "top- heavy plan"
and such Employee's Account attributable to Employer Contributions shall be
determined without regard to this Section 15.05. 15.06. Exclusion of
Collectively-Bargained Employees. Notwithstanding any other provision of this
Article 15, Employees who are included in a unit covered by a collective
bargaining agreement between employee representatives and one or more employers
may be included in determining whether or not the Plan is a "top-heavy plan";
provided, however, that if a "key employee" is covered by a collective
bargaining agreement for the "determination period," all Employees covered by
such agreement shall be included. No Employees in a unit covered by a collective
bargaining agreement shall be Volume Submitter Defined Contribution Plan Basic
Plan Document 17 © 2019 FMR LLC All rights reserved. 54



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume061.jpg]
entitled to a minimum contribution under Section 15.03 or accelerated vesting
under Section 15.05, unless otherwise provided in the collective bargaining
agreement. Article 16. Amendment and Termination. 16.01. Amendments by the
Employer that do not Affect Volume Submitter Status. The Employer reserves the
authority through a board of directors' resolution or similar action, subject to
the provisions of Article 1 and Section 16.04, to amend the Plan as provided
herein, and such amendment shall not affect the status of the Plan as a volume
submitter plan. (a) The Employer may amend the Adoption Agreement to make a
change or changes in the provisions previously elected by it. Such amendment may
be made either by (1) completing an amended Adoption Agreement, or (2) adopting
an amendment in the form provided by the Volume Submitter Sponsor. Any such
amendment must be filed with the Trustee. (b) The Employer may adopt certain
model amendments published by the Internal Revenue Service which specifically
provide that their adoption shall not cause the Plan to be treated as an
individually designed plan. 16.02. Amendments by the Employer Adopting
Provisions not Included in Volume Submitter Specimen Plan. The Employer reserves
the authority, subject to the provisions of Section 16.04, to amend the Plan by
adopting provisions that are not included in the Volume Submitter Sponsor's
specimen plan. Any such amendment(s) shall be made through use of the Plan
Superseding Provisions Addendum and/or the Trust Superseding Provisions Addendum
to the Adoption Agreement, as appropriate. 16.03. Amendment by the Volume
Submitter Sponsor. Effective as of the date the Volume Submitter Sponsor
receives approval from the Internal Revenue Service of its Volume Submitter
specimen plan, the Volume Submitter Sponsor may in its discretion amend the
volume submitter plan at any time, which amendment may also apply to the Plan
maintained by the Employer. The Volume Submitter Sponsor shall satisfy any
recordkeeping and notice requirements imposed by the Internal Revenue Service in
order to maintain its amendment authority. The Volume Submitter Sponsor shall
provide a copy of any such amendment to each Employer adopting its volume
submitter plan at the Employer's last known address as shown on the books
maintained by the Volume Submitter Sponsor or its affiliates. The Volume
Submitter Sponsor will no longer have the authority to amend the Plan on behalf
of an adopting Employer as of the earlier of (a) the date of the adoption of an
Employer amendment to the Plan to incorporate a provision that is not allowable
in the Volume Submitter program, as described in Section 16.03 of Rev. Proc.
2011-49 (or the successor thereto), or (b) the date the Internal Revenue Service
gives notice that the Plan is being treated as an individually-designed plan due
to the nature and extent of amendments, pursuant to Section 24.03 of Rev. Proc.
2011-49 (or the successor thereto). 16.04. Amendments Affecting Vested Interest
and/or Accrued Benefits. Except as permitted by Section 16.05, Section 1.20(d)
of the Adoption Agreement, and/or Code Section 411(d)(6) and regulations issued
thereunder, no amendment to the Plan shall be effective to the extent that it
has the effect of decreasing a Participant's Account or eliminating an optional
form of benefit with respect to benefits attributable to service before the
amendment. Furthermore, if the vesting schedule of the Plan is amended, the
nonforfeitable interest of a Participant in his Account, determined as of the
later of the date the amendment is adopted or the date it becomes effective,
shall not be less than the Participant's nonforfeitable interest in his Account
determined without regard to such amendment. If the Plan's vesting schedule is
amended because of a change to "top-heavy plan" status, as described in
Subsection 15.01(g), the accelerated vesting provisions of Section 15.05 shall
continue to apply for all Plan Years thereafter, regardless of whether the Plan
is a "top-heavy plan" for such Plan Year. If the Plan's vesting schedule is
amended and an Active Participant's vested interest, as calculated by using the
amended vesting schedule, is less in any year than the Active Participant's
vested interest calculated under the Plan's vesting schedule immediately prior
to the amendment, the amended vesting schedule shall apply only to Employees
first hired on or after the effective date of the change in vesting schedule.
16.05. Retroactive Amendments made by Volume Submitter Sponsor. An amendment
made by the Volume Submitter Sponsor in accordance with Section 16.03 may be
made effective on a date prior to the first day of the Plan Year in which it is
adopted if, in published guidance, the Internal Revenue Service either permits
or requires such an amendment to be made Volume Submitter Defined Contribution
Plan Basic Plan Document 17 © 2019 FMR LLC All rights reserved. 55



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume062.jpg]
to enable the Plan and Trust to satisfy the applicable requirements of the Code
and all requirements for the retroactive amendment are satisfied. 16.06.
Termination and Discontinuation of Contributions. The Employer has adopted the
Plan with the intention and expectation that assets shall continue to be held
under the Plan on behalf of Participants and their Beneficiaries indefinitely
and, unless the Plan is a frozen plan as provided in Subsection 1.01(g)(5) of
the Adoption Agreement, that contributions under the Plan shall be continued
indefinitely. However, said Employer has no obligation or liability whatsoever
to maintain the Plan for any length of time and may amend the Plan to
discontinue contributions under the Plan or terminate the Plan at any time
without any liability hereunder for any such discontinuance or termination. If
the Plan is not already a frozen plan, the Employer may amend the Plan to
discontinue further contributions to the Plan by selecting Subsection 1.01(g)(5)
of the Adoption Agreement. An Employer that has selected in Subsection
1.01(g)(5) of the Adoption Agreement may change its selection and provide for
contributions under the Plan to recommence with the intention that such
contributions continue indefinitely, as provided in the preceding paragraph. The
Employer may terminate the Plan by written notice delivered to the Trustee.
Notwithstanding the effective date of the termination of the Plan, loan payments
being made pursuant to Section 9.07 shall continue to be remitted to the Trust
until the loan has been defaulted or distributed pursuant to Sections 9.10 and
9.11 or Section 9.13, respectively. 16.07. Distribution upon Termination of the
Plan. Upon termination or partial termination of the Plan or complete
discontinuance of contributions thereunder, each Participant (including a
terminated Participant with respect to amounts not previously forfeited by him)
who is affected by such termination or partial termination or discontinuance
shall have a vested interest in his Account of 100 percent. Subject to Section
12.01 and Article 14, upon receipt of instructions from the Administrator, the
Trustee shall distribute to each Participant or other person entitled to
distribution the balance of the Participant's Account in a single lump sum
payment. In the absence of such instructions, the Trustee shall notify the
Administrator of such situation and the Trustee shall be under no duty to make
any distributions under the Plan until it receives instructions from the
Administrator. Upon the completion of such distributions, the Trust shall
terminate, the Trustee shall be relieved from all liability under the Trust, and
no Participant or other person shall have any claims thereunder, except as
required by applicable law. If distribution is to be made to a Participant or
Beneficiary who cannot be located, following the Administrator’s completion of
such search methods as described in applicable Department of Labor guidance, the
Administrator shall give instructions to the Trustee to roll over the
distribution to an individual retirement account established by the
Administrator in the name of the missing Participant or Beneficiary, which
account shall satisfy the requirements of the Department of Labor automatic
rollover safe harbor generally applicable to amounts less than or equal to the
maximum cashout amount specified in Code Section 401(a)(31)(B)(ii) ($5,000 as of
January 1, 2013) that are mandatorily distributed from the Plan. In the
alternative, the Employer may direct the Trustee, subject to applicable
guidance, to transfer the Account of any such missing Participant or
Beneficiary, regardless of the amount of any such Account to the Pension Benefit
Guarantee Corporation. In the absence of such instructions, the Trustee shall
make no distribution to the distributee. 16.08. Merger or Consolidation of Plan;
Transfer of Plan Assets. In case of any merger or consolidation of the Plan
with, or transfer of assets and liabilities of the Plan to, any other plan,
provision must be made so that each Participant would, if the Plan then
terminated, receive a benefit immediately after the merger, consolidation or
transfer which is equal to or greater than the benefit he would have been
entitled to receive immediately before the merger, consolidation or transfer if
the Plan had then terminated. Article 17. Amendment and Continuation of Prior
Plan; Transfer of Funds to or from Other Qualified Plans. 17.01. Amendment and
Continuation of Prior Plan. In the event the Employer has previously established
a plan (the "prior plan") which is a defined contribution plan under the Code
and which on the date of adoption of the Plan meets the applicable requirements
of Code Section 401(a), the Employer may, in accordance with the provisions of
the prior plan, amend and restate the prior plan in the form of the Plan and
become the Employer hereunder, subject to the following: (a) Subject to the
provisions of the Plan, each individual who was a Participant in the prior plan
immediately prior to the effective date of such amendment and restatement shall
become a Participant in the Plan on the effective date of the amendment and
restatement, provided he is an Eligible Employee as of that date. Volume
Submitter Defined Contribution Plan Basic Plan Document 17 © 2019 FMR LLC All
rights reserved. 56



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume063.jpg]
(b) Except as provided in Section 16.04, no election may be made under the
vesting provisions of the Adoption Agreement if such election would reduce the
benefits of a Participant under the Plan to less than the benefits to which he
would have been entitled if he voluntarily separated from the service of the
Employer immediately prior to such amendment and restatement. (c) No amendment
to the Plan shall decrease a Participant's accrued benefit or eliminate an
optional form of benefit, except as permitted under Subsection 1.20(d) of the
Adoption Agreement. (d) The amounts standing to the credit of a Participant's
account immediately prior to such amendment and restatement which represent the
amounts properly attributable to (1) contributions by the Participant and (2)
contributions by the Employer and forfeitures shall constitute the opening
balance of his Account or Accounts under the Plan. (e) Amounts being paid to an
Inactive Participant or to a Beneficiary in accordance with the provisions of
the prior plan shall continue to be paid in accordance with such provisions. (f)
Any election and waiver of the "qualified preretirement survivor annuity", as
defined in Section 14.01, in effect after August 23, 1984, under the prior plan
immediately before such amendment and restatement shall be deemed a valid
election and waiver of Beneficiary under Section 14.04 if such designation
satisfies the requirements of Sections 14.05 and 14.06, unless and until the
Participant revokes such election and waiver under the Plan. (g) All assets of
the predecessor trust shall be invested by the Trustee as soon as reasonably
practicable pursuant to Article 8. The Employer agrees to assist the Trustee in
any way requested by the Trustee in order to facilitate the transfer of assets
from the predecessor trust to the Trust Fund. 17.02. Transfer of Funds from an
Existing Plan. The Employer may from time to time direct the Trustee, in
accordance with such rules as the Trustee may establish, to accept cash,
allowable Fund Shares or participant loan promissory notes transferred for the
benefit of Participants from a trust forming part of another qualified plan
under the Code, provided such plan is a defined contribution plan. Such
transferred assets shall become assets of the Trust as of the date they are
received by the Trustee. Such transferred assets shall be credited to
Participants' Accounts in accordance with their respective interests immediately
upon receipt by the Trustee. A Participant's vested interest under the Plan in
transferred assets which were fully vested and nonforfeitable under the
transferring plan or which were transferred to the Plan in a manner intended to
satisfy the requirements of subsection (b) of this Section 17.02 shall be fully
vested and nonforfeitable at all times. A Participant's interest under the Plan
in transferred assets which were transferred to the Plan in a manner intended to
satisfy the requirements of subsection (a) of this Section 17.02 shall be
determined in accordance with the terms of the Plan, but applying the Plan's
vesting schedule or the transferor plan's vesting schedule, whichever is more
favorable, for each year of Vesting Service completed by the Participant. Such
transferred assets shall be invested by the Trustee in accordance with the
provisions of Subsection 17.01(g) as if such assets were transferred from a
prior plan, as defined in Section 17.01. Except as otherwise provided below, no
transfer of assets in accordance with this Section 17.02 may cause a loss of an
accrued or optional form of benefit protected by Code Section 411(d)(6). The
terms of the Plan as in effect at the time of the transfer shall apply to the
amounts transferred regardless of whether such application would have the effect
of eliminating or reducing an optional form of benefit protected by Code Section
411(d)(6) which was previously available with respect to any amount transferred
to the Plan pursuant to this Section 17.02, provided that such transfer
satisfies the requirements set forth in either (a) or (b): (a) (1) The transfer
is conditioned upon a voluntary, fully informed election by the Participant to
transfer his entire account balance to the Plan. As an alternative to the
transfer, the Participant is offered the opportunity to retain the form of
benefit previously available to him (or, if the transferor plan is terminated,
to receive any optional form of benefit for which the participant is eligible
under the transferor plan as required by Code Section 411(d)(6)); (2) If the
defined contribution plan from which the transfer is made includes a qualified
cash or deferred arrangement, the Plan includes a cash or deferred arrangement;
(3) The defined contribution plan from which the transfer is made is not a money
purchase pension plan and Volume Submitter Defined Contribution Plan Basic Plan
Document 17 © 2019 FMR LLC All rights reserved. 57



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume064.jpg]
(4) The transfer is made either in connection with an asset or stock
acquisition, merger or other similar transaction involving a change in employer
of the employees of a trade or business (i.e., an acquisition or disposition
within the meaning of Section 1.410(b)-2(f) of the Treasury Regulations) or in
connection with the participant's change in employment status such that the
participant is not entitled to additional allocations under the transferor plan.
(b) (1) The transfer satisfies the requirements of subsection (a)(1) of this
Section 17.02; (2) The transfer occurs at a time when the Participant is
eligible, under the terms of the transferor plan, to receive an immediate
distribution of his account; (3) The transfer occurs at a time when the
participant is not eligible to receive an immediate distribution of his entire
nonforfeitable account balance in a single sum distribution that would consist
entirely of an eligible rollover distribution within the meaning of Code Section
401(a)(31)(C); and (4) The amount transferred, together with the amount of any
contemporaneous Code Section 401(a)(31) direct rollover to the Plan, equals the
entire nonforfeitable account of the participant whose account is being
transferred. It is the Employer's obligation to ensure that all assets of the
Plan, other than those maintained in a separate trust or fund pursuant to the
provisions of Section 20.10, are transferred to the Trustee. The Trustee shall
have no liability for and no duty to inquire into the administration of such
transferred assets for periods prior to the transfer. 17.03. Acceptance of
Assets by Trustee. The Trustee shall not accept assets which are not either in a
medium proper for investment under the Plan, as set forth in the Plan and the
Service Agreement, or in cash. Such assets shall be accompanied by instructions
in writing (or such other medium as may be acceptable to the Trustee) showing
separately the respective contributions by the prior employer and by the
Participant, and identifying the assets attributable to such contributions. The
Trustee shall establish such accounts as may be necessary or appropriate to
reflect such contributions under the Plan. The Trustee shall hold such assets
for investment in accordance with the provisions of Article 8, and shall in
accordance with the instructions of the Employer make appropriate credits to the
Accounts of the Participants for whose benefit assets have been transferred.
17.04. Transfer of Assets from Trust. The Employer may direct the Trustee to
transfer all or a specified portion of the Trust assets to any other plan or
plans maintained by the Employer or the employer or employers of an Inactive
Participant or Participants, provided that the Trustee has received evidence
satisfactory to it that such other plan meets all applicable requirements of the
Code, subject to the following: (a) The assets so transferred shall be
accompanied by instructions from the Employer naming the persons for whose
benefit such assets have been transferred, showing separately the respective
contributions by the Employer and by each Inactive Participant, if any, and
identifying the assets attributable to the various contributions. The Trustee
shall not transfer assets hereunder until all applicable filing requirements are
met. The Trustee shall have no further liabilities with respect to assets so
transferred. (b) A transfer of assets made pursuant to this Section 17.04 may
result in the elimination or reduction of an optional form of benefit protected
by Code Section 411(d)(6), provided that the transfer satisfies the requirements
set forth in either (1) or (2): (1) (i) The transfer is conditioned upon a
voluntary, fully informed election by the Participant to transfer his entire
Account to the other defined contribution plan. As an alternative to the
transfer, the Participant is offered the opportunity to retain the form of
benefit previously available to him (or, if the Plan is terminated, to receive
any optional form of benefit for which the Participant is eligible under the
Plan as required by Code Section 411(d)(6)); (ii) If the Plan includes a
qualified cash or deferred arrangement under Code Section 401(k), the defined
contribution plan to which the transfer is made must include a qualified cash or
deferred arrangement; and (iii) The transfer is made either in connection with
an asset or stock acquisition, merger or other similar transaction involving a
change in employer of the employees of a trade or business Volume Submitter
Defined Contribution Plan Basic Plan Document 17 © 2019 FMR LLC All rights
reserved. 58



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume065.jpg]
(i.e., an acquisition or disposition within the meaning of Section 1.410(b)-2(f)
of the Treasury Regulations) or in connection with the Participant's change in
employment status such that the Participant becomes an Inactive Participant. (2)
(i) The transfer satisfies the requirements of subsection (1)(i) of this Section
17.04; (ii) The transfer occurs at a time when the Participant is eligible,
under the terms of the Plan, to receive an immediate distribution of his
benefit; (iii) The transfer occurs at a time when the Participant is not
eligible to receive an immediate distribution of his entire nonforfeitable
Account in a single sum distribution that would consist entirely of an eligible
rollover distribution within the meaning of Code Section 401(a)(31)(C); (iv) The
Participant is fully vested in the transferred amount in the transferee plan;
and (v) The amount transferred, together with the amount of any contemporaneous
Code Section 401(a)(31) direct rollover to the transferee plan, equals the
entire nonforfeitable Account of the Participant whose Account is being
transferred. Article 18. Miscellaneous. 18.01. Communication to Participants.
The Plan shall be communicated to all Eligible Employees by the Employer
promptly after the Plan is adopted. 18.02. Limitation of Rights. Neither the
establishment of the Plan and the Trust, nor any amendment thereof, nor the
creation of any fund or account, nor the payment of any benefits, shall be
construed as giving to any Participant or other person any legal or equitable
right against the Employer, Administrator or Trustee, except as provided herein;
and in no event shall the terms of employment or service of any Participant be
modified or in any way affected hereby. It is a condition of the Plan, and each
Participant expressly agrees by his participation herein, that each Participant
shall look solely to the assets held in the Trust for the payment of any benefit
to which he is entitled under the Plan. No Participant or Beneficiary shall have
or acquire any right, title or interest in or to the Plan assets or any portion
of the Plan assets, except by the actual payment or distribution from the Plan
to such Participant or Beneficiary of such Participant’s or Beneficiary’s
benefit to which he or she is entitled under the provisions of the Plan.
Whenever the Plan pays a benefit in excess of the maximum amount of payment
required under the provisions of the Plan, the Administrator will have the right
to recover any such excess payment, plus earnings at the Administrator’s
discretion, on behalf of the Plan from the Participant and/or Beneficiary, as
the case may be. Notwithstanding anything to the contrary herein stated, this
right of recovery includes, but is not limited to, a right of offset against
future benefit payments to be paid under the Plan to the Participant and/or
Beneficiary, as the case may be, which the Administrator may exercise in its
sole discretion. 18.03. Nonalienability of Benefits. Except as provided in Code
Sections 401(a)(13)(C) and (D)(relating to offsets ordered or required under a
criminal conviction involving the Plan, a civil judgment in connection with a
violation or alleged violation of fiduciary responsibilities under ERISA, or a
settlement agreement between the Participant and the Department of Labor in
connection with a violation or alleged violation of fiduciary responsibilities
under ERISA), Section 1.401(a)- 13(b)(2) of the Treasury Regulations (relating
to Federal tax levies), or as otherwise required by law, the benefits provided
hereunder shall not be subject to alienation, assignment, garnishment,
attachment, execution or levy of any kind, either voluntarily or involuntarily,
and any attempt to cause such benefits to be so subjected shall not be
recognized. The preceding sentence shall also apply to the creation, assignment,
or recognition of a right to any benefit payable with respect to a Participant
pursuant to a domestic relations order, unless such order is determined in
accordance with procedures established by the Administrator to be a qualified
domestic relations order, as defined in Code Section 414(p), or any domestic
relations order entered before January 1, 1985. 18.04. Qualified Domestic
Relations Orders Procedures. The Administrator must establish reasonable
procedures to determine the qualified status of a domestic relations order. Upon
receiving a domestic relations order, the Participant and any alternate payee
named in the order shall be notified, in writing, of the receipt of the order
and the Plan's procedures for determining the qualified status of the order.
Within a reasonable period of time after receiving the domestic relations order,
Volume Submitter Defined Contribution Plan Basic Plan Document 17 © 2019 FMR LLC
All rights reserved. 59



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume066.jpg]
the Administrator must determine the qualified status of the order. The
Participant and each alternate payee shall be provided notice of such
determination by mailing to the individual's address specified in the domestic
relations order, or in a manner consistent with the Department of Labor
regulations. If any portion of the Participant's Account is payable during the
period the Administrator is making its determination of the qualified status of
the domestic relations order, the Administrator must make a separate accounting
of the amounts payable. If the Administrator determines the order is a qualified
domestic relations order within 18 months of the date amounts first are payable
following receipt of the order, the Administrator shall direct the Trustee to
distribute the payable amounts in accordance with the order. If the
determination of the qualified status of the order is not made within the 18-
month determination period, the Administrator shall direct the Trustee to
distribute the payable amounts in the manner the Plan would distribute if the
order did not exist and shall apply the order prospectively if the Administrator
later determines that the order is a qualified domestic relations order. The
Trustee shall set up segregated accounts for each alternate payee as directed by
the Administrator. A domestic relations order shall not fail to be deemed a
qualified domestic relations order merely because it permits distribution or
requires segregation of all or part of a Participant's Account with respect to
an alternate payee prior to the Participant's earliest retirement age (as
defined in Code Section 414(p)) under the Plan. A distribution to an alternate
payee prior to the Participant's attainment of the earliest retirement age is
available only if the order provides for distribution at that time and the
alternate payee consents to a distribution occurring prior to the Participant's
attainment of earliest retirement age. Notwithstanding any other provisions of
this Section or of a domestic relations order, if the Employer has elected to
cash out small Accounts as provided in Subsection 1.20(e)(1) of the Adoption
Agreement and the alternate payee's benefits under the Plan do not exceed the
maximum cash out limit permitted under Code Section 411(a)(11)(A), distribution
shall be made to the alternate payee in a lump sum as soon as practicable
following the Administrator's determination that the order is a qualified
domestic relations order. 18.05. Application of Plan Provisions for Multiple
Employer Plans. Notwithstanding any other provision of the Plan to the contrary,
if one of the Employers designated in Subsection 1.02(b) of the Adoption
Agreement is or ceases to be a Related Employer (hereinafter "un-Related
Employer"), the Plan shall be treated as a multiple employer plan (as defined in
Code Section 413(c)) in accordance with applicable guidance. Any subsequent
removal of an un-Related Employer will not be treated as a termination of the
Plan with regard to that un-Related Employer and not be considered a
distributable event for Participants still employed with that un-Related
Employer. For the period, if any, that the Plan is a multiple employer plan,
each un-Related Employer shall be treated as a separate Employer for purposes of
contributions, application of the "ADP" and "ACP" tests described in Sections
6.03 and 6.06, application of the Code Section 415 limitations described in
Section 6.12, top-heavy determinations and application of the top-heavy
requirements under Article 15, and application of such other Plan provisions as
the Employers determine to be appropriate. For any such period, the Volume
Submitter Sponsor shall continue to treat the Employer as participating in this
volume submitter plan arrangement for purposes of notice or other communications
in connection with the Plan, and other Plan-related services. The Administrator
shall be responsible for administering the Plan as a multiple employer plan.
18.06. Veterans Reemployment Rights. Notwithstanding any other provision of the
Plan to the contrary, contributions, benefits, and service credit with respect
to qualified military service shall be provided in accordance with Code Section
414(u) and the regulations thereunder. The Administrator shall notify the
Trustee of any Participant with respect to whom additional contributions are
made because of qualified military service. Additional contributions made to the
Plan pursuant to Code Section 414(u) shall be treated as Deferral Contributions
(if Option 1.07(a)(5) is selected in the Adoption Agreement, including, to the
extent designated by the Participant, Roth 401(k) Contributions), Employee
Contributions, Matching Employer Contributions, Qualified Matching Employer
Contributions, Qualified Nonelective Employer Contributions, or Nonelective
Employer Contributions based on the character of the contribution they are
intended to replace; provided, however, that the Plan shall not be treated as
failing to meet the requirements of Code Section 401(a)(4), 401(k)(3),
401(k)(12), 401(m), 410(b), or 416 by reason of the making of or the right to
make such contribution. Notwithstanding the foregoing, Participants dying and/or
becoming disabled while performing qualified military service as defined in Code
Section 414(u)(5) shall not be treated as having resumed employment pursuant to
this Section on the day prior to dying or becoming disabled for purposes of
calculating contributions pursuant to Code Section 414(u)(9). 18.07. Facility of
Payment. In the event the Administrator determines, on the basis of medical
reports or other evidence satisfactory to the Administrator, that the recipient
of any benefit payments under the Plan is incapable of handling his affairs
Volume Submitter Defined Contribution Plan Basic Plan Document 17 © 2019 FMR LLC
All rights reserved. 60



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume067.jpg]
by reason of minority, illness, infirmity or other incapacity, the Administrator
may direct the Trustee to disburse such payments to a person or institution
designated by a court which has jurisdiction over such recipient or a person or
institution otherwise having the legal authority under state law for the care
and control of such recipient. The receipt by such person or institution of any
such payments shall be complete acquittance therefore, and any such payment to
the extent thereof, shall discharge the liability of the Trust for the payment
of benefits hereunder to such recipient. 18.08. Information between Employer
and/or Administrator and Trustee. The Employer and/or Administrator will furnish
the Trustee, and the Trustee will furnish the Employer and/or Administrator,
with such information relating to the Plan and Trust as may be required by the
other in order to carry out their respective duties hereunder, including without
limitation information required under the Code and any regulations issued or
forms adopted by the Treasury Department thereunder or under the provisions of
ERISA and any regulations issued or forms adopted by the Department of Labor
thereunder. 18.09. Effect of Failure to Qualify Under Code. Notwithstanding any
other provision contained herein, if the Employer's plan fails to be a qualified
plan under the Code, such plan can no longer participate in this volume
submitter plan arrangement and shall be considered an individually designed
plan. 18.10. Directions, Notices and Disclosure. Any notice or other
communication in connection with this Plan shall be deemed delivered in writing
if addressed as follows and if either actually delivered at said address or, in
the case of a letter, three business days shall have elapsed after the same
shall have been deposited in the United States mail, first-class postage prepaid
and registered or certified: (a) If to the Employer or Administrator, to it at
such address as the Administrator shall direct pursuant to the Service
Agreement; (b) If to the Trustee, to it at the address set forth in Subsection
1.03(a) of the Adoption Agreement; or, in each case at such other address as the
addressee shall have specified by written notice delivered in accordance with
the foregoing to the addressor's then effective notice address. Any direction,
notice or other communication provided to the Employer, the Administrator or the
Trustee by another party which is stipulated to be in written form under the
provisions of this Plan may also be provided in any medium which is permitted
under applicable law or regulation. Any written communication or disclosure to
Participants required under the provisions of this Plan may be provided in any
other medium (electronic, telephone or otherwise) that is permitted under
applicable law or regulation. 18.11. Governing Law. The Plan and the
accompanying Adoption Agreement shall be construed, administered and enforced
according to ERISA, and to the extent not preempted thereby, the laws of the
Commonwealth of Massachusetts. 18.12. Discharge of Duties by Fiduciaries. The
Trustee, the Employer and any other fiduciary shall discharge their duties under
the Plan in accordance with the requirements of ERISA solely in the interests of
Participants and their Beneficiaries and with the care, skill, prudence, and
diligence under the applicable circumstances that a prudent man acting in a like
capacity and familiar with such matters would use in conducting an enterprise of
like character with like aims. Article 19. Plan Administration. 19.01. Powers
and Responsibilities of the Administrator. The Administrator has the full power
and the full responsibility to administer the Plan in all of its details,
subject, however, to the requirements of ERISA. The Administrator is the agent
for service of legal process for the Plan. In addition to the powers and
authorities expressly conferred upon it in the Plan, the Administrator shall
have all such powers and authorities as may be necessary to carry out the
provisions of the Plan, including the discretionary power and authority to
interpret and construe the provisions of the Plan, such interpretation to be
final and conclusive on all persons claiming benefits under the Plan; to make
benefit determinations; to utilize the correction programs or systems
established by the Internal Revenue Service (such as the Employee Plans
Compliance and Resolution System) or the Department of Labor; and to resolve any
disputes arising under the Plan. The Administrator may, by written instrument,
allocate and delegate its fiduciary responsibilities in accordance with ERISA
Section 405, including allocation of such responsibilities to an administrative
committee formed to administer the Plan. Volume Submitter Defined Contribution
Plan Basic Plan Document 17 © 2019 FMR LLC All rights reserved. 61



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume068.jpg]
19.02. Nondiscriminatory Exercise of Authority. Whenever, in the administration
of the Plan, any discretionary action by the Administrator is required, the
Administrator shall exercise its authority in a nondiscriminatory manner so that
all persons similarly situated shall receive substantially the same treatment.
19.03. Claims and Review Procedures. As required under Section 2560.503-1(b)(2)
of Regulations issued by the Department of Labor, the claims and review
procedures are described in detail in the Summary Plan Description for the Plan.
A Participant, Beneficiary or alternate payee (collectively referred to as
“Claimant” in this section) seeking judicial review of an adverse benefit
determination under the Plan, whether in whole or in part, must file any suit or
legal action (including, without limitation, a civil action under Section 502(a)
of ERISA) within 12 months of the date the final adverse benefit determination
is issued. Notwithstanding the foregoing, any Claimant that fails to engage in
or exhaust the claims and review procedures must file any suit or legal action
within 12 months of the date of the alleged facts or conduct giving rise to the
claim (including, without limitation, the date the Claimant alleges he or she
became entitled to the Plan benefits requested in the suit or legal action).
Nothing in this Plan should be construed to relieve a Claimant of the obligation
to exhaust all claims and review procedures under the Plan before filing suit in
state or federal court. A claimant who fails to file such suit or legal action
within the 12 months limitations period will lose any rights to bring any such
suit or legal action thereafter. 19.04. Named Fiduciary. The Administrator is a
"named fiduciary" for purposes of ERISA Section 402(a)(1) and has the powers and
responsibilities with respect to the management and operation of the Plan
described herein. 19.05. Costs of Administration. All reasonable costs and
expenses (including legal, accounting, and employee communication fees) incurred
by the Administrator and the Trustee in administering the Plan and Trust may be
paid from the forfeitures (if any) resulting under Section 11.08, or from the
remaining Trust Fund. All such costs and expenses paid from the remaining Trust
Fund shall, unless allocable to the Accounts of particular Participants, be
charged against the Accounts of all Participants as provided in the Service
Agreement. Article 20. Trust Agreement. 20.01. Acceptance of Trust
Responsibilities. By executing the Adoption Agreement, the Employer establishes
a trust to hold the assets of the Plan that are invested in Permissible
Investments. By executing the Adoption Agreement, the Trustee agrees to accept
the rights, duties and responsibilities set forth in this Article. If the Plan
is an amendment and restatement of a prior plan, the Trustee shall have no
liability for, and no duty to inquire into, the administration of the assets of
the Plan for periods prior to the date such assets are transferred to the Trust.
20.02. Establishment of Trust Fund. A trust is hereby established under the
Plan. The Trustee shall open and maintain a trust account for the Plan and, as
part thereof, Accounts for such individuals as the Employer shall from time to
time notify the Trustee are Participants in the Plan. The Trustee shall accept
and hold in the Trust Fund such contributions on behalf of Participants as it
may receive from time to time from the Employer. The Trust Fund shall be fully
invested and reinvested in accordance with the applicable provisions of the Plan
in Fund Shares or as otherwise provided in Section 20.10. 20.03. Exclusive
Benefit. The Trustee shall hold the assets of the Trust Fund for the exclusive
purpose of providing benefits to Participants and Beneficiaries and defraying
the reasonable expenses of administering the Plan. No assets of the Plan shall
revert to the Employer except as specifically permitted by the terms of the
Plan. 20.04. Powers of Trustee. The Trustee shall have no discretion or
authority with respect to the investment of the Trust Fund but shall act solely
as a directed trustee of the funds contributed to it. In addition to and not in
limitation of such powers as the Trustee has by law or under any other
provisions of the Plan, the Trustee shall have the following powers, each of
which the Trustee exercises solely as a directed trustee in accordance with the
written direction of the Employer except to the extent a Plan asset is subject
to Participant direction of investment and provided that no such power shall be
exercised in any manner inconsistent with the provisions of ERISA: (a) to deal
with all or any part of the Trust Fund and to invest all or a part of the Trust
Fund in Permissible Investments, without regard to the law of any state
regarding proper investment; (b) to transfer to and invest all or any part of
the Trust in any collective investment trust which is then maintained by a bank
or trust company (or any affiliate) and which is tax-exempt pursuant to Code
Section 501(a) and Rev. Rul. 81-100; provided that such collective investment
trust is a Permissible Investment; and provided, further, that the instrument
establishing such collective investment trust, as amended from time to time,
shall govern Volume Submitter Defined Contribution Plan Basic Plan Document 17 ©
2019 FMR LLC All rights reserved. 62



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume069.jpg]
any investment therein, and is hereby made a part of the Plan and this Trust
Agreement to the extent of such investment therein; (c) to retain uninvested
such cash as the Administrator or a named fiduciary under the Plan may, from
time to time, direct; (d) to sell, lease, convert, redeem, exchange, or
otherwise dispose of all or any part of the assets constituting the Trust Fund;
(e) to borrow funds from a bank or other financial institution not affiliated
with the Trustee in order to provide sufficient liquidity to process Plan
transactions in a timely fashion, provided that the cost of borrowing shall be
allocated in a reasonable fashion to the Permissible Investment(s) in need of
liquidity and the Employer acknowledges that it has received the disclosure on
the Trustee’s line of credit program and credit allocation policy and a copy of
the text of Prohibited Transaction Exemption 2002-55 prior to executing the
Adoption Agreement, if applicable; (f) to enforce by suit or otherwise, or to
waive, its rights on behalf of the Trust, and to defend claims asserted against
it or the Trust, provided that the Trustee is indemnified to its satisfaction
against liability and expenses (including claims for delinquent contributions or
repayments in accordance with Section 5.12); (g) to employ legal, accounting,
clerical, and other assistance to carry out the provisions of this Trust and to
pay the reasonable expenses of such employment, including compensation, from the
Trust if not paid by the Employer; (h) to compromise, adjust and settle any and
all claims against or in favor of it or the Trust; (i) to oppose, or participate
in and consent to the reorganization, merger, consolidation, or readjustment of
the finances of any enterprise, to pay assessments and expenses in connection
therewith, and to deposit securities under deposit agreements; (j) to apply for
or purchase annuity contracts in accordance with Article 14; (k) to hold
securities unregistered, or to register them in its own name or in the name of
nominees in accordance with the provisions of Section 2550.403a-1(b) of
Department of Labor Regulations; (l) to appoint custodians to hold investments
within the jurisdiction of the district courts of the United States and to
deposit securities with stock clearing corporations or depositories or similar
organizations; (m) to make, execute, acknowledge and deliver any and all
instruments that it deems necessary or appropriate to carry out the powers
herein granted; (n) generally to exercise any of the powers of an owner with
respect to all or any part of the Trust Fund; and (o) to take all such actions
as may be necessary under the Trust Agreement, to the extent consistent with
applicable law. The Employer specifically acknowledges and authorizes that
affiliates of the Trustee may act as its agent in the performance of
ministerial, nonfiduciary duties under the Trust. The Trustee shall provide the
Employer with reasonable notice of any claim filed against the Plan or Trust or
with regard to any related matter, or of any claim filed by the Trustee on
behalf of the Plan or Trust or with regard to any related matter. 20.05.
Accounts. The Trustee shall keep full accounts of all receipts and disbursements
and other transactions hereunder. Within 120 days after the close of each Plan
Year and at such other times as may be appropriate, the Trustee shall determine
the then net fair market value of the Trust Fund as of the close of the Plan
Year, as of the termination of the Trust, or as of such other time, whichever is
applicable, and shall render to the Employer and Administrator an account of its
administration of the Trust during the period since the last such accounting,
including all allocations made by it during such period. 20.06. Approval of
Accounts. To the extent permitted by law, the written approval of any account by
the Employer or Administrator shall be final and binding, as to all matters and
transactions stated or shown therein, upon the Employer, Administrator,
Participants and all persons who then are or thereafter become interested in the
Trust. The failure of the Volume Submitter Defined Contribution Plan Basic Plan
Document 17 © 2019 FMR LLC All rights reserved. 63



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume070.jpg]
Employer or Administrator to notify the Trustee within six months after the
receipt of any account of its objection to the account shall, to the extent
permitted by law, be the equivalent of written approval. If the Employer or
Administrator files any objections within such six month period with respect to
any matters or transactions stated or shown in the account, and the Employer or
Administrator and the Trustee cannot amicably settle the question raised by such
objections, the Trustee shall have the right to have such questions settled by
judicial proceedings. Nothing herein contained shall be construed so as to
deprive the Trustee of the right to have judicial settlement of its accounts. In
any proceeding for a judicial settlement of any account or for instructions, the
only necessary parties shall be the Trustee, the Employer and the Administrator.
20.07. Distribution from Trust Fund. The Trustee shall make such distributions
from the Trust Fund as the Employer or Administrator may direct (in writing or
such other medium as may be acceptable to the Trustee), consistent with the
terms of the Plan and either for the exclusive benefit of Participants or their
Beneficiaries, or for the payment of expenses of administering the Plan. 20.08.
Transfer of Amounts from Qualified Plan. If amounts are to be transferred to the
Plan from another qualified plan or trust under Code Section 401(a), such
transfer shall be made in accordance with the provisions of the Plan and with
such rules as may be established by the Trustee. The Trustee shall only accept
assets which are in a medium proper for investment under this Trust Agreement or
in cash, and that are accompanied in a timely manner, as agreed to by the
Administrator and the Trustee, by instructions in writing (or such other medium
as may be acceptable to the Trustee) showing separately the respective
contributions by the prior employer and the transferring Employee, the records
relating to such contributions, and identifying the assets attributable to such
contributions. The Trustee shall hold such assets for investment in accordance
with the provisions of this Trust Agreement. 20.09. Transfer of Assets from
Trust. Subject to the provisions of the Plan, the Employer may direct the
Trustee to transfer all or a specified portion of the Trust assets to any other
plan or plans maintained by the Employer or the employer or employers of an
Inactive Participant or Participants, provided that the Trustee has received
evidence satisfactory to it that such other plan meets all applicable
requirements of the Code. The assets so transferred shall be accompanied by
written instructions from the Employer naming the persons for whose benefit such
assets have been transferred, showing separately the respective contributions by
the Employer and by each Participant, if any, and identifying the assets
attributable to the various contributions. The Trustee shall have no further
liabilities with respect to assets so transferred. 20.10. Separate Trust or
Fund. Subject to agreement with the Trustee, the Employer may maintain a trust
or fund (including a group annuity contract) under this volume submitter plan
document for Permissible Investments for which the Trustee will not take
responsibility under this Trust Agreement as indicated in the Service Agreement.
Any Permissible Investments for which the Trustee has not agreed to take
responsibility shall not be governed by the terms of this Trust (including
Sections 20.11 and 20.12) but rather shall be subject to procedures established
in the Service Agreement to govern contributions, distributions and exchanges
between such Permissible Investments and any other Permissible Investments for
the Plan. In addition, the Employer may also appoint a trustee to establish a
separate trust for claims on behalf of the Trust for delinquent contributions or
loan repayments under the Plan. The Trustee shall have no authority and no
responsibility for the Plan assets held in such separate trust or fund. The
Employer shall be responsible for assuring that such separate trust or fund is
maintained pursuant to a separate trust or custodial agreement signed by the
Employer and any such trustee or custodian, to the extent such an agreement is
required. The duties and responsibilities of the trustee of a separate trust
shall be provided by the separate trust agreement, between the Employer and the
trustee of the separate trust. Notwithstanding the preceding paragraph, the
Trustee or an affiliate of the Trustee may agree in writing to provide
ministerial recordkeeping services for assets held outside of this Trust
Agreement. The Trustee shall not be the owner of any insurance contract
purchased for the Plan. All insurance contract(s) must provide that proceeds
shall be payable to the Plan; provided, however, that the policy holder shall be
required to pay over all proceeds of the contract(s) to the Participant's
designated Beneficiary in accordance with the distribution provisions of this
Plan. A Participant's Spouse shall be the designated Beneficiary of the proceeds
in all circumstances unless a qualified election has been made in accordance
with Article 14. Under no circumstances shall the policy holder retain any part
of the proceeds. In the event of any conflict between the terms of the Plan and
the terms of any insurance contract purchased hereunder, the Plan provisions
shall control. Any life insurance contracts held in the Trust Fund or in the
separate trust are subject to the following limits: (a) Ordinary life - For
purposes of these incidental insurance provisions, ordinary life insurance
contracts are contracts with both nondecreasing death benefits and nonincreasing
premiums. If such contracts are held, less than Volume Submitter Defined
Contribution Plan Basic Plan Document 17 © 2019 FMR LLC All rights reserved. 64



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume071.jpg]
1/2 of the aggregate employer contributions allocated to any Participant shall
be used to pay the premiums attributable to them. (b) Term and universal life -
No more than 1/4 of the aggregate employer contributions allocated to any
participant shall be used to pay the premiums on term life insurance contracts,
universal life insurance contracts, and all other life insurance contracts which
are not ordinary life. (c) Combination - The sum of 1/2 of the ordinary life
insurance premiums and all other life insurance premiums shall not exceed 1/4 of
the aggregate employer contributions allocated to any Participant. 20.11.
Self-Directed Brokerage Option. If one of the Permissible Investments under the
Plan is Fidelity BrokerageLink®, the self-directed brokerage option
("BrokerageLink"), the Employer hereby directs the Trustee to use Fidelity
Brokerage Services LLC ("FBSLLC") to purchase or sell individual securities for
each Participant BrokerageLink account ("PBLA") in accordance with investment
directions provided by such Participant. The Employer directs the Trustee to
establish a PBLA with FBSLLC in the name of the Trustee for each Participant
electing to utilize the BrokerageLink option. Each electing Participant shall be
granted limited trading authority over the PBLA established for such
Participant, and FBSLLC shall accept and act upon instructions from such
Participants to buy, sell, exchange, convert, tender, trade and otherwise
acquire and dispose of securities in the PBLA. The provision of BrokerageLink
shall be subject to the following: (a) Each Participant who elects to utilize
the BrokerageLink option must complete a BrokerageLink Participant
Acknowledgement Form which incorporates the provisions of the BrokerageLink
Account Terms and Conditions. Upon acceptance by FBSLLC of the BrokerageLink
Participant Acknowledgement Form, FBSLLC will establish a PBLA for the
Participant. Participant activity in the PBLA will be governed by the
BrokerageLink Participant Acknowledgement Form and the BrokerageLink Account
Terms and Conditions. If the BrokerageLink Participant Acknowledgement Form or
the BrokerageLink Account Terms and Conditions conflicts with the terms of this
Trust, the Plan or an applicable statute or regulation, the Trust, the Plan or
the applicable statute or regulation shall control. (b) Any successor
organization of FBSLLC, through reorganization, consolidation, merger or similar
transactions, shall, upon consummation of such transaction, become the successor
broker in accordance with the terms of this authorization provision. (c) The
Trustee and FBSLLC shall continue to rely on this direction provision until
notified to the contrary. The Employer reserves the right to terminate this
direction upon written notice to FBSLLC (or its successor) and the Trustee, such
termination to be implemented as soon as administratively feasible. Such notice
shall be deemed a direction to terminate BrokerageLink as an investment option.
(d) The Trustee shall provide the Employer with a list of the types of
securities which may not be purchased under BrokerageLink. Administrative
procedures governing investment in and withdrawals from a PBLA will also be
provided to the Employer by the Trustee. (e) With respect to exchanges from the
Participant’s Account holding investments outside of the BrokerageLink option
(hereinafter, the "SPO") into the PBLA, the named fiduciary hereby directs the
Trustee to submit for processing all instructions for purchases into the core
account indicated in the BrokerageLink Account Terms and Conditions (the
"BrokerageLink Core Account") received before the close of the New York Stock
Exchange ("NYSE") on a particular date resulting from such exchange requests the
next day that the NYSE is operating. (f) A Participant has the authority to
designate an agent to have limited trading authority over assets in the PBLA
established for such Participant. Such agent as the Participant may designate
shall have the same authority to trade in and otherwise transact business in the
PBLA, in the same manner and to the same extent as the Participant is otherwise
empowered to do hereunder, and FBSLLC shall act upon instructions from the agent
as if the instructions had come from the Participant. Designation of an agent by
the Participant is subject to acceptance by FBSLLC of a completed BrokerageLink
Third Party Limited Trading Authorization Form, the terms of which shall govern
the activity of the Participant and the authorized agent. In the event that a
provision of the BrokerageLink Third Party Limited Trading Authorization Form
conflicts with the terms of the BrokerageLink Participant Acknowledgement Form,
the BrokerageLink Account Terms and Conditions, this Trust, the Plan or an
applicable statute or regulation, the terms of the BrokerageLink Participant
Acknowledgement Form, the Brokerage Link Account Terms and Conditions, this
Trust, the Plan or the applicable statute or regulation shall control. Volume
Submitter Defined Contribution Plan Basic Plan Document 17 © 2019 FMR LLC All
rights reserved. 65



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume072.jpg]
(g) The Participant shall be solely responsible for receiving and responding to
all trade confirmations, account statements, prospectuses, annual reports,
proxies and other materials that would otherwise be distributed to the owner of
the PBLA. With respect to proxies for securities held in the PBLA, FBSLLC shall
send a copy of the meeting notice and all proxies and proxy solicitation
materials, together with a voting direction form, to the Participant and the
Participant shall have the authority to direct the exercise of all shareholder
rights attributable to those securities. The Trustee shall not exercise such
rights in the absence of direction from the Participant. (h) FBSLLC shall buy,
sell, exchange, convert, tender, trade and otherwise acquire and dispose of
securities in each PBLA, transfer funds to and from the BrokerageLink Core
Account and the SPO default fund, collect any fees or other remuneration due
FBSLLC or any of its affiliates (other than the Fidelity BrokerageLink Plan
related Account Fee, which shall be assessed and collected as described in the
Service Agreement), and make distributions to the Participant, in accordance
with the Service Agreement. No prior notice to or consent from the Participant
is required. In the event of a transfer of the Plan to another service provider,
the directions of the Employer in transferring Plan assets shall control. Such
transfers may be effected without notice to or consent from the Participant. (i)
FBSLLC may accept from the Participant changes to indicative data including, but
not limited to, postal address, email address, and phone number associated with
the PBLA established for the Participant. 20.12. Employer Stock Investment
Option. If one of the Permissible Investments is equity securities issued by the
Employer or a Related Employer ("Employer Stock"), such Employer Stock must be
publicly traded and "qualifying employer securities" within the meaning of ERISA
Section 407(d)(5). Plan investments in Employer Stock shall be made via the
Employer Stock Investment Fund (the "Stock Fund") which shall consist of either
(i) the shares of Employer Stock held for each Participant who participates in
the Stock Fund (a "Share Accounting Stock Fund"), or (ii) a combination of
shares of Employer Stock and short-term liquid investments, consisting of mutual
fund shares or commingled money market pool units as agreed to by the Employer
and the Trustee, which are necessary to satisfy the Stock Fund's cash needs for
transfers and payments (a "Unitized Stock Fund"). Dividends received by the
Stock Fund are reinvested in additional shares of Employer Stock or, in the case
of a Unitized Stock Fund, in short-term liquid investments. The determination of
whether each Participant's interest in the Stock Fund is administered on a
share-accounting or a unitized basis shall be determined by the Employer's
election in the Service Agreement. In the case of a Unitized Stock Fund, such
units shall represent a proportionate interest in all assets of the Unitized
Stock Fund, which includes shares of Employer Stock, short-term investments, and
at times, receivables for dividends and/or Employer Stock sold and payables for
Employer Stock purchased. A net asset value per unit shall be determined daily
for each cash unit outstanding of the Unitized Stock Fund. The return earned by
the Unitized Stock Fund shall represent a combination of the dividends paid on
the shares of Employer Stock held by the Unitized Stock Fund, gains or losses
realized on sales of Employer Stock, appreciation or depreciation in the market
price of those shares owned, and interest on the short- term investments held by
the Unitized Stock Fund. A target range for the short-term liquid investments
shall be maintained for the Unitized Stock Fund. The named fiduciary shall,
after consultation with the Trustee, establish and communicate to the Trustee in
writing such target range and a drift allowance for such short-term liquid
investments. Such target range and drift allowance may be changed by the named
fiduciary, after consultation with the Trustee, provided any such change is
communicated to the Trustee in writing. The Trustee is responsible for ensuring
that the actual short-term liquid investments held in the Unitized Stock Fund
fall within the agreed upon target range over time, subject to the Trustee's
ability to execute open-market trades in Employer Stock or to otherwise trade
with the Employer. Investments in Employer Stock shall be subject to the
following limitations: (a) Acquisition Limit. Pursuant to the Plan, the Trust
may be invested in Employer Stock to the extent necessary to comply with
investment directions under Section 8.02 of the Plan. Notwithstanding the
foregoing, effective for Deferral Contributions made for Plan Years beginning on
or after January 1, 1999, the portion of a Participant's Deferral Contributions
that the Employer may require to be invested in Employer Stock for a Plan Year
cannot exceed one percent of such Participant's Compensation for the Plan Year.
(b) Fiduciary Duty of Named Fiduciary. The Administrator or any person
designated by the Administrator as a named fiduciary under Section 19.01 (the
"named fiduciary") shall continuously monitor the suitability under the
fiduciary duty rules of ERISA Section 404(a)(1) (as modified by ERISA Section
404(a)(2)) of acquiring and holding Employer Stock. The Trustee shall not be
liable for any loss, or by reason of any breach, which arises from the Volume
Submitter Defined Contribution Plan Basic Plan Document 17 © 2019 FMR LLC All
rights reserved. 66



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume073.jpg]
directions of the named fiduciary with respect to the acquisition and holding of
Employer Stock, unless it is clear on their face that the actions to be taken
under those directions would be prohibited by the foregoing fiduciary duty rules
or would be contrary to the terms of the Plan or this Trust Agreement. (c)
Execution of Purchases and Sales. Purchases and sales of Employer Stock shall be
made on the open market on the date on which the Trustee receives in good order
all information and documentation necessary to accurately effect such purchases
and sales or (i) if later, in the case of purchases, the date on which the
Trustee has received a transfer of the funds necessary to make such purchases,
(ii) as otherwise provided in the Service Agreement, or (iii) as provided in
Subsection (d) below. Such general rules shall not apply in the following
circumstances: (1) If the Trustee is unable to determine the number of shares
required to be purchased or sold on such day; (2) If the Trustee is unable to
purchase or sell the total number of shares required to be purchased or sold on
such day as a result of market conditions; or (3) If the Trustee is prohibited
by the Securities and Exchange Commission, the New York Stock Exchange, or any
other regulatory body from purchasing or selling any or all of the shares
required to be purchased or sold on such day. In the event of the occurrence of
the circumstances described in (1), (2), or (3) above, the Trustee shall
purchase or sell such shares as soon as possible thereafter and, in the case of
a Share Accounting Stock Fund, shall determine the price of such purchases or
sales to be the average purchase or sales price of all such shares purchased or
sold, respectively. (d) Purchases and Sales from or to Employer. If directed by
the Employer in writing prior to the trading date, the Trustee may purchase or
sell Employer Stock from or to the Employer if the purchase or sale is for
adequate consideration (within the meaning of ERISA Section 3(18)) and no
commission is charged. If Employer contributions or contributions made by the
Employer on behalf of the Participants under the Plan are to be invested in
Employer Stock, the Employer may transfer Employer Stock in lieu of cash to the
Trust. In such case, the shares of Employer Stock to be transferred to the Trust
will be valued at a price that constitutes adequate consideration (within the
meaning of ERISA Section 3(18)). (e) Use of Broker to Purchase Employer Stock.
The Employer hereby directs the Trustee to use Fidelity Capital Markets, Inc.,
an affiliate of the Trustee, or any other affiliate or subsidiary of the Trustee
(collectively, "Capital Markets"), to provide brokerage services in connection
with all market purchases and sales of Employer Stock for the Stock Fund, except
in circumstances where the Trustee has determined, in accordance with its
standard trading guidelines or pursuant to Employer direction, to seek expedited
settlement of trades. The Trustee shall provide the Employer with the commission
schedule for such transactions and a copy of Capital Markets' brokerage
placement practices. The following shall apply as well: (1) Any successor
organization of Capital Markets through reorganization, consolidation, merger,
or similar transactions, shall, upon consummation of such transaction, become
the successor broker in accordance with the terms of this provision. (2) The
Trustee shall continue to rely on this Employer direction until notified to the
contrary. The Employer reserves the right to terminate this authorization upon
sixty (60) days written notice to Capital Markets (or its successor) and the
Trustee and the Employer and the Trustee shall decide on a mutually- agreeable
alternative procedure for handling brokerage transactions on behalf of the Stock
Fund. (f) Securities Law Reports. The named fiduciary shall be responsible for
filing all reports required under Federal or state securities laws with respect
to the Trust's ownership of Employer Stock; including, without limitation, any
reports required under Section 13 or 16 of the Securities Exchange Act of 1934
and shall immediately notify the Trustee in writing of any requirement to stop
purchases or sales of Employer Stock pending the filing of any report. The
Trustee shall provide to the named fiduciary such information on the Trust's
ownership of Employer Stock as the named fiduciary may reasonably request in
order to comply with Federal or state securities laws. Volume Submitter Defined
Contribution Plan Basic Plan Document 17 © 2019 FMR LLC All rights reserved. 67



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume074.jpg]
(g) Voting and Tender Offers. Notwithstanding any other provision of the Trust
Agreement the provisions of this Subsection shall govern the voting and
tendering of Employer Stock. For purposes of this Subsection, each Participant
shall be designated as a named fiduciary under ERISA with respect to shares of
Employer Stock that reflect that portion, if any, of the Participant's interest
in the Stock Fund not acquired at the direction of the Participant in accordance
with ERISA Section 404(c). The Employer shall pay for all printing, mailing,
tabulation and other costs associated with the voting and tendering of Employer
Stock. The Trustee, after consultation with the Employer, shall prepare any
necessary documents associated with the voting and tendering of Employer Stock
for the Trust. (1) Voting. (A) When the issuer of the Employer Stock prepares
for any annual or special meeting, the Employer shall notify the Trustee at
least thirty (30) days in advance of the intended record date and shall cause a
copy of all proxy solicitation materials to be sent to the Trustee. If requested
by the Trustee, the Employer shall certify to the Trustee that the
aforementioned materials represent the same information distributed to
shareholders of Employer Stock. The Employer shall cause proxy solicitation
materials to be provided to each Participant with an interest in Employer Stock
held in the Trust, together with an instruction form to be returned to the
Trustee or a designee. The form shall show the proportional interest in the
number of full and fractional shares of Employer Stock credited to the
Participant's sub-accounts held in the Stock Fund. (B) Each Participant with an
interest in the Stock Fund shall have the right to direct the Trustee as to the
manner in which the Trustee is to vote (including not to vote) that number of
shares of Employer Stock that is credited to his Account, if the Plan uses share
accounting, or, if accounting is by units of participation, that reflects such
Participant's proportional interest in the Stock Fund (both vested and
unvested). Directions from a Participant to the Trustee concerning the voting of
Employer Stock shall be communicated in writing, or by such other means agreed
upon by the Trustee and the Employer. These directions shall be held in
confidence by the Trustee and shall not be divulged to the Employer, or any
officer or employee thereof, or any other person, except to the extent that the
consequences of such directions are reflected in reports regularly communicated
to any such persons in the ordinary course of the performance of the Trustee's
services hereunder. Upon its receipt of the directions, the Trustee shall vote
the shares of Employer Stock that reflect the Participant's interest in the
Stock Fund as directed by the Participant. The Trustee shall not vote shares of
Employer Stock that reflect a Participant's interest in the Stock Fund for which
the Trustee has received no direction from the Participant, except as required
by law, or to the extent that the Employer or Administrator directs the Trustee
through the Service Agreement to vote shares of Employer Stock that reflect a
Participant's interest in the Stock Fund for which the Trustee has received no
directions from the Participant in the same proportion on each issue as it votes
those shares that reflect all Participants' interests in the Stock Fund (in the
aggregate) for which it received voting instructions from Participants. (C)
Except as otherwise required by law, the Trustee shall vote that number of
shares of Employer Stock not credited to Participants' Accounts in the same
proportion on each issue as it votes those shares credited to Participants'
Accounts for which it received voting directions from Participants. (2) Tender
Offers. (A) Upon commencement of a tender offer for any securities held in the
Trust that are Employer Stock, the Employer shall timely notify the Trustee in
advance of the intended tender date and shall cause a copy of all materials to
be sent to the Trustee. The Employer shall certify to the Trustee that the
aforementioned materials represent the same information distributed to
shareholders of Employer Stock. Based on these materials, the Trustee shall
prepare a tender instruction form. The tender instruction form shall show the
number of full and fractional shares of Employer Stock credited to the
Participant's Account, if the Plan uses share accounting, or, if accounting is
by units of participation, that reflect the Participant's proportional interest
in the Volume Submitter Defined Contribution Plan Basic Plan Document 17 © 2019
FMR LLC All rights reserved. 68



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume075.jpg]
Stock Fund (both vested and unvested). The Employer shall cause tender materials
to be sent to each Participant with an interest in the Stock Fund, together with
the foregoing tender instruction form, such materials and form to be returned to
the Trustee or a designee. (B) Each Participant with an interest in the Stock
Fund shall have the right to direct the Trustee to tender or not to tender some
or all of the shares of Employer Stock that are credited to his Account, if the
Plan uses share accounting, or, if accounting is by units of participation, that
reflect such Participant's proportional interest in the Stock Fund (both vested
and unvested). Directions from a Participant to the Trustee concerning the
tender of Employer Stock shall be communicated in writing, or by such other
means agreed upon by the Trustee and the Employer. These directions shall be
held in confidence by the Trustee and shall not be divulged to the Employer, or
any officer or employee thereof, or any other person, except to the extent that
the consequences of such directions are reflected in reports regularly
communicated to any such persons in the ordinary course of the performance of
the Trustee's services hereunder. The Trustee shall tender or not tender shares
of Employer Stock as directed by the Participant. Except as otherwise required
by law, the Trustee shall not tender shares of Employer Stock that are credited
to a Participant's Account, if the Plan uses share accounting, or, if accounting
is by units of participation, that reflect a Participant's proportional interest
in the Stock Fund for which the Trustee has received no direction from the
Participant. (C) Except as otherwise required by law, the Trustee shall tender
shares of Employer Stock not credited to Participants' accounts in the same
proportion as it tenders shares of Employer Stock credited to Participants'
accounts. (D) A Participant who has directed the Trustee to tender some or all
of the shares of Employer Stock that reflect the Participant's proportional
interest in the Stock Fund may, at any time prior to the tender offer withdrawal
date, direct the Trustee to withdraw some or all of such tendered shares, and
the Trustee shall withdraw the directed number of shares from the tender offer
prior to the tender offer withdrawal deadline. Prior to the withdrawal deadline,
if any shares of Employer Stock not credited to Participants' accounts have been
tendered, the Trustee shall redetermine the number of shares of Employer Stock
that would be tendered under the previous paragraph if the date of the foregoing
withdrawal were the date of determination, and withdraw from the tender offer
the number of shares of Employer Stock not credited to Participants' accounts
necessary to reduce the amount of tendered Employer Stock not credited to
Participants' accounts to the amount so redetermined. A Participant shall not be
limited as to the number of directions to tender or withdraw that the
Participant may give to the Trustee. (E) A direction by a Participant to the
Trustee to tender shares of Employer Stock that reflect the Participant's
proportional interest in the Stock Fund shall not be considered a written
election under the Plan by the Participant to withdraw, or have distributed, any
or all of his withdrawable shares. If the Plan uses share accounting, the
Trustee shall credit to the Participant's Account the proceeds received by the
Trustee in exchange for the shares of Employer Stock tendered from the
Participant's Account. If accounting is by units of participation, the Trustee
shall credit to each proportional interest of the Participant from which the
tendered shares were taken the proceeds received by the Trustee in exchange for
the shares of Employer Stock tendered from that interest. Pending receipt of
direction (through the Administrator) from the Participant or the named
fiduciary, as provided in the Plan, as to which of the remaining Permissible
Investments the proceeds should be invested in, the Trustee shall invest the
proceeds in the Permissible Investment specified for such purposes in the
Service Agreement. (h) Shares Credited. If accounting with respect to the Stock
Fund is by units of participation, then for all purposes of this Section 20.12,
the number of shares of Employer Stock deemed "reflected" in a Participant's
proportional interest shall be determined as of the last preceding valuation
date. The trade date is the date the transaction is valued. (i) General. With
respect to all rights other than the right to vote, the right to tender, and the
right to withdraw shares previously tendered, in the case of Employer Stock
credited to a Participant's Account or proportional interest Volume Submitter
Defined Contribution Plan Basic Plan Document 17 © 2019 FMR LLC All rights
reserved. 69



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume076.jpg]
in the Stock Fund, the Trustee shall follow the directions of the Participant
and if no such directions are received, the directions of the named fiduciary.
The Trustee shall have no duty to solicit directions from Participants. The
Administrator is responsible for ensuring that (i) the procedures established in
accordance with the provisions of Subsection 20.12(g) are sufficient to
safeguard the confidentiality of the information described therein, (ii) such
procedures are being followed, and (iii) an independent fiduciary, as described
in regulations issued under ERISA Section 404(c), is appointed when needed in
accordance with those regulations. (j) Conversion. All provisions in this
Section 20.12 shall also apply to any securities received as a result of a
conversion to Employer Stock. 20.13. Voting; Delivery of Information. The
Trustee shall deliver, or cause to be executed and delivered, to the Employer or
Administrator all notices, prospectuses, financial statements, proxies and proxy
soliciting materials received by the Trustee relating to securities held by the
Trust or, if applicable, deliver these materials to the appropriate Participant
or the Beneficiary of a deceased Participant. Unless provided otherwise in the
Service Agreement, the Trustee shall vote any securities held by the Trust in
accordance with the instructions of the Participant or the Beneficiary of a
deceased Participant and shall not vote securities for which it has not received
instructions. 20.14. Compensation and Expenses of Trustee. The Trustee's fee for
performing its duties hereunder shall be such reasonable amounts as specified in
the Service Agreement or any other written agreement with the Employer. Such
fee, any taxes of any kind which may be levied or assessed upon or with respect
to the Trust Fund, and any and all expenses, including without limitation legal
fees and expenses of administrative and judicial proceedings, reasonably
incurred by the Trustee in connection with its duties and responsibilities
hereunder shall, unless some or all have been paid by the Employer, be paid from
the Trust in the method specified in the Service Agreement. 20.15. Reliance by
Trustee on Other Persons. The Trustee may rely upon and act upon any writing
from any person authorized by the Employer or the Administrator pursuant to the
Service Agreement or any other written direction to give instructions concerning
the Plan and may conclusively rely upon and be protected in acting upon any
written order from the Employer or the Administrator or upon any other notice,
request, consent, certificate, or other instructions or paper reasonably
believed by it to have been executed by a duly authorized person, so long as it
acts in good faith in taking or omitting to take any such action. The Trustee
need not inquire as to the basis in fact of any statement in writing received
from the Employer or the Administrator. The Trustee shall be entitled to rely on
the latest certificate it has received from the Employer or the Administrator as
to any person or persons authorized to act for the Employer or the Administrator
hereunder and to sign on behalf of the Employer or the Administrator any
directions or instructions, until it receives from the Employer or the
Administrator written notice that such authority has been revoked. Except with
respect to instructions from a Participant as to the Participant's Account that
are otherwise authorized under the Plan, the Trustee shall be under no duty to
take any action with respect to any Participant's Account (other than as
specified herein) unless and until the Employer or the Administrator furnishes
the Trustee with written instructions on a form acceptable to the Trustee, and
the Trustee agrees thereto in writing. The Trustee shall not be liable for any
action taken pursuant to the Employer's or the Administrator's written
instructions (nor the purpose or propriety of any distribution made thereunder).
20.16. Indemnification by Employer. The Employer shall indemnify and save
harmless the Trustee, and all affiliates, employees, agents and sub-contractors
of the Trustee, from and against any and all liability or expense (including
reasonable attorneys' fees) to which the Trustee, or such other individuals or
entities, may be subjected by reason of any act or conduct being taken in the
performance of any Plan-related duties, including those described in this Trust
Agreement and the Service Agreement, unless such liability or expense results
from the Trustee's, or such other individuals' or entities', negligence or
willful misconduct. 20.17. Consultation by Trustee with Counsel. The Trustee may
consult with legal counsel (who may be but need not be counsel for the Employer
or the Administrator) concerning any question which may arise with respect to
its rights and duties under the Plan and Trust, and the opinion of such counsel
shall, to the extent permitted by law, be full and complete protection in
respect of any action taken or omitted by the Trustee hereunder in good faith
and in accordance with the opinion of such counsel. Volume Submitter Defined
Contribution Plan Basic Plan Document 17 © 2019 FMR LLC All rights reserved. 70



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume077.jpg]
20.18. Persons Dealing with the Trustee. No person dealing with the Trustee
shall be bound to see to the application of any money or property paid or
delivered to the Trustee or to inquire into the validity or propriety of any
transactions. 20.19. Resignation or Removal of Trustee. The Trustee may resign
at any time by written notice to the Employer, which resignation shall be
effective 60 days after delivery to the Employer. The Trustee may be removed by
the Employer by written notice to the Trustee, which removal shall be effective
60 days after delivery to the Trustee or such shorter period as may be mutually
agreed upon by the Employer and the Trustee. Except in the case of Plan
termination, upon resignation or removal of the Trustee, the Employer shall
appoint a successor trustee. Any such successor trustee shall, upon written
acceptance of his appointment, become vested with the estate, rights, powers,
discretion, duties and obligations of the Trustee hereunder as if he had been
originally named as Trustee in this Agreement. Upon resignation or removal of
the Trustee, the Employer shall no longer participate in this volume submitter
plan and shall be deemed to have adopted an individually designed plan. In such
event, the Employer shall appoint a successor trustee within said 60-day period
and the Trustee shall transfer the assets of the Trust to the successor trustee
upon receipt of sufficient evidence (such as a determination letter or opinion
letter from the Internal Revenue Service or an opinion of counsel satisfactory
to the Trustee) that such trust shall be a qualified trust under the Code. The
appointment of a successor trustee shall be accomplished by delivery to the
Trustee of written notice that the Employer has appointed such successor
trustee, and written acceptance of such appointment by the successor trustee.
The Trustee may, upon transfer and delivery of the Trust Fund to a successor
trustee, reserve such reasonable amount as it shall deem necessary to provide
for its fees, compensation, costs and expenses, or for the payment of any other
liabilities chargeable against the Trust Fund for which it may be liable. The
Trustee shall not be liable for the acts or omissions of any successor trustee.
20.20. Fiscal Year of the Trust. The fiscal year of the Trust shall coincide
with the Plan Year. 20.21. Amendment. In accordance with provisions of the Plan,
and subject to the limitations set forth therein, this Trust Agreement may only
be amended by the Employer and the Trustee executing an amendment to the Trust
Superseding Provisions Addendum to the Adoption Agreement. No amendment to this
Trust Agreement shall divert any part of the Trust Fund to any purpose other
than as provided in Section 20.03. 20.22. Plan Termination. Upon termination or
partial termination of the Plan or complete discontinuance of contributions
thereunder, the Trustee shall make distributions to the Participants or other
persons entitled to distributions as the Employer or Administrator directs in
accordance with the provisions of the Plan. In the absence of such instructions
and unless the Plan otherwise provides, the Trustee shall notify the Employer or
Administrator of such situation and the Trustee shall be under no duty to make
any distributions under the Plan until it receives written instructions from the
Employer or Administrator. Upon the completion of such distributions, the Trust
shall terminate, the Trustee shall be relieved from all liability under the
Trust, and no Participant or other person shall have any claims thereunder,
except as required by applicable law. 20.23. Permitted Reversion of Funds to
Employer. If it is determined by the Internal Revenue Service that the Plan does
not initially qualify under Code Section 401, all assets then held under the
Plan shall be returned by the Trustee, as directed by the Administrator, to the
Employer, but only if the application for determination is made by the time
prescribed by law for filing the Employer's return for the taxable year in which
the Plan was adopted or such later date as may be prescribed by regulations.
Such distribution shall be made within one year after the date the initial
qualification is denied. Upon such distribution the Plan shall be considered to
be rescinded and to be of no force or effect. Contributions under the Plan are
conditioned upon their deductibility under Code Section 404. In the event the
deduction of a contribution made by the Employer is disallowed under Code
Section 404, such contribution (to the extent disallowed) must be returned to
the Employer within one year of the disallowance of the deduction. Any
contribution made by the Employer because of a mistake of fact must be returned
to the Employer within one year of the contribution. 20.24. Governing Law. This
Trust Agreement shall be construed, administered and enforced according to ERISA
and, to the extent not preempted thereby, the laws of the State or Commonwealth
in which the Trustee has its principal place of business. Volume Submitter
Defined Contribution Plan Basic Plan Document 17 © 2019 FMR LLC All rights
reserved. 71



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume078.jpg]
20.25. Assignment and Successors. This Trust Agreement, and any of its rights
and obligations hereunder, may not be assigned by any party without the prior
written consent of the other party(ies), and such consent may be withheld in any
party's sole discretion. Notwithstanding the foregoing, the Trustee may assign
this Agreement in whole or in part, and any of its rights and obligations
hereunder, to a subsidiary or affiliate of the Trustee without consent of the
Employer. Any successor to the Trustee or successor trustee, either through sale
or transfer of the business or trust department of the Trustee or successor
trustee, or through reorganization, consolidation, or merger, or any similar
transaction of either the Trustee or successor trustee, shall, upon consummation
of the transaction, become the successor trustee under this Agreement. All
provisions in this Trust Agreement shall extend to and be binding upon the
parties hereto and their respective successors and permitted assigns. Volume
Submitter Defined Contribution Plan Basic Plan Document 17 © 2019 FMR LLC All
rights reserved. 72



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume079.jpg]
VOLUME SUBMITTER DEFINED CONTRIBUTION PLAN ADDENDUM RE: American Taxpayer Relief
Act of 2012 and Code Sections 401(k) & 401(m) Final Regulations Amendments for
Fidelity Basic Plan Document No. 17 PREAMBLE Adoption and Effective Date of
Amendment. This amendment of the Plan is adopted to reflect statutory changes
pursuant to the American Taxpayer Relief Act of 2012 (“ATRA”), the final
regulations adopted pursuant to Code Sections 401(k) & 401(m), and any related
guidance. This amendment is intended as good faith compliance with the
requirements of the ATRA and those final regulations and is to be construed in
accordance with guidance issued thereunder. Except as provided otherwise below,
the amendments contained herein shall effective for Plan Years beginning after
December 31, 2014. Supersession of Inconsistent Provisions. This amendment shall
supersede the provisions of the Plan to the extent those provisions are
inconsistent with the provisions of this amendment. Article 1. In-Plan Roth
Conversions. The following shall be added to Article 5 effective for Roth
conversions within the Plan after December 31, 2012: In-Plan Roth Conversions.
If elected by the Employer in Section (a) of the corresponding Adoption
Agreement Addendum, and effective for in-plan Roth conversions on and after the
date elected by the Employer in such Section (a), any Participant meeting the
requirements set forth in Section (a) of the corresponding Adoption Agreement
Addendum may elect to have any part of the portions of his Account as may be
described and limited therein, which are not “designated Roth contributions”
under the Plan, be considered “designated Roth contributions” for purposes of
the Plan. Any assets converted in such a way shall be separately accounted for,
be maintained in such records as are necessary for the proper reporting thereof,
and have any distribution constraints, such as those found in Article 14,
applicable to them prior to the conversion continue to apply to them. Article 2.
Changing Testing Methods. Section 6.11 is amended by replacing subsection (d) it
in its entirety with the following: (d) A Plan may be amended to reduce or
suspend 401(k) Safe Harbor Matching Contributions or 401(k) Safe Harbor
Nonelective Employer Contributions for a Plan year, if the Employer provides in
the notice described in Section 6.09(b) that the plan may be amended during the
Plan Year to reduce or suspend such contributions or the Employer is operating
at an economic loss (as described in Code Section 412(c)(2)(A)), and revert to
the "ADP" testing method (and, if applicable, the “ACP” testing method) for such
Plan Year if: (1) All Eligible Employees are provided notice of the reduction or
suspension describing (i) the consequences of the amendment, (ii) the procedures
for changing their salary reduction agreements, and (iii) the effective date of
the reduction or suspension. (2) The reduction or suspension of such
contributions is no earlier than the later of (i) 30 days after the date the
notice described in paragraph (1) is provided to Eligible Employees or (ii) the
date the amendment is adopted. (3) Active Participants are given a reasonable
opportunity before the reduction or suspension occurs, including a reasonable
period after the notice described in paragraph (1) is provided to Eligible
Employees, to change amounts elected or deemed elected under Section 5.03 and,
if applicable, Section 5.04. (4) With regard to 401(k) Safe Harbor Matching
Employer Contributions, the Plan satisfies the 401(k) Safe Harbor Matching
Employer Contributions provisions of the Adoption Agreement in effect prior to
the amendment with respect to amounts elected or deemed elected under Section
5.03 and, if applicable, Section 5.04 made through the effective date of the
amendment. Volume Submitter Defined Contribution Plan Basic Plan Document 17 ©
2019 FMR LLC All rights reserved. 73



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume080.jpg]
(5) With regard to 401(k) Safe Harbor Nonelective Employer Contributions, the
Plan satisfies the 401(k) Safe Harbor Nonelective Employer Contributions
provisions of the Adoption Agreement in effect prior to the amendment with
respect to the safe harbor compensation (compensation meeting the requirements
of Section 1.401(k)-3(b)(2) of the Treasury Regulations) paid through the
effective date of the amendment. If the Employer amends its Plan in accordance
with the provisions of this paragraph (d), the "ADP" test described in Section
6.03 and the “ACP” test described in Section 6.06 shall be applied as if it had
been in effect for the entire Plan Year using the current year testing method in
Subsection 1.06(a)(1) of the Adoption Agreement. With regard to 401(k) Safe
Harbor Nonelective Employer Contributions, the conditions for which an Employer
may make an amendment to revert to “ADP” testing shall be considered effective
for amendments adopted after May 18, 2009. The Volume Submitter Sponsor
(Fidelity Management & Research Company) executed this Amendment by separate
resolution on August 27, 2014. Volume Submitter Defined Contribution Plan Basic
Plan Document 17 © 2019 FMR LLC All rights reserved. 74



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume081.jpg]
Volume Submitter Defined Contribution Plan ADDENDUM RE: Code Sections 401(k) &
401(m) Proposed Regulations Amendments for Fidelity Basic Plan Document No. 17
PREAMBLE Adoption and Effective Date of Amendment. This amendment of the Plan is
adopted to reflect the promulgated proposed regulations pursuant to Code
Sections 401(k) & 401(m) regarding the definitions of qualified nonelective
contributions and qualified matching contributions. This amendment is intended
to remove any provision from the Plan which would prevent utilizing forfeitures
to fund any 401(k) Safe Harbor Matching Employer Contribution, 401(k) Safe
Harbor Nonelective Employer Contribution, Qualified Matching Employer
Contribution, or Qualified Nonelective Employer Contribution. This amendment is
intended to serve as a change to the Plan in good faith compliance with the
requirements of those proposed regulations and is to be construed in accordance
with any guidance issued thereunder. Except as provided otherwise below, the
amendments contained herein shall be effective on and after January 18, 2017.
Supersession of Inconsistent Provisions. This amendment shall supersede the
provisions of the Plan to the extent those provisions are inconsistent with the
provisions of this amendment. Article 1. Removal of Funding Prohibition. Section
11.09 is amended by replacing the third paragraph in its entirety with the
following: Except as permitted pursuant to EPCRS and notwithstanding any other
provision of the Plan to the contrary, in no event may forfeitures be used to
reduce the Employer's obligation to remit to the Trust (or other appropriate
Plan funding vehicle) loan repayments made pursuant to Article 9, Deferral
Contributions, or Employee Contributions. The Volume Submitter Sponsor (Fidelity
Management & Research Company) executed this Amendment by separate resolution on
March 9, 2017. Volume Submitter Defined Contribution Plan Basic Plan Document 17
© 2017 FMR LLC All rights reserved. 75



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume082.jpg]
Volume Submitter Defined Contribution Plan ADDENDUM RE: ERISA Section 503 Final
Regulations Amendments for Fidelity Basic Plan Document No. 17 PREAMBLE Adoption
and Effective Date of Amendment. This amendment of the Plan is adopted as a
result of the promulgated final regulations, pursuant to Section 503 of ERISA
[§2560.503-1], which revise the claims procedures for employee benefit plans
providing disability benefits. This amendment is intended to revise any
provision of the Plan which would require discretion, on the part of the Plan
Administrator, in making disability determinations. This amendment is intended
to serve as a change to the Plan in good faith compliance with the requirements
of those final regulations and is to be construed in accordance with any
guidance issued thereunder. Notwithstanding the foregoing, nothing contained
herein shall alter the election(s) within Section 1.15 of the Adoption Agreement
made by any Employer. The amendments contained herein shall be effective on and
after April 1, 2018. Supersession of Inconsistent Provisions. This amendment
shall supersede the provisions of the Plan to the extent those provisions are
inconsistent with the provisions of this amendment. Article 1. Disability
Retirement. Section 11.03 is amended by replacing the second to last sentence in
its entirety with the following: Unless otherwise specified in the Adoption
Agreement, an Employee is considered disabled if he satisfied any of the
requirements for disability retirement selected by the Employer in Section 1.15
of the Adoption Agreement and terminates his employment with the Employer.
Article 2. Disability Definition. The following changes shall be made to the
provisions of Section 1.15 of the Adoption Agreement: 2.1 The definition
description associated with Subsection 1.15(a) is hereby amended to read as
follows: The Participant has been determined under the Employer’s long-term
disability plan as eligible for benefits. 2.2 The definition description
associated with Subsection 1.15(b) is hereby amended to read as follows: The
Participant has been determined by the Social Security Administration as
eligible for Social Security disability benefits. 2.3 The definition description
associated with Subsection 1.15(c) is hereby amended to read as follows: The
Participant is determined to be disabled by the Participant’s physician. 2.4 The
description preceding the definition associated with item (41) of the Additional
Provisions Addendum to the Adoption Agreement (adding Subsection 1.15(e) of the
Adoption Agreement) is hereby amended to read as follows: The following
requirements apply to Participants as described. The Volume Submitter Sponsor
(Fidelity Management & Research Company) executed this Amendment by separate
resolution on March 12, 2018. Volume Submitter Defined Contribution Plan Basic
Plan Document 17 © 2018 FMR LLC All rights reserved. 76



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume083.jpg]
Volume Submitter Defined Contribution Plan ADDENDUM RE: The Disaster Tax Relief
and Airport and Airway Extension Act of 2017, The Tax Cuts and Jobs Act of 2017,
The Bipartisan Budget Act of 2018, and Code Sections 401(k) and 401(m) 2019
Final Hardship Regulations Amendments for Fidelity Basic Plan Document No. 17
PREAMBLE Adoption and Effective Date of Amendment. This amendment of the Plan is
adopted to reflect statutory changes pursuant to the Disaster Tax Relief and
Airport and Airway Extension Act of 2017 (Disaster Relief Act), the Tax Cuts and
Jobs Act of 2017 (TCJA), the Bipartisan Budget Act of 2018 (BBA), and Code
Sections 401(k) and 401(m) 2019 Final Hardship Regulations and any related
guidance. This amendment is intended as good faith compliance with the
requirements of the Disaster Relief Act, the TCJA and the BBA and those final
regulations and is to be construed in accordance with guidance issued
thereunder. Except as provided otherwise below, the amendments contained herein
shall be effective for Plan Years beginning after December 31, 2018.
Supersession of Inconsistent Provisions. This amendment shall supersede the
provisions of the Plan to the extent those provisions are inconsistent with the
provisions of this amendment. Article 1. Qualified Matching Employer
Contributions. Section 5.09 is amended by replacing the first paragraph it in
its entirety with the following: If so provided by the Employer in Subsection
1.11(f) of the Adoption Agreement, prior to making its Matching Employer
Contribution (other than any 401(k) Safe Harbor Matching Employer Contribution)
to the Plan, the Employer may designate all or a portion of such Matching
Employer Contribution as a Qualified Matching Employer Contribution. The
Employer shall notify the Trustee of such designation at the time it makes its
Matching Employer Contribution. Qualified Matching Employer Contributions shall
be distributable only in accordance with the distribution provisions that are
applicable to Deferral Contributions; provided, however, that a Participant
shall not be permitted to take Qualified Matching Employer Contributions as part
of a Qualified Reservist Distribution pursuant to Section 10.09. Article 2.
Qualified Nonelective Employer Contributions Section 5.07 is amended by
replacing the last paragraph it in its entirety with the following: Qualified
Nonelective Employer Contributions shall be distributable only in accordance
with the distribution provisions that are applicable to Deferral Contributions;
provided, however, that a Participant shall not be permitted to take Qualified
Nonelective Employer Contributions as part of a Qualified Reservist Distribution
pursuant to Section 10.09. Article 3. Hardship Distributions Section 10.05(a)(6)
is amended and replaced effective January 1, 2018 with the following: expenses
for the repair of damage to the Participant's principal residence that would
qualify for a casualty loss deduction under Code Section 165 (determined without
regard to Code Section 165(h)(5) or whether the loss exceeds any applicable
income limit); or Article 4. Hardship Distributions Section 10.05 is amended and
replaced in its entirety with the following: If so provided by the Employer in
Subsection 1.19(a) of the Adoption Agreement, a Participant who continues in
employment as an Employee may apply for a hardship withdrawal. Unless provided
otherwise in the Service Agreement, the Participant may apply by certifying to
the Administrator all of the required criteria specified in this Section. Such
certification shall represent that the Participant has documentation
substantiating the hardship. Such Volume Submitter Defined Contribution Plan
Basic Plan Document 17 © 2019 FMR LLC All rights reserved. 77



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume084.jpg]
a hardship withdrawal may include all or any portion of the Accounts specified
by the Employer in Subsection 1.19(a)(1) of the Adoption Agreement and the
In-Service Withdrawals Addendum to the Adoption Agreement, if applicable. The
minimum amount, if any, that a Participant may withdraw because of hardship is
the dollar amount specified by the Employer in Subsection 1.19(a) of the
Adoption Agreement. For purposes of this Section 10.05, a withdrawal is made on
account of hardship if made on account of an immediate and heavy financial need
of the Participant where such Participant lacks other available resources. The
Administrator shall direct the Trustee with respect to hardship withdrawals and
those withdrawals shall be based on the following special rules: (a) The
following are the only financial needs considered immediate and heavy: (1)
expenses incurred or necessary for medical care (that would be deductible under
Code Section 213(d), determined without regard to whether the expenses exceed
any applicable income limit) of the Participant, the Participant's Spouse,
children, or dependents, or a primary beneficiary of the Participant; (2) costs
directly related to the purchase (excluding mortgage payments) of a principal
residence for the Participant; (3) payment of tuition, related educational fees,
and room and board for the next 12 months of postsecondary education for the
Participant, the Participant's Spouse, children or dependents (as defined in
Code Section 152, without regard to subsections (b)(1), (b)(2), and (d)(1)(B)
thereof) , or a primary beneficiary of the Participant; (4) payments necessary
to prevent the eviction of the Participant from, or a foreclosure on the
mortgage on, the Participant's principal residence; (5) payments for funeral or
burial expenses for the Participant's deceased parent, Spouse, child, or
dependent (as defined in Code Section 152, without regard to subsection
(d)(1)(B) thereof), or a primary beneficiary of the Participant; (6) expenses
for the repair of damage to the Participant's principal residence that would
qualify for a casualty loss deduction under Code Section 165 (determined without
regard to Code Section 165(h)(5) or whether the loss exceeds any applicable
income limit); (7) expenses and losses (including loss of income) incurred by
the Participant on account of a disaster declared by the Federal Emergency
Management Agency (FEMA) under the Robert T. Stafford Disaster Relief and
Emergency Assistance Act, Public Law 100-707, provided that the employee's
principal residence or principal place of employment at the time of the disaster
was located in an area designated by FEMA for individual assistance with respect
to the disaster; or (8) any other financial need determined to be immediate and
heavy under rules and regulations issued by the Secretary of the Treasury or his
delegate; provided, however, that any such financial need shall constitute an
immediate and heavy need under this paragraph (8) no sooner than
administratively practicable following the date such rule or regulation is
issued. For purposes of this Section, the term “primary beneficiary” means a
Beneficiary under the Plan who has an unconditional right to all or a portion of
the Participant’s Account upon the death of the Participant. (b) Except to the
extent provided otherwise on Adoption Agreement Addendum regarding the Disaster
Tax Relief and Airport and Airway Extension Act of 2017, the Tax Cuts and Jobs
Act of 2017, the Bipartisan Budget Act of 2018, and Code Sections 401(k) and
401(m) 2019 Final Hardship Regulations, the distribution shall be considered as
necessary to satisfy an immediate and heavy financial need of the Participant
only if: (1) The Participant has obtained all distributions, other than the
hardship withdrawal. (2) The withdrawal amount is not in excess of the amount of
an immediate and heavy financial need (including amounts necessary to pay any
Federal, state or local income taxes or penalties reasonably anticipated to
result from the distribution). Article 5. Section 9.05 Limitation on Loan Amount
is amended to add the following to the end of the section: Volume Submitter
Defined Contribution Plan Basic Plan Document 17 © 2019 FMR LLC All rights
reserved. 78



--------------------------------------------------------------------------------



 
[ex1072-basic_planxdocume085.jpg]
If so provided in the Plan’s loan procedures, for loans qualifying under the
Disaster Relief Act, TCJA, and the BBA, the dollar limit in (a) may be increased
to $100,000 (or such other amount as may be provided in the applicable Code
provision) and the portion of the account in (b) may be all rather than one
half. Article 6. Level Amortization Section 9.07 is amended to add the following
to the end of the section: If so provided in the Plan’s loan procedures, for
loans qualifying under the Disaster Relief Act, TCJA, and the BBA, the repayment
period may (a) not extend beyond six years (or such other period as may be
provided under the applicable Code provision) from the date of the loan (for a
loan other than for the purchase of a “participant’s” primary residence), (b)
require no payments be made for up to twelve months (or such other period as may
be provided under the applicable Code provision) and (c) provide that all
accumulated interest during that period of non-repayment be reamortized over the
remaining term of the loan. Article 7. Qualified Disaster Distributions Section
10.08 is amended and sections (b), (c) and (d) are replaced in their entirety
with the following: (b) A “Qualified Individual” means any individual described
in Section (d) of the In-Service Withdrawal Addendum to the Adoption Agreement
whose principal place of abode is within a federally declared disaster area on
the date so indicated under the Disaster Relief Act, TCJA, or the BBA. (c) The
“QDD Effective Date” or “Qualified Beginning Date” means the date described in
Section (d) of the In-Service Withdrawal Addendum to the Adoption Agreement for
which the Disaster Relief Act, TCJA, or the BBA, permitted in-service
withdrawals to the Qualified Individual in accordance with (b) above. (d) The
“QDD Distribution Date” means the date described in Section (d) of the
In-Service Withdrawal Addendum to the Adoption Agreement upon which the
Qualified Individual is no longer able to take the distribution pursuant to
under the Disaster Relief Act, TCJA, or the BBA, in accordance with (b) above
due to his or her principal place of abode at the time. The Volume Submitter
Sponsor (Fidelity Management & Research Company) executed this Amendment by
separate resolution on November 25, 2019. Volume Submitter Defined Contribution
Plan Basic Plan Document 17 © 2019 FMR LLC All rights reserved. 79



--------------------------------------------------------------------------------



 